                    Case 20-10755-BLS             Doc 193          Filed 05/12/20           Page 1 of 275




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                       CORVUS AIRLINES, INC.
                                          (CASE NO. 20-10759)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
             Case 20-10755-BLS        Doc 193      Filed 05/12/20     Page 2 of 275




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
             Case 20-10755-BLS          Doc 193      Filed 05/12/20      Page 3 of 275




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
             Case 20-10755-BLS          Doc 193     Filed 05/12/20      Page 4 of 275




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
             Case 20-10755-BLS          Doc 193     Filed 05/12/20      Page 5 of 275




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
              Case 20-10755-BLS           Doc 193      Filed 05/12/20      Page 6 of 275




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
             Case 20-10755-BLS          Doc 193      Filed 05/12/20      Page 7 of 275




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
             Case 20-10755-BLS         Doc 193      Filed 05/12/20     Page 8 of 275




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
             Case 20-10755-BLS          Doc 193      Filed 05/12/20     Page 9 of 275




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
            Case 20-10755-BLS         Doc 193     Filed 05/12/20      Page 10 of 275




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
            Case 20-10755-BLS         Doc 193      Filed 05/12/20     Page 11 of 275




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20   Page 12 of 275

 Fill in this information to identify the case:

 Debtor name: Corvus Airlines, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                        Check if this is an
 Case number: 20-10759
                                                                                                                        amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                       $6,999,678.30
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                          $376,915,174.93
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                            $383,914,853.23
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                                          $92,257,994.74
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                    $9,781,375.93
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                                 $394,444,606.49
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                                    $496,483,977.16
 Lines 2 + 3a + 3b
                                      Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 13 of 275

   Fill in this information to identify the case:

   Debtor name: Corvus Airlines, Inc.

   United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                         Check if this is an
   Case number: 20-10759
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15

  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                                    $0.00




 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       First National Bank of Alaska                                    Repurchase Agreement         9216                                                  $1,922,701.39
                                                                            Account



 3.2       First National Bank of Alaska                                    Credit Card Account          9126                                                           $0.00



 3.3       First National Bank of Alaska                                    Payroll Account              5870                                                           $0.00



 3.4       First National Bank of Alaska                                    Deposit Account              6513                                                     $45,794.72



 3.5       First National Bank of Alaska                                    Debit Card Account           2343                                                     $26,697.90



 3.6       First National Bank of Alaska                                    Checking Account             3002                                                           $0.00



 3.7       US Bank                                                          Clearing House Account       7782                                                    $275,827.58



 3.8       Wells Fargo                                                      Deposit Account              4725                                                       $50,922.9



 4. Other cash equivalents (Identify all)
Debtor     Corvus Airlines, Inc.____________________________________________________                Case number (if known) 20-10759________________________________________
           Name
                                       Case 20-10755-BLS                   Doc 193         Filed 05/12/20                Page 14 of 275
  4.1                                                                                                                                                                     $0.00



  5. Total of Part 1
  Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                $2,321,944.49



  Part 2:     Deposits and prepayments

  6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.

        Yes. Fill in the information below.



                                                                                                                                           Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1       ARC Deposit                                                                                                                                            $100,000.00



  7.2       Deposits on Aircraft                                                                                                                                   $528,582.94



  7.3       Other Deposits                                                                                                                                       $1,448,297.91



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1       Prepaid Insurance                                                                                                                                      $536,689.25



  8.2       Prepaid Marketing & Public Relations Expenses                                                                                                           $82,885.87



  8.3       Prepaid Other                                                                                                                                          $408,071.28



  8.4       Prepaid Workers Compensation Insurance                                                                                                                 $668,389.99



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                $3,772,917.24



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                           Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                            $8,163,813.54    —                                   $240,728.69    = ........                            $7,923,084.85
            less:
                                     face amount                            doubtful or uncollectible accounts

  11b.      Over 90 days old:                                 $0.00    —                                         $0.00    = ........                                     $0.00
                                     face amount                            doubtful or uncollectible accounts
Debtor   Corvus Airlines, Inc.____________________________________________________                Case number (if known) 20-10759________________________________________
         Name
                                    Case 20-10755-BLS                       Doc 193       Filed 05/12/20            Page 15 of 275
  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                           $7,923,084.85



  Part 4:   Investments

  13. Does the debtor own any investments?

     No. Go to Part 5.

     Yes. Fill in the information below.



                                                                                           Valuation method used for current          Current value of debtor’s interest
                                                                                           value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1                                                                                                                                                               $0.00



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1                                                                                                                                                               $0.00



  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1                                                                                                                                                               $0.00



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                                    $0.00



  Part 5:   Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                          Date of       Net book value of           Valuation method used       Current value of debtor’s interest
                                                                the last      debtor's interest           for current value
                                                                physical      (Where available)
                                                                inventory
  19. Raw materials
  19.1                                                                                            $                                                                  $0.00



  20. Work in progress
  20.1                                                                                            $                                                                  $0.00



  21. Finished goods, including goods held for resale
  21.1                                                                                            $                                                                  $0.00



  22. Other inventory or supplies
Debtor     Corvus Airlines, Inc.____________________________________________________              Case number (if known) 20-10759________________________________________
           Name
                                    Case 20-10755-BLS                   Doc 193           Filed 05/12/20            Page 16 of 275
  22.1                                                                                            $                                                                   $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                     $0.00



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                    Book value                          $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes


  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                        Net book value of           Valuation method used        Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $                                                                   $0.00



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $                                                                   $0.00



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $                                                                   $0.00



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $                                                                   $0.00



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $                                                                   $0.00



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                     $0.00
Debtor     Corvus Airlines, Inc.____________________________________________________                         Case number (if known) 20-10759________________________________________
           Name
                                        Case 20-10755-BLS                        Doc 193            Filed 05/12/20                 Page 17 of 275
  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                           No

                           Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                      Book value                             $         Valuation method                                                  Current value                                        $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes


  Part 7:       O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1         CHAIRS - PAX TERMINAL                                                                 $481.43         Net Book Value                                                    $481.43



  39.2         Furniture                                                                           $9,846.07         Net Book Value                                                  $9,846.07



  39.3         Furniture as Speci ed                                                               $4,187.33         Net Book Value                                                  $4,187.33



  39.4         Furniture Installation - Arctic O ce Supply                                         $5,144.34         Net Book Value                                                  $5,144.34




  40. O ce xtures
  40.1         Flooring, FWA Upgrade                                                             $41,980.77          Net Book Value                                                 $41,980.77




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1         See Schedule 41 Attachment                                                       $676,736.49          Net Book Value                                               $676,736.49




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00
Debtor    Corvus Airlines, Inc.____________________________________________________                   Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS                     Doc 193            Filed 05/12/20              Page 18 of 275
  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                    $738,376.43



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                          Net book value of              Valuation method used         Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,             debtor's interest              for current value
   HIN, or N-number)                                                            (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                    $955,155.19        Net Book Value                                          $955,155.19
  See Schedule 47 Attachment



  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                               $                                                                      $0.00




  49. Aircraft and accessories
  49.1                                                                                 $16,616,238.61        Net Book Value                                       $16,616,238.61
  See Schedule 49 Attachment



  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                  $5,573,322.02        Net Book Value                                        $5,573,322.02
  See Schedule 50 Attachment



  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                 $23,144,715.82



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes
Debtor    Corvus Airlines, Inc.____________________________________________________                  Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                      Doc 193           Filed 05/12/20              Page 19 of 275
  Part 9:     Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of           Valuation method used          Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest           for current value              debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1       See Schedule 55 Attachment                                                                 $6,999,678.30     Net Book Value                         $6,999,678.30



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                $6,999,678.30



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of              Valuation method used        Current value of debtor’s interest
                                                                               debtor's interest              for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
  60.1                                                                                              $                                                                        $0.00




  61. Internet domain names and websites
  61.1                                                                                              $                                                                        $0.00




  62. Licenses, franchises, and royalties
  62.1                                                                                              $                                                                        $0.00




  63. Customer lists, mailing lists, or other compilations
  63.1       Customer List                                                             Undetermined          None                                                Undetermined




  64. Other intangibles, or intellectual property
Debtor    Corvus Airlines, Inc.____________________________________________________                 Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                       Doc 193        Filed 05/12/20                  Page 20 of 275
  64.1       Intangible Assets                                                      $13,862,099.32          None                                             Undetermined




  65. Goodwill
  65.1                                                                                              $                                                                  $0.00




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.                                                                                                       Undetermined



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1                                                                  $                                              $    =                                         $0.00
                                                                                       -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                              Tax year                                                           $0.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                                 $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                                 $0.00

  Nature of Claim
  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
Debtor    Corvus Airlines, Inc.____________________________________________________                Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 193           Filed 05/12/20            Page 21 of 275
  75.1                                                                                                                                                              $0.00

  Nature of Claim
  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1                                                                                                                                                              $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1     Intercompany Due from Ravn Air Group                                                                                                             $2,076,241.75



  77.2     Intercompany Due from HoTH                                                                                                                     $335,698,577.74



  77.3     Intercompany Due from Frontier Flying                                                                                                            $1,239,316.61




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                        $339,014,136.10



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    Corvus Airlines, Inc.____________________________________________________                  Case number (if known) 20-10759________________________________________
          Name
                                         Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 22 of 275
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                             Current value of             Current value of real
                                                                                personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                 $2,321,944.49


  81. Deposits and prepayments. Copy line 9, Part 2.                                   $3,772,917.24


  82. Accounts receivable. Copy line 12, Part 3.                                       $7,923,084.85


  83. Investments. Copy line 17, Part 4.                                                       $0.00


  84. Inventory. Copy line 23, Part 5.                                                         $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                  $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                     $738,376.43
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                      $23,144,715.82


  88. Real property. Copy line 56, Part 9.                                                                         $6,999,678.30


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                  Undetermined


  90. All other assets. Copy line 78, Part 11.                                      $339,014,136.10


  91. Total. Add lines 80 through 90 for each column                   91a.                                              91b.
                                                                                   $376,915,174.93                                                 $6,999,678.30



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                          $383,914,853.23
                   Case 20-10755-BLS       Doc 193     Filed 05/12/20   Page 23 of 275
                                      SCHEDULE AB 41 ATTACHMENT
                                            Office Equipment
                          General Description        Net Book Value Valuation Method Current Value
         41.1   36-1/8-42Wx17-1/2-18D                      $6,178.67 Net Book Value      $6,178.67
         41.2   AIRS                                      $20,000.00 Net Book Value     $20,000.00
         41.3   Alkym Inventory Software                 $451,267.00 Net Book Value    $451,267.00
         41.4   Apple IPADS                                $7,647.28 Net Book Value      $7,647.28
         41.5   Approach Cred 30Wx18D                      $3,872.80 Net Book Value      $3,872.80
         41.6   Computers - Server                         $3,094.20 Net Book Value      $3,094.20
         41.7   Computers - Server ACS #AF-171441         $10,000.00 Net Book Value     $10,000.00
         41.8   Container -HDQ                               $193.90 Net Book Value        $193.90
         41.9   Copier/Fax/Printer/Scanner                   $327.02 Net Book Value        $327.02
        41.10   FLIGHT LOGGER DEVELOPMENT                      $0.00 Net Book Value          $0.00
        41.11   Implementation Fee                        $22,916.67 Net Book Value     $22,916.67
        41.12   Lyric Task Synchro Work Mesh               $3,804.86 Net Book Value      $3,804.86
        41.13   Miscelanneous IT Software, Supplies       $99,825.09 Net Book Value     $99,825.09
        41.14   Noction IRP 2 GBPS License                     $0.00 Net Book Value          $0.00
        41.15   Office Equipment                           $3,195.75 Net Book Value      $3,195.75
        41.16   Office Equipment                           $2,003.75 Net Book Value      $2,003.75
        41.17   Office Equipment                           $3,222.35 Net Book Value      $3,222.35
        41.18   Panel, NON-RCWY, 72x30.5 Gray              $1,421.00 Net Book Value      $1,421.00
        41.19   Planitas Install                           $5,937.50 Net Book Value      $5,937.50
        41.20   Planitas Install                          $29,362.50 Net Book Value     $29,362.50
        41.21   Printer/Scanner/Copier 1703-100-01           $396.37 Net Book Value        $396.37
        41.22   Reefer Container -HDQ                        $193.90 Net Book Value        $193.90
        41.23   SiberLogicTrans Workbench                      $0.00 Net Book Value          $0.00
        41.24   X-Ray Imaging System                       $1,875.87 Net Book Value      $1,875.87
                                              TOTAL:     $676,736.49          TOTAL:   $676,736.49




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                             Page 1 of 1
                               Case 20-10755-BLS         Doc 193      Filed 05/12/20     Page 24 of 275
                                                     SCHEDULE 47 ATTACHMENT
                                Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                                  General Description                  Net Book Value Valuation Method Current Value
 47.1    1 TON CARGO VAN                                                    $19,627.27 Net Book Value     $19,627.27
 47.2    2007 FORD E350 VAN                                                  $6,850.00 Net Book Value      $6,850.00
 47.3    2010 FORD E-350 VAN, 12 PASSENGER, WHITE 1FBSS3BL4ADA22285          $8,800.00 Net Book Value      $8,800.00
 47.4    2015 DODGE DURANGO GRAY #1C4RDJAG0FC851381                         $10,000.00 Net Book Value     $10,000.00
 47.5    2015 DODGE DURANGO RED 1C4RDJAG1FC885796                           $10,800.00 Net Book Value     $10,800.00
 47.6    2016 FORD EXPLORER, SILVER VIN# 1FM5K8F87GGC48402                  $17,384.80 Net Book Value     $17,384.80
 47.7    63 STATION DISPLAY PANEL-LT-4525-009                                  $904.65 Net Book Value        $904.65
 47.8    AIRCRAFT GROUND POWER UNIT- 308129                                  $2,185.32 Net Book Value      $2,185.32
 47.9    AIRCRAFT GROUND POWER UNIT- 308131                                  $2,185.32 Net Book Value      $2,185.32
 47.10   AIRCRAFT GROUND POWER UNIT-308130                                   $2,114.82 Net Book Value      $2,114.82
 47.11   ALKOTA MD3                                                         $10,266.67 Net Book Value     $10,266.67
 47.12   BAGGAGE TOWING TRACTOR                                             $19,886.67 Net Book Value     $19,886.67
 47.13   BASKET LIGHTING                                                   $132,500.00 Net Book Value    $132,500.00
 47.14   BELT LOADER, TUG 660                                               $28,183.33 Net Book Value     $28,183.33
 47.15   CAP SHIPPING OF GSE                                                $15,903.28 Net Book Value     $15,903.28
 47.16   CARGO GSE TO MCG                                                   $19,997.34 Net Book Value     $19,997.34
 47.17   CARGO STARTUP CHARGES                                              $20,925.29 Net Book Value     $20,925.29
 47.18   CARGO TO DLG                                                       $22,712.57 Net Book Value     $22,712.57
 47.19   COLD WEATHER KIT, JETGO UNITS 600-MTI-RJ                           $69,227.07 Net Book Value     $69,227.07
 47.20   COLD WEATHER KIT, JETGO UNITS 600-MTI-RJ                           $35,033.18 Net Book Value     $35,033.18
 47.21   DE-ICE TOWER                                                       $35,983.33 Net Book Value     $35,983.33
 47.22   DE-ICE TOWER AKN                                                   $35,983.33 Net Book Value     $35,983.33
 47.23   DEICER PARTS AND LABOR                                             $22,666.82 Net Book Value     $22,666.82
 47.24   DEICER TRUCK, 2013 PERMIER HC29050                                  $2,218.36 Net Book Value      $2,218.36
 47.25   DEICER TRUCK, 2013 PERMIER HC29050 1288406                          $2,218.36 Net Book Value      $2,218.36
 47.26   DEICER TRUCK, 2013 PREMIER HC29050                                  $2,218.36 Net Book Value      $2,218.36
 47.27   DODGE RAM PROMASTER VAN 2500 - 2014WHITE 3C6TRVCG2EE116833          $1,890.09 Net Book Value      $1,890.09
 47.28   EAGLE TT8D ALL WHEEL DRIVE AIRCRAFT TUG                            $22,229.80 Net Book Value     $22,229.80
 47.29   FLAGRO FVO-400 HEATER                                               $9,180.00 Net Book Value      $9,180.00
 47.30   FOR SUPER DUTY F-350 SRW                                           $27,420.17 Net Book Value     $27,420.17
 47.31   FORKLIFT, 2012 MAXIMAL FL25T-MWA3                                     $992.77 Net Book Value        $992.77
 47.32   FORKLIFT, 2013 CAT 2ET4000 YELLOW FN447781                              $0.00 Net Book Value          $0.00
 47.33   FORKLIFT, 2013 MAXIMAL FB35 1235B1805                               $1,619.90 Net Book Value      $1,619.90
 47.34   GPU, JETGO 550 MTI-RJ                                               $1,530.41 Net Book Value      $1,530.41
 47.35   GPU, JETGO 550 MTI-RJ 2                                             $1,629.22 Net Book Value      $1,629.22
 47.36   GPU, JETGO 550MTI-RJ 3                                              $1,530.41 Net Book Value      $1,530.41
 47.37   HEATER 2Q& TENT                                                     $7,560.00 Net Book Value      $7,560.00
 47.38   HEATER FVO-400                                                      $3,770.00 Net Book Value      $3,770.00
 47.39   HEATER FVO-400                                                      $3,770.00 Net Book Value      $3,770.00
 47.40   JETGO A/C GRND POWER UNIT 0203                                      $1,934.43 Net Book Value      $1,934.43
 47.41   JETGO GROUND POWER UNIT                                             $2,258.21 Net Book Value      $2,258.21
 47.42   KUBOTA RTVX900WH S/N #15226 & #15219                               $10,584.80 Net Book Value     $10,584.80
 47.43   LIFT CHARGER                                                        $2,846.42 Net Book Value      $2,846.42
 47.44   LYNDEN CHARTER PRICE                                               $63,745.69 Net Book Value     $63,745.69
 47.45   MA-50 TUG                                                           $8,216.67 Net Book Value      $8,216.67
 47.46   MOVEMENT OF DE-ICE TOWERS                                           $2,714.05 Net Book Value      $2,714.05
 47.47   PREMIER 500GAL TOWABLE DEICER HC29050                              $17,292.70 Net Book Value     $17,292.70
 47.48   PREMIER HOT SHOT DEICERS                                           $42,645.83 Net Book Value     $42,645.83
 47.49   SCALE INSTALLATION                                                  $5,359.95 Net Book Value      $5,359.95
 47.50   SCISSOR LIFT- 24'X26'                                               $1,090.68 Net Book Value      $1,090.68
 47.51   SPEED CONTROL AMPS                                                     $87.05 Net Book Value         $87.05
 47.52   START PAC MODEL LI2800QC                                            $3,117.67 Net Book Value      $3,117.67
 47.53   T660 BELT LOADER #41005                                            $25,350.00 Net Book Value     $25,350.00
 47.54   TOYOTA FORKLIFT S/N:83250                                          $19,208.42 Net Book Value     $19,208.42
 47.55   TOYOTA FORKLIFT SN#90902                                           $21,983.75 Net Book Value     $21,983.75
 47.56   TOYOTA FORKLIFT SN#90906                                           $21,983.75 Net Book Value     $21,983.75
 47.57   TRACTOR, AC TOW DIESEL 8000# DBP AWD                                $1,997.79 Net Book Value      $1,997.79
 47.58   TRANSPORTATION COSTS OF PENAIR GSE TO ANC                          $32,835.78 Net Book Value     $32,835.78
 47.59   TRUCK, 2002 INTERNATIONAL FUEL TRUCK 1HTSCABN32H520151              $4,473.37 Net Book Value      $4,473.37
 47.60   TUG MA50 W/CAB                                                     $25,529.30 Net Book Value     $25,529.30
                                                                TOTAL:     $955,155.19          TOTAL:   $955,155.19




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                            Page 1 of 1
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 25 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.1      67-D (2 UNITS)                                                          $0.00 Net Book Value           $0.00
  49.2      AIR CYCLE MACHINE                                                       $0.00 Net Book Value           $0.00
  49.3      AVIATION SOLUTIONS                                                      $0.00 Net Book Value           $0.00
  49.4      CABIN PRESS CONTR                                                       $0.00 Net Book Value           $0.00
  49.5     071-01500-0101 RADAR RT                                              $2,194.79 Net Book Value      $2,194.79
  49.6     071-01550-0101 RADAR PT                                              $1,965.10 Net Book Value      $1,965.10
  49.7     071-1282-71 CONTROL                                                  $1,203.13 Net Book Value      $1,203.13
  49.8     1900 FUEL CAP                                                        $4,842.10 Net Book Value      $4,842.10
  49.9     1900D BRAKE DE-ICE KIT                                               $9,135.15 Net Book Value      $9,135.15
  49.10    2100-1020-02                                                         $1,453.13 Net Book Value      $1,453.13
  49.11    332D-11T VERTICAL GYRO                                              $95,756.09 Net Book Value     $95,756.09
  49.12    339F-12 DME IND 28V LTS BLK                                          $3,379.49 Net Book Value      $3,379.49
  49.13    4066010-913 TCAS 2 COMPUTER                                          $5,614.58 Net Book Value      $5,614.58
  49.14    5" FPCDU BLK STD RES                                                $34,379.46 Net Book Value     $34,379.46
  49.15    5" FPCUD BLK HI RES SCREEN                                           $1,037.21 Net Book Value      $1,037.21
  49.16    5" FPCUD BLK JI RES SCN                                              $1,037.21 Net Book Value      $1,037.21
  49.17    5" FPCUD BLK VIDEO/GRAPHIC HI RES SCREEN                             $1,051.13 Net Book Value      $1,051.13
  49.18    5" FPCUD BLK VIDEO/GRAPHIC HI RES SCREEN                             $1,051.13 Net Book Value      $1,051.13
  49.19    5082-1-2 PA APMLIFIER                                                  $128.13 Net Book Value        $128.13
  49.20    5260-1-1UNIT-AUDIO REMOTE ELE                                          $447.92 Net Book Value        $447.92
  49.21    5261 AUDIO SELECTOR PANEL                                           $13,826.73 Net Book Value     $13,826.73
  49.22    5261-1 CONTROL AUDIO PANEL                                             $468.75 Net Book Value        $468.75
  49.23    5283-1-1 HANDSET BLACK                                                 $473.96 Net Book Value        $473.96
  49.24    5283-1-1 HANDSET BLACK #2                                              $473.96 Net Book Value        $473.96
  49.25    5427-116-80-10 INDICATOR-DEICE                                         $479.17 Net Book Value        $479.17
  49.26    60-3844-3LB PWR SUPPL EMERG EX                                       $4,265.63 Net Book Value      $4,265.63
  49.27    622-6521-001 CONTROL, NAV, CTL                                         $447.92 Net Book Value        $447.92
  49.28    643004-2 TB 44 BATTERY SN C18-1                                     $25,458.33 Net Book Value     $25,458.33
  49.29    7 - COWLING ASSY LOWER NACELLE                                      $14,583.33 Net Book Value     $14,583.33
  49.30    731840 UNIT STANDBY POWER MODE                                       $1,791.67 Net Book Value      $1,791.67
  49.31    782701-5 HUB, PROPELLER - AIRC                                      $44,722.22 Net Book Value     $44,722.22
  49.32    782701-5 HUB, PROPELLER - AIRC #2                                   $45,286.46 Net Book Value     $45,286.46
  49.33    782701-5 HUB, PROPELLER AIRC                                        $36,948.78 Net Book Value     $36,948.78
  49.34    A/C PANEL S/N #153                                                     $370.83 Net Book Value        $370.83
  49.35    A44700-006-3PMA ACTUATOR ASSEMBLY                                   $10,421.88 Net Book Value     $10,421.88
  49.36    AC GENERATOR # 92002 D8                                              $7,795.46 Net Book Value      $7,795.46
  49.37    AC GENERATOR CONTROL S/N #384                                        $1,766.41 Net Book Value      $1,766.41
  49.38    AC GENERATOR S#92034, D8                                             $7,647.70 Net Book Value      $7,647.70
  49.39    AC MOTOR PUMP                                                          $479.17 Net Book Value        $479.17
  49.40    AC POWER UNIT S/N #06860081                                            $875.00 Net Book Value        $875.00
  49.41    AC-801 AHRS CONTROLLER                                               $3,851.17 Net Book Value      $3,851.17
  49.42    ACCELEROMETER                                                        $3,665.52 Net Book Value      $3,665.52
  49.43    ACCELEROMETER                                                       $27,852.83 Net Book Value     $27,852.83
  49.44    ACCUMULATOR, 1900C & D                                               $1,330.89 Net Book Value      $1,330.89
  49.45    ACCUMULATOR, BRAKE                                                     $969.31 Net Book Value        $969.31
  49.46    ACCUMULATOR, BRAKE                                                   $5,433.61 Net Book Value      $5,433.61
  49.47    ACQUISITION UNIT, FLIGHT DATA                                        $8,284.51 Net Book Value      $8,284.51
  49.48    ACT ASSY-REAR &CENTRE S/N #LI-0481                                   $2,851.41 Net Book Value      $2,851.41
  49.49    ACTUATOR                                                             $1,022.60 Net Book Value      $1,022.60
  49.50    ACTUATOR                                                            $15,333.33 Net Book Value     $15,333.33
  49.51    ACTUATOR 790180-3                                                   $30,666.67 Net Book Value     $30,666.67
  49.52    ACTUATOR ASSEMBLY A4400-009-3PMA                                     $8,049.47 Net Book Value      $8,049.47
  49.53    ACTUATOR ASSEMBLY A44700-009-3PMA                                    $7,500.64 Net Book Value      $7,500.64
  49.54    ACTUATOR ASSEMBLY S/N #M1349-6                                      $10,182.29 Net Book Value     $10,182.29
  49.55    ACTUATOR ASSEMBLY S/N #M1350-16                                     $10,182.29 Net Book Value     $10,182.29
  49.56    ACTUATOR ASSY                                                          $991.71 Net Book Value        $991.71
  49.57    ACTUATOR ASSY DHC8-Q300ANA                                          $10,793.61 Net Book Value     $10,793.61
  49.58    ACTUATOR ASSY S/N# M1351-13                                          $9,583.33 Net Book Value      $9,583.33
  49.59    ACTUATOR ASSY, DRAG STRUT                                           $28,055.20 Net Book Value     $28,055.20
  49.60    ACTUATOR ASSY, FWD MLG DOOR                                          $6,322.86 Net Book Value      $6,322.86
  49.61    ACTUATOR ASSY, ICE VANE                                             $15,419.34 Net Book Value     $15,419.34
  49.62    ACTUATOR ASSY, NLG                                                   $9,505.87 Net Book Value      $9,505.87

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                            Page 1 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 26 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                               General Description                   Net Book Value Valuation Method Current Value
   49.63   ACTUATOR ASSY, NLG DOOR                                         $5,041.01 Net Book Value      $5,041.01
   49.64   ACTUATOR ASSY, RUDDER                                          $13,263.57 Net Book Value     $13,263.57
   49.65   ACTUATOR ASSY, RUDDER TRIM TAB                                    $994.71 Net Book Value        $994.71
   49.66   ACTUATOR ASSY, VARIABLE PITCH S/N #854                         $23,750.00 Net Book Value     $23,750.00
   49.67   ACTUATOR HYDRAULIC MLG                                            $639.38 Net Book Value        $639.38
   49.68   ACTUATOR PN:790180-3                                           $16,098.94 Net Book Value     $16,098.94
   49.69   ACTUATOR PN:790180-3 11/28                                     $19,833.33 Net Book Value     $19,833.33
   49.70   ACTUATOR PROP S/N # 900110                                     $15,364.58 Net Book Value     $15,364.58
   49.71   ACTUATOR SPOILER                                                $3,818.10 Net Book Value      $3,818.10
   49.72   ACTUATOR STEERING S/N #08MDT0787                                $3,500.00 Net Book Value      $3,500.00
   49.73   ACTUATOR, AILERON TRIM TAB                                        $937.59 Net Book Value        $937.59
   49.74   ACTUATOR, AUXILIARY                                             $7,855.04 Net Book Value      $7,855.04
   49.75   ACTUATOR, HYD                                                   $1,361.36 Net Book Value      $1,361.36
   49.76   ACTUATOR, HYD                                                   $6,815.43 Net Book Value      $6,815.43
   49.77   ACTUATOR, HYDRAULIC                                             $2,955.72 Net Book Value      $2,955.72
   49.78   ACTUATOR, HYDRAULIC MLG                                         $2,912.83 Net Book Value      $2,912.83
   49.79   ACTUATOR, HYDRAULIC MLG                                         $4,808.54 Net Book Value      $4,808.54
   49.80   ACTUATOR, HYRAULIC MAIN LANDING GEAR                            $2,946.11 Net Book Value      $2,946.11
   49.81   ACTUATOR, LINEAR                                                $2,881.72 Net Book Value      $2,881.72
   49.82   ACTUATOR, LINEAR                                                $4,714.53 Net Book Value      $4,714.53
   49.83   ACTUATOR, LINEAR                                               $10,010.40 Net Book Value     $10,010.40
   49.84   ACTUATOR, MLG DOOR                                              $3,203.20 Net Book Value      $3,203.20
   49.85   ACTUATOR, MLG RETRACTION                                        $5,732.76 Net Book Value      $5,732.76
   49.86   ACTUATOR, MLG RETRACTION                                        $8,287.34 Net Book Value      $8,287.34
   49.87   ACTUATOR, MLG UPLOCK                                           $10,405.04 Net Book Value     $10,405.04
   49.88   ACTUATOR, MLG UPLOCK                                           $11,522.26 Net Book Value     $11,522.26
   49.89   ACTUATOR, NLG RETRACT                                          $18,480.15 Net Book Value     $18,480.15
   49.90   ACTUATOR, ROTARY                                                $1,662.66 Net Book Value      $1,662.66
   49.91   ACTUATOR, ROTARY                                                $6,925.61 Net Book Value      $6,925.61
   49.92   ACTUATOR, ROTARY                                                $7,356.25 Net Book Value      $7,356.25
   49.93   ACTUATOR, SHORT STROKE                                         $21,519.99 Net Book Value     $21,519.99
   49.94   ACTUATOR, SPOILER                                              $15,699.09 Net Book Value     $15,699.09
   49.95   ACTUATOR, STABILIZER                                           $20,987.83 Net Book Value     $20,987.83
   49.96   ACTUATOR, STEERING                                             $27,157.87 Net Book Value     $27,157.87
   49.97   ACTUATOR-LINEAR                                                 $6,487.50 Net Book Value      $6,487.50
   49.98   ADAPTER ASSY, FUEL FILLER                                         $218.07 Net Book Value        $218.07
   49.99   ADAPTER ASSY, FUEL FILLER                                         $834.89 Net Book Value        $834.89
  49.100   ADAPTER, L/H AUX TANK                                             $598.41 Net Book Value        $598.41
  49.101   ADAPTER, PCU                                                   $13,112.35 Net Book Value     $13,112.35
  49.102   ADAPTER, R/H AUX TANK                                           $2,126.00 Net Book Value      $2,126.00
  49.103   ADAS PROCESSOR                                                  $6,006.24 Net Book Value      $6,006.24
  49.104   ADF CONTROL                                                     $1,654.89 Net Book Value      $1,654.89
  49.105   ADF CONTROL                                                     $3,014.23 Net Book Value      $3,014.23
  49.106   ADF CONTROL HEAD                                                $2,876.55 Net Book Value      $2,876.55
  49.107   ADF CONTROL HEAD                                                $5,753.11 Net Book Value      $5,753.11
  49.108   ADF CONTROL, 614L-8                                               $908.87 Net Book Value        $908.87
  49.109   ADF RECIEVER, 51Y-4                                             $4,490.14 Net Book Value      $4,490.14
  49.110   ADSB METAL INNOVATIONS DECEMBER 2019                          $357,210.93 Net Book Value    $357,210.93
  49.111   ADVANCED REPLACEMENT                                            $1,145.83 Net Book Value      $1,145.83
  49.112   ADVANCED REPLACEMENT #2                                         $1,158.85 Net Book Value      $1,158.85
  49.113   ADVISORY DISPLAY (ID-802) DASH-8                                $9,327.42 Net Book Value      $9,327.42
  49.114   AED'S FOR SAAB 2000                                             $9,059.46 Net Book Value      $9,059.46
  49.115   AFIRS 220                                                       $1,857.99 Net Book Value      $1,857.99
  49.116   AFIRS 220 501-0001-1                                           $23,437.50 Net Book Value     $23,437.50
  49.117   AIR CYCLE MACHINE                                                   $0.00 Net Book Value           $0.00
  49.118   AIR CYCLE MACHINE 2                                                 $0.00 Net Book Value           $0.00
  49.119   AIR CYCLE MACHINE PN:782790-18                                 $14,086.58 Net Book Value     $14,086.58
  49.120   AIRCRAFT - GENERAL                                                $202.80 Net Book Value        $202.80
  49.121   AIRCRAFT - GENERAL                                             $27,893.63 Net Book Value     $27,893.63
  49.122   AIRCRAFT - GENERAL                                             $28,423.21 Net Book Value     $28,423.21
  49.123   AIRCRAFT - GENERAL                                             $52,992.19 Net Book Value     $52,992.19
  49.124   AL-801 ALTITUDE PRESELECT                                      $40,143.63 Net Book Value     $40,143.63

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 2 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 27 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.125   ALT CO PILOT                                                             $0.00 Net Book Value           $0.00
  49.126   ALT KEA346                                                               $0.00 Net Book Value           $0.00
  49.127   ALT PRE SELECT - AL 801 S/N #84090163                                $1,129.32 Net Book Value      $1,129.32
  49.128   ALT PRE SELECT - AL 801                                                $640.63 Net Book Value        $640.63
  49.129   ALT-55B RAD ALT R/T                                                  $4,954.64 Net Book Value      $4,954.64
  49.130   ALTIMETER                                                            $3,448.70 Net Book Value      $3,448.70
  49.131   ALTIMETER RADIO - RT 300                                               $718.75 Net Book Value        $718.75
  49.132   ALTIMETER, RT300 RADIO                                              $68,163.42 Net Book Value     $68,163.42
  49.133   ALTIMETER, STANDBY                                                  $32,406.39 Net Book Value     $32,406.39
  49.134   ALTIMETER-ENCODING                                                   $5,883.63 Net Book Value      $5,883.63
  49.135   ALTITUDE HEADING                                                     $7,031.25 Net Book Value      $7,031.25
  49.136   AMMETER / VOLT                                                       $2,141.46 Net Book Value      $2,141.46
  49.137   AMMETER, DUAL PROP                                                   $2,213.30 Net Book Value      $2,213.30
  49.138   AMP, PASSENGER AURL                                                    $849.05 Net Book Value        $849.05
  49.139   AMPLIFIER                                                              $234.38 Net Book Value        $234.38
  49.140   AMPLIFIER PA                                                         $2,291.67 Net Book Value      $2,291.67
  49.141   AMPLIFIER, AUDIO 1900C/D                                            $11,249.87 Net Book Value     $11,249.87
  49.142   AMPLIFIER, PASSENGER                                                   $236.98 Net Book Value        $236.98
  49.143   AMPLIFIER, SMOKE DET. CONTROL                                        $2,370.71 Net Book Value      $2,370.71
  49.144   ANGLE, COWL UPPER AFT                                                  $312.76 Net Book Value        $312.76
  49.145   ANGLE, RUDDER                                                           $69.56 Net Book Value         $69.56
  49.146   ANNUNCIATOR ASSY, WARNING                                              $377.66 Net Book Value        $377.66
  49.147   ANNUNCIATOR PANEL, AUTO PILOT                                        $6,721.34 Net Book Value      $6,721.34
  49.148   ANT-81A TCAS ANTENNA                                                 $6,721.36 Net Book Value      $6,721.36
  49.149   ANTENNA LOOP/SENSE                                                   $3,122.11 Net Book Value      $3,122.11
  49.150   ANTENNA VHF                                                          $1,145.75 Net Book Value      $1,145.75
  49.151   ANTENNA, TCAS                                                        $8,399.65 Net Book Value      $8,399.65
  49.152   ANTENNA-60B (ADF) S/N #1785                                            $442.71 Net Book Value        $442.71
  49.153   ARM ASSY                                                             $1,555.51 Net Book Value      $1,555.51
  49.154   ARM ASSY, L/H PEDAL                                                  $1,802.36 Net Book Value      $1,802.36
  49.155   ARM ASSY, THRUST                                                       $352.16 Net Book Value        $352.16
  49.156   ARM ASSY, W/S WIPER L/H                                              $1,056.02 Net Book Value      $1,056.02
  49.157   ARM TRAILING NLG S/N #13ALT260229                                   $24,173.44 Net Book Value     $24,173.44
  49.158   ARM TRAILING NLG S/N #14ALT260230                                   $19,607.34 Net Book Value     $19,607.34
  49.159   ARM, R/H RUDDER PEDAL ASSY                                           $1,782.38 Net Book Value      $1,782.38
  49.160   ARMATURE, -8 STARTER GEN                                             $3,035.82 Net Book Value      $3,035.82
  49.161   ARMREST, PILOT SEAT R/H AMI                                          $1,079.93 Net Book Value      $1,079.93
  49.162   ART-2100 WX RADAR A/R/T                                             $59,054.46 Net Book Value     $59,054.46
  49.163   ASSY, ANNUNCIATOR BOX                                                $3,816.75 Net Book Value      $3,816.75
  49.164   ASSY, BLOWER                                                         $4,164.02 Net Book Value      $4,164.02
  49.165   ASSY, BRUSH BLOCK                                                    $2,774.85 Net Book Value      $2,774.85
  49.166   ASSY, CENTER ARM                                                       $864.17 Net Book Value        $864.17
  49.167   ASSY, IDLER                                                            $262.11 Net Book Value        $262.11
  49.168   ASSY, VENT BLOWER                                                    $4,745.27 Net Book Value      $4,745.27
  49.169   ASSY, WINDSHIELD CONVERTER R/H                                       $1,506.69 Net Book Value      $1,506.69
  49.170   ATTITUDE & HEADING REF UNIT D8                                       $4,651.85 Net Book Value      $4,651.85
  49.171   ATTITUDE & HEADING REFERENCE UNIT                                    $4,608.98 Net Book Value      $4,608.98
  49.172   ATTITUDE HEADING REFERENCE UNIT                                      $9,418.28 Net Book Value      $9,418.28
  49.173   ATTITUDE REFERENCE HEADING SYSTEM                                   $10,406.25 Net Book Value     $10,406.25
  49.174   AUDIO CONTROL PANEL                                                  $2,734.38 Net Book Value      $2,734.38
  49.175   AUDIO PANEL                                                            $458.33 Net Book Value        $458.33
  49.176   AUDIO PANEL S/N #443                                                 $2,317.71 Net Book Value      $2,317.71
  49.177   AUDIO REMOTE                                                           $468.75 Net Book Value        $468.75
  49.178   AUDIO REMOTE                                                           $484.38 Net Book Value        $484.38
  49.179   AVMAX SCS22984                                                       $3,457.03 Net Book Value      $3,457.03
  49.180   AXLE                                                                 $3,535.05 Net Book Value      $3,535.05
  49.181   BA-141 BARO ALTITUDE IND                                            $33,573.02 Net Book Value     $33,573.02
  49.182   BAGGAGE BAY, UPPER R/H                                               $1,801.51 Net Book Value      $1,801.51
  49.183   BARON GROUP                                                              $0.00 Net Book Value           $0.00
  49.184   BARRIER BULKHEAD                                                    $16,627.08 Net Book Value     $16,627.08
  49.185   BATTERY PACK, EMERGENCY LIGHTS                                       $1,754.53 Net Book Value      $1,754.53
  49.186   BATTERY PACK, EMERGENCY LIGHTS                                      $11,783.61 Net Book Value     $11,783.61

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                            Page 3 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 28 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.187   BATTERY POWER SUPPLY                                           $22,640.35 Net Book Value     $22,640.35
  49.188   BATTERY, -8 40 AMP                                              $3,370.26 Net Book Value      $3,370.26
  49.189   BATTERY, -8 40 AMP                                             $19,357.42 Net Book Value     $19,357.42
  49.190   BATTERY, CONCORDE                                              $23,410.67 Net Book Value     $23,410.67
  49.191   BEACON                                                          $6,455.23 Net Book Value      $6,455.23
  49.192   BEACON, OSCILATING                                              $5,372.94 Net Book Value      $5,372.94
  49.193   BEACON, OSCILLATING                                             $4,241.92 Net Book Value      $4,241.92
  49.194   BEACON, OSCILLATING                                             $5,372.94 Net Book Value      $5,372.94
  49.195   BEACON, ROTATING                                                $1,957.06 Net Book Value      $1,957.06
  49.196   BEAM & TRACK ASSY                                               $2,200.47 Net Book Value      $2,200.47
  49.197   BELLCRANK ASSY                                                  $1,037.00 Net Book Value      $1,037.00
  49.198   BELLCRANK ASSY. WEU ORDER -10                                   $2,378.34 Net Book Value      $2,378.34
  49.199   BELLCRANK L/H                                                   $1,513.15 Net Book Value      $1,513.15
  49.200   BIN ASSY, STOWAGE                                                  $94.34 Net Book Value         $94.34
  49.201   BLADE & PIN ASSY ,PROPELLER SN#2015120171                      $39,187.50 Net Book Value     $39,187.50
  49.202   BLADE & PIN ASSY ,PROPELLER SN#2015120172                      $39,187.50 Net Book Value     $39,187.50
  49.203   BLADE & PIN ASSY S/N #2017070011                               $32,906.25 Net Book Value     $32,906.25
  49.204   BLADE & PIN ASSY S/N# 2017090010                               $30,875.00 Net Book Value     $30,875.00
  49.205   BLADE & PIN ASSY S/N# 2017090011                               $30,875.00 Net Book Value     $30,875.00
  49.206   BLADE & PIN ASSY S/N# 858173                                   $17,369.16 Net Book Value     $17,369.16
  49.207   BLADE & PIN ASSY, PROPELLER                                    $27,756.01 Net Book Value     $27,756.01
  49.208   BLADE & PIN ASSY, PROPELLER                                    $27,756.01 Net Book Value     $27,756.01
  49.209   BLADE & PIN ASSY, PROPELLER 2014060202                         $26,966.10 Net Book Value     $26,966.10
  49.210   BLADE & PIN ASSY, PROPELLER PN:SFA13U1P0                       $25,475.12 Net Book Value     $25,475.12
  49.211   BLADE & PIN ASSY, PROPELLER S/N #2017020011                    $29,312.50 Net Book Value     $29,312.50
  49.212   BLADE & PIN ASSY, PROPELLER S/N #2017050010                    $29,312.50 Net Book Value     $29,312.50
  49.213   BLADE & PIN ASSY, PROPELLER SFA13U1P0A                         $25,090.63 Net Book Value     $25,090.63
  49.214   BLADE & PIN ASSY, PROPELLER SFA13U1P0A 2                       $26,966.10 Net Book Value     $26,966.10
  49.215   BLADE & PIN ASSY, PROPELLER SFA13U1P0A 3                       $26,966.10 Net Book Value     $26,966.10
  49.216   BLADE & PIN ASSY, PROPELLER SFA13U1P0A 4                       $26,966.10 Net Book Value     $26,966.10
  49.217   BLADE & PIN ASSY, PROPELLER SFA13U1P0A-2                       $25,090.63 Net Book Value     $25,090.63
  49.218   BLADE & PIN ASSY, PROPELLER SN#2016070010                      $40,478.56 Net Book Value     $40,478.56
  49.219   BLADE AND PIN ASSEMBLY S/N #2017080011                         $38,062.50 Net Book Value     $38,062.50
  49.220   BLADE AND PIN ASSEMBLY S/N #2018030012                         $38,062.50 Net Book Value     $38,062.50
  49.221   BLADE AND PIN ASSY PO 1054882                                  $33,687.50 Net Book Value     $33,687.50
  49.222   BLADE AND PIN, PROPLLER                                        $31,864.58 Net Book Value     $31,864.58
  49.223   BLADE ASSEMBLY PROP                                             $3,299.08 Net Book Value      $3,299.08
  49.224   BLADE ASSY                                                     $26,940.09 Net Book Value     $26,940.09
  49.225   BLADE ASSY PROP                                                $31,712.50 Net Book Value     $31,712.50
  49.226   BLADE ASSY PROP                                                $31,712.50 Net Book Value     $31,712.50
  49.227   BLADE ASSY PROP DASH 8                                         $26,940.09 Net Book Value     $26,940.09
  49.228   BLADE ASSY, PROPELLER                                          $26,940.09 Net Book Value     $26,940.09
  49.229   BLADE ASSY, PROPELLER                                          $26,940.09 Net Book Value     $26,940.09
  49.230   BLADE ASSY, PROPLLER                                           $26,940.09 Net Book Value     $26,940.09
  49.231   BLADE ASSY-PROP-2013090002                                     $26,332.02 Net Book Value     $26,332.02
  49.232   BLADE PROP S # 2011050053                                      $35,400.00 Net Book Value     $35,400.00
  49.233   BLADE PROP S # 2014090235                                      $41,152.50 Net Book Value     $41,152.50
  49.234   BLADE PROP S # 2014090236                                      $40,562.50 Net Book Value     $40,562.50
  49.235   BLADE&ASSY SN: 2017030011                                      $29,750.00 Net Book Value     $29,750.00
  49.236   BLADE, PROPS S/N #2015050128, 2011050045, 2011090002            $9,500.00 Net Book Value      $9,500.00
  49.237   BLADQ ASSY, PROP-2013060040                                    $26,332.02 Net Book Value     $26,332.02
  49.238   BLEED AIR LINE                                                  $1,131.95 Net Book Value      $1,131.95
  49.239   BLEED AIR PRECOOLER THRU VALVE                                  $8,313.90 Net Book Value      $8,313.90
  49.240   BLOWER ASSY                                                       $928.24 Net Book Value        $928.24
  49.241   BLOWER ASSY, 1900C & D VENT                                     $6,509.46 Net Book Value      $6,509.46
  49.242   BOARD, PC LOGIC                                                 $2,101.39 Net Book Value      $2,101.39
  49.243   BOARD, PRINTED CIRCUIT                                            $799.79 Net Book Value        $799.79
  49.244   BOND ASSY, DOOR ASSY BYPASS                                       $927.32 Net Book Value        $927.32
  49.245   BOND ASSY, PLENUM PANEL COWL                                    $2,450.00 Net Book Value      $2,450.00
  49.246   BOND ASSY, STEP INSTALLATION                                    $2,487.85 Net Book Value      $2,487.85
  49.247   BONDED ASSY, DOOR                                               $1,194.57 Net Book Value      $1,194.57
  49.248   BOOT, DE-ICE L/H WING OUTBOARD                                  $2,102.81 Net Book Value      $2,102.81

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 4 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 29 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.249   BOOT, DE-ICE L/H WING OUTBOARD                                  $2,561.45 Net Book Value      $2,561.45
  49.250   BOOT, DEICER CNTR WING RH                                       $1,213.30 Net Book Value      $1,213.30
  49.251   BOOT, HORIZONTAL STAB LH                                          $100.62 Net Book Value        $100.62
  49.252   BOOT, HORZ STAB L/H FAST                                        $1,482.45 Net Book Value      $1,482.45
  49.253   BOOT, INB R/H WING                                              $1,356.26 Net Book Value      $1,356.26
  49.254   BOOT, INLET -8                                                    $979.39 Net Book Value        $979.39
  49.255   BOOT, RH HORIZONTAL                                             $1,482.45 Net Book Value      $1,482.45
  49.256   BOOT, RH STABILON DEICE FAST                                    $1,591.65 Net Book Value      $1,591.65
  49.257   BOOT, TAILLET L/H FAST BOOT                                       $369.03 Net Book Value        $369.03
  49.258   BOTTLE ASSY, O2 / REG                                          $10,234.08 Net Book Value     $10,234.08
  49.259   BOTTLE ASSY, O2/REG                                             $3,282.44 Net Book Value      $3,282.44
  49.260   BOTTLE ASSY, O2/REG 2                                           $4,939.45 Net Book Value      $4,939.45
  49.261   BOTTLE, OXYGEN                                                  $2,824.32 Net Book Value      $2,824.32
  49.262   BOTTLE, OXYGEN                                                 $10,658.09 Net Book Value     $10,658.09
  49.263   BRACKET                                                           $200.00 Net Book Value        $200.00
  49.264   BRACKET, BRUSH BLOCK                                              $755.60 Net Book Value        $755.60
  49.265   BRACKET, FENDER INSTL NACELLE                                   $1,278.92 Net Book Value      $1,278.92
  49.266   BRACKET, MAGNETIC PICKUP                                          $612.96 Net Book Value        $612.96
  49.267   BRACKET, NOSE WHEEL ALIGNMENT                                   $3,969.85 Net Book Value      $3,969.85
  49.268   BRAKE ASSY                                                    $131,107.56 Net Book Value    $131,107.56
  49.269   BRAKE ASSY HD                                                       $0.00 Net Book Value           $0.00
  49.270   BRAKE,1900D CLEVELAND                                           $3,377.44 Net Book Value      $3,377.44
  49.271   BRAKE: OHC, EXCH, ASSEMBLY                                      $3,499.89 Net Book Value      $3,499.89
  49.272   BRAKE: OHC, EXCH, ASSEMBLY 2                                    $3,499.89 Net Book Value      $3,499.89
  49.273   BRAKE: OHC, EXCH, ASSEMBLY 3                                    $3,499.89 Net Book Value      $3,499.89
  49.274   BRAKE: OHC, EXCH, ASSEMBLY 4                                    $3,499.89 Net Book Value      $3,499.89
  49.275   BRAKE: OHC, EXCH, ASSEMBLY 5                                    $3,590.80 Net Book Value      $3,590.80
  49.276   BRAKE: OHC, EXCH, ASSEMBLY 6                                    $3,590.80 Net Book Value      $3,590.80
  49.277   BROTHERS AVIATION                                              $11,400.00 Net Book Value     $11,400.00
  49.278   BRT/DIM TEST UNITS                                              $1,443.75 Net Book Value      $1,443.75
  49.279   BRUSH BLOCK, DE-ICE                                             $3,699.80 Net Book Value      $3,699.80
  49.280   BULKHEAD, PROP SPINNER                                         $67,975.61 Net Book Value     $67,975.61
  49.281   BUS BAR, ELECTRICAL POWER                                          $59.52 Net Book Value         $59.52
  49.282   BUS BAR, ELECTRICAL POWER                                         $805.69 Net Book Value        $805.69
  49.283   C CK DEPOSIT - JOANNA                                               $0.00 Net Book Value           $0.00
  49.284   C406-2 ELT                                                     $13,874.25 Net Book Value     $13,874.25
  49.285   CABIN PRESSURE INDICATOR                                        $3,045.83 Net Book Value      $3,045.83
  49.286   CAGE ASSY                                                         $872.52 Net Book Value        $872.52
  49.287   CALIBRATION                                                     $2,220.31 Net Book Value      $2,220.31
  49.288   CAP                                                             $2,139.95 Net Book Value      $2,139.95
  49.289   CARTRIDGE, FUEL BOOST PUMP MTR                                  $3,976.92 Net Book Value      $3,976.92
  49.290   CASE, EMER LTS BATTERY PACK                                    $24,264.92 Net Book Value     $24,264.92
  49.291   CC JANUARY                                                         $24.48 Net Book Value         $24.48
  49.292   CCU-65 COMPUTER CTL UNIT                                        $7,708.45 Net Book Value      $7,708.45
  49.293   CIRCUIT BREAKER, AC HYD PUMP                                    $4,540.00 Net Book Value      $4,540.00
  49.294   CIRCUIT BREAKER, AUTO FX AUX                                    $3,681.54 Net Book Value      $3,681.54
  49.295   CIRCUIT BREAKER, REMOTE CONT.                                     $874.77 Net Book Value        $874.77
  49.296   CLOCK, MECHANICAL                                               $1,787.59 Net Book Value      $1,787.59
  49.297   CLYINDER MLG, SUB ASSY                                         $13,112.88 Net Book Value     $13,112.88
  49.298   COLLAR, ANGLE NACELLE                                           $1,237.50 Net Book Value      $1,237.50
  49.299   COMPASS, MAGNETIC STANDBY                                         $974.21 Net Book Value        $974.21
  49.300   COMPUTER AIR DATA                                              $20,380.21 Net Book Value     $20,380.21
  49.301   COMPUTER BILLING PER EXCHANGE                                   $1,385.42 Net Book Value      $1,385.42
  49.302   COMPUTER, DIGITAL AIR                                          $19,010.42 Net Book Value     $19,010.42
  49.303   COMPUTER, DIGITAL AIR S/N #85111269                            $30,104.17 Net Book Value     $30,104.17
  49.304   COMPUTER, DIGITAL AIR DATA S/N #97047602                        $2,377.97 Net Book Value      $2,377.97
  49.305   COMPUTER, FLIGHT GUIDANCE                                      $29,041.77 Net Book Value     $29,041.77
  49.306   COMPUTER, LIFT                                                 $24,521.70 Net Book Value     $24,521.70
  49.307   CONDENSER/MIXER ASSY                                            $1,326.47 Net Book Value      $1,326.47
  49.308   CONDITIONER, TORQUE                                               $295.31 Net Book Value        $295.31
  49.309   CONDITIONER, TORQUE                                               $458.33 Net Book Value        $458.33
  49.310   CONDITIONER, TORQUE S/N #739                                      $458.33 Net Book Value        $458.33

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 5 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 30 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.311   CONDITIONER, TORQUE SIGNAL                                      $5,135.19 Net Book Value      $5,135.19
  49.312   CONDITIONER, TORQUE SIGNAL                                     $40,256.44 Net Book Value     $40,256.44
  49.313   CONFIGURATION MODULE ASSY S/N #CFGM-20223                       $1,944.08 Net Book Value      $1,944.08
  49.314   CONTACTOR, HEAVY DUTY                                           $6,654.11 Net Book Value      $6,654.11
  49.315   CONTAINER, HOT LIQUID                                          $21,577.48 Net Book Value     $21,577.48
  49.316   CONTROL AUDIO PANEL                                               $458.33 Net Book Value        $458.33
  49.317   CONTROL AUDIO PANEL S/N #351                                      $463.54 Net Book Value        $463.54
  49.318   CONTROL AUDIO PANEL S/N #529                                      $427.08 Net Book Value        $427.08
  49.319   CONTROL AUDIO PANEL S/N #602                                      $569.53 Net Book Value        $569.53
  49.320   CONTROL BOX ASSY, ELECT TRIM                                    $1,117.96 Net Book Value      $1,117.96
  49.321   CONTROL BOX, EMERGENCY LIGHT                                    $3,715.94 Net Book Value      $3,715.94
  49.322   CONTROL BOX, F/A                                               $30,029.90 Net Book Value     $30,029.90
  49.323   CONTROL HEAD-VHF COMM S/N #2904                                   $126.56 Net Book Value        $126.56
  49.324   CONTROL PANEL                                                   $4,939.45 Net Book Value      $4,939.45
  49.325   CONTROL PANEL CVR S/N #86639                                      $864.58 Net Book Value        $864.58
  49.326   CONTROL UNIT                                                    $2,383.43 Net Book Value      $2,383.43
  49.327   CONTROL UNIT, A. C. GENERATOR                                  $20,670.95 Net Book Value     $20,670.95
  49.328   CONTROL UNIT, A. C. GENERATOR                                  $59,224.44 Net Book Value     $59,224.44
  49.329   CONTROL UNIT, APU WARNING                                      $17,173.17 Net Book Value     $17,173.17
  49.330   CONTROL UNIT, DC GENERATOR                                     $13,106.58 Net Book Value     $13,106.58
  49.331   CONTROL UNIT, DC GENERATOR #2                                   $3,456.68 Net Book Value      $3,456.68
  49.332   CONTROL UNIT, ELECTRONIC ENG.                                  $12,653.99 Net Book Value     $12,653.99
  49.333   CONTROL UNIT, NLG STEER ELEC                                   $13,858.81 Net Book Value     $13,858.81
  49.334   CONTROL UNIT, PROP                                             $30,534.00 Net Book Value     $30,534.00
  49.335   CONTROL VHF-COMM                                                $1,323.44 Net Book Value      $1,323.44
  49.336   CONTROL, W/S TEMP                                               $4,200.73 Net Book Value      $4,200.73
  49.337   CONTROLLER ALT PRESELECT                                          $427.08 Net Book Value        $427.08
  49.338   CONTROLLER ASSY, REMOTE                                        $11,003.76 Net Book Value     $11,003.76
  49.339   CONTROLLER, CABIN TEMP                                         $70,145.70 Net Book Value     $70,145.70
  49.340   CONTROLLER, PULSELITE                                           $2,909.37 Net Book Value      $2,909.37
  49.341   CONVERTER, ASSY L/H                                             $1,430.95 Net Book Value      $1,430.95
  49.342   CONVERTER, W/W - R/H                                           $14,806.11 Net Book Value     $14,806.11
  49.343   CONVERTER, WINDSHIELD WIPER                                     $4,263.24 Net Book Value      $4,263.24
  49.344   COOLER OIL                                                        $916.67 Net Book Value        $916.67
  49.345   COOLER, OIL                                                    $15,646.39 Net Book Value     $15,646.39
  49.346   COOLER, OIL -8                                                 $42,031.50 Net Book Value     $42,031.50
  49.347   CO-PILOT SEAT                                                   $9,273.54 Net Book Value      $9,273.54
  49.348   CORE CHARGE/BER CORE CHARGE                                     $1,937.50 Net Book Value      $1,937.50
  49.349   COUPLING, PT                                                    $4,947.31 Net Book Value      $4,947.31
  49.350   COURSE DEVIATION INDICATOR                                        $604.92 Net Book Value        $604.92
  49.351   COURSE SELECT IND, 331H3G                                       $2,776.46 Net Book Value      $2,776.46
  49.352   COURSE SELECT IND, 331H-3G                                      $2,322.49 Net Book Value      $2,322.49
  49.353   COURSE SELECT IND, 331IH-3G                                     $9,289.96 Net Book Value      $9,289.96
  49.354   COVER                                                             $299.97 Net Book Value        $299.97
  49.355   COVER                                                           $2,217.17 Net Book Value      $2,217.17
  49.356   COVER ASSY                                                        $453.36 Net Book Value        $453.36
  49.357   COVER ASSY                                                        $503.55 Net Book Value        $503.55
  49.358   COVER, AIRSTAIR DOOR                                              $676.93 Net Book Value        $676.93
  49.359   COWLING ASSY, NACELLE D8                                        $5,313.41 Net Book Value      $5,313.41
  49.360   COWLING ASSY, NACELLE DHC-8                                    $18,322.13 Net Book Value     $18,322.13
  49.361   COWLING ASSY, NACELLE DHC-8                                    $70,021.09 Net Book Value     $70,021.09
  49.362   CT DISK BLADES (14)                                             $1,665.97 Net Book Value      $1,665.97
  49.363   CTL-22 COM CTL 5V LTS NVOL GRY                                 $38,095.52 Net Book Value     $38,095.52
  49.364   CTL-22C COM CTL 5V LT NVOL GRY                                 $29,877.28 Net Book Value     $29,877.28
  49.365   CTL-22G COM CTL 5V LED NO VOL                                   $8,791.49 Net Book Value      $8,791.49
  49.366   CTL-32 NAV CTL 5V LTS NVOL GRY                                 $30,192.37 Net Book Value     $30,192.37
  49.367   CTL-42 DME CTL 5V LTS BLK                                       $2,283.72 Net Book Value      $2,283.72
  49.368   CTL-62 ADF CTL 5V LTS NVOL GRY                                 $46,870.89 Net Book Value     $46,870.89
  49.369   CTL-92 2XPR CTL 5V LTS GRY "S"                                  $1,594.16 Net Book Value      $1,594.16
  49.370   CTL-92T TCAS CTL 5VLTS GRY OFF                                  $2,877.85 Net Book Value      $2,877.85
  49.371   CVR MICROPHONE S/N #4310                                        $1,476.56 Net Book Value      $1,476.56
  49.372   CYLINDER MLG S/N #12AALT100255                                 $42,996.88 Net Book Value     $42,996.88

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 6 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 31 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.373   CYLINDER, 1900C OXYGEN                                            $393.22 Net Book Value        $393.22
  49.374   CYLINDER, 1900D O2/REG                                            $444.62 Net Book Value        $444.62
  49.375   CYLINDER, 1900D O2/REG                                          $1,918.84 Net Book Value      $1,918.84
  49.376   CYLINDER, OXYGEN                                                $2,850.39 Net Book Value      $2,850.39
  49.377   D-8 WHEEL HALF 300-620-3                                        $5,568.24 Net Book Value      $5,568.24
  49.378   D-8 WHEEL HALF 300-620-3                                        $5,568.24 Net Book Value      $5,568.24
  49.379   D-8 WHEEL HALF 300-620-3                                        $5,568.24 Net Book Value      $5,568.24
  49.380   DAC UNS WAAS , KIT PO 1052889                                  $59,473.75 Net Book Value     $59,473.75
  49.381   DAMPER ASSY, 1900 C & D                                        $18,957.48 Net Book Value     $18,957.48
  49.382   DAMPNER, RUDDER ASY                                            $31,686.22 Net Book Value     $31,686.22
  49.383   DATA ACQUISITION UNIT                                           $6,211.75 Net Book Value      $6,211.75
  49.384   DC GENERATOR CONTROL UNIT DHC-8                                 $5,276.25 Net Book Value      $5,276.25
  49.385   DC GENERATOR CONTROL UNIT X 8                                  $38,441.25 Net Book Value     $38,441.25
  49.386   DC GENERATOR UNIT CONTROL                                       $5,276.25 Net Book Value      $5,276.25
  49.387   DC TO DC CONVERTER                                                $990.12 Net Book Value        $990.12
  49.388   DEC 2018 C-CHECK ADJUSTMENT                                   $345,567.94 Net Book Value    $345,567.94
  49.389   DEICE BOOT, LH CENT SEC                                           $890.32 Net Book Value        $890.32
  49.390   DE-ICE BOOT, LH STABILON (FB)                                   $1,562.74 Net Book Value      $1,562.74
  49.391   DEICE BOOT, LH WING OUTBOARD                                      $256.80 Net Book Value        $256.80
  49.392   DEICE BOOT, RH CENT SEC                                           $890.32 Net Book Value        $890.32
  49.393   DEICE BOOT-CENTER SECTION, LH                                     $394.01 Net Book Value        $394.01
  49.394   DEICE BOOT-HORIZONTAL, RH                                         $435.56 Net Book Value        $435.56
  49.395   DEICE BOOT-TAIL LET, RH                                           $352.02 Net Book Value        $352.02
  49.396   DEICE BOOT-WING, LH, INBOARD                                      $211.54 Net Book Value        $211.54
  49.397   DEICE BOOT-WING, LH, OUTBOARD                                     $987.25 Net Book Value        $987.25
  49.398   DEICE BOOT-WING, RH INBOARD                                       $217.89 Net Book Value        $217.89
  49.399   DEICE BOOT-WING, RH OUTBOARD                                      $856.01 Net Book Value        $856.01
  49.400   DETECTOR ASSY, SELF-CLOSE CHIP                                  $1,219.54 Net Book Value      $1,219.54
  49.401   DETECTOR, BAGGAGE COMP SMOKE                                    $6,272.25 Net Book Value      $6,272.25
  49.402   DETECTOR, BAGGAGE COMP SMOKE                                   $15,588.54 Net Book Value     $15,588.54
  49.403   DETECTOR, SMOKE -8                                             $14,268.50 Net Book Value     $14,268.50
  49.404   DETECTOR, SMOKE-LAV                                             $3,547.21 Net Book Value      $3,547.21
  49.405   DEVICE ASSY-FAN MOTOR S/N #AWP705                                 $458.33 Net Book Value        $458.33
  49.406   DGS-65 DIRECTIONAL GYRO                                        $62,025.65 Net Book Value     $62,025.65
  49.407   DH8 06/20/07 PUMP MOTOR, HYD                                        $0.00 Net Book Value           $0.00
  49.408   DH8 BLADE ASSEMBLY, PROP                                            $0.00 Net Book Value           $0.00
  49.409   DH8 COMPUTER AIR DATA                                               $0.00 Net Book Value           $0.00
  49.410   DH8 DISPLAY EFIS                                                    $0.00 Net Book Value           $0.00
  49.411   DH8 DOOR BALLISTIC                                                  $0.00 Net Book Value           $0.00
  49.412   DH8 GENERATOR AC                                                    $0.00 Net Book Value           $0.00
  49.413   DH8 HAMILTON SOUNDSTRAND                                            $0.00 Net Book Value           $0.00
  49.414   DH8 HUB ASSY                                                        $0.00 Net Book Value           $0.00
  49.415   DH8 IVSI                                                            $0.00 Net Book Value           $0.00
  49.416   DH8 REGULATOR DUAL LEVEL PRESSURE                                   $0.00 Net Book Value           $0.00
  49.417   DH8 SHROUD EXHAUST L/H                                              $0.00 Net Book Value           $0.00
  49.418   DH8 STRUT ASSEMBLY NLG SHOCK                                        $0.00 Net Book Value           $0.00
  49.419   DH8A-LED-901                                                   $13,492.01 Net Book Value     $13,492.01
  49.420   DH8A-LED-901 POST DHC-8-100                                     $6,673.67 Net Book Value      $6,673.67
  49.421   DH8-LED-901 POST 1990 DHC-8-100                                 $6,742.11 Net Book Value      $6,742.11
  49.422   DHC-8 WHEEL HALF INBOARD MAIN                                   $8,294.57 Net Book Value      $8,294.57
  49.423   DIGITAL ADC                                                       $614.72 Net Book Value        $614.72
  49.424   DIGITAL ADC S/N #85061114                                         $630.28 Net Book Value        $630.28
  49.425   DIRECTIONAL GYRO, C-14A                                         $8,731.52 Net Book Value      $8,731.52
  49.426   DISPLAY, ADVISORY (ID-802)                                     $35,605.21 Net Book Value     $35,605.21
  49.427   DK120-90 90 DAY LOCATOR BEACON                                    $600.76 Net Book Value        $600.76
  49.428   DME TRANSCIEVER KDM-706A                                          $932.81 Net Book Value        $932.81
  49.429   DME-42 DME RT 1 CHANNEL                                        $10,565.76 Net Book Value     $10,565.76
  49.430   DME-42 DME RT 1-3 CHANNEL                                      $22,876.49 Net Book Value     $22,876.49
  49.431   DME-442 DME R/T                                                 $9,256.76 Net Book Value      $9,256.76
  49.432   DOOR ASSY                                                      $31,110.13 Net Book Value     $31,110.13
  49.433   DOOR ASSY , REFUEL                                              $3,446.32 Net Book Value      $3,446.32
  49.434   DOOR ASSY, VERT TAIL ACCESS                                    $88,439.14 Net Book Value     $88,439.14

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 7 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 32 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.435   DOOR ASSY, MLG L/H AFT                                            $973.63 Net Book Value        $973.63
  49.436   DOOR ASY, NLG STRUT LH                                          $1,872.37 Net Book Value      $1,872.37
  49.437   DOOR, MLG FWD                                                   $7,047.02 Net Book Value      $7,047.02
  49.438   DOOR, NLG                                                       $1,137.82 Net Book Value      $1,137.82
  49.439   DOOR, R/H NLG                                                   $1,290.49 Net Book Value      $1,290.49
  49.440   DPU-84 DISPLAY CTL UNIT                                        $27,732.96 Net Book Value     $27,732.96
  49.441   DRAF STRUT ASSY NLG                                            $11,470.53 Net Book Value     $11,470.53
  49.442   DRAG BRAKE S/N #0200                                            $1,505.00 Net Book Value      $1,505.00
  49.443   DRAG BRAKE S/N #0477                                            $1,505.00 Net Book Value      $1,505.00
  49.444   DRAG LEG ASSY                                                  $18,578.49 Net Book Value     $18,578.49
  49.445   DRAG STRUT ACTUATOR S/N #SAM005-98                                $257.16 Net Book Value        $257.16
  49.446   DRAG STRUT ACTUATOR S/N #SAM005-98                              $1,456.34 Net Book Value      $1,456.34
  49.447   DRAG, NOSE LEG ASSY 1900D                                       $1,965.33 Net Book Value      $1,965.33
  49.448   DRAIN MANIFOLD, LEFT                                            $1,031.33 Net Book Value      $1,031.33
  49.449   DRAIN MANIFOLD, RIGHT                                           $1,703.51 Net Book Value      $1,703.51
  49.450   DRUM ASSY                                                         $229.17 Net Book Value        $229.17
  49.451   DRUM ASSY, AFT BAG DOOR                                         $4,868.17 Net Book Value      $4,868.17
  49.452   DRUM ASSY, CABLE                                                  $718.44 Net Book Value        $718.44
  49.453   DSP-84 DISPLAY CONTROL UNIT                                     $7,005.54 Net Book Value      $7,005.54
  49.454   DUAL HEAT EXCHANGER 778683-2                                    $6,402.99 Net Book Value      $6,402.99
  49.455   DUCT ASSY                                                       $1,534.28 Net Book Value      $1,534.28
  49.456   DUCT ASSY, PNEUMATIC                                              $757.44 Net Book Value        $757.44
  49.457   DUCT ASSY.                                                        $499.25 Net Book Value        $499.25
  49.458   DUCT, APU                                                       $1,100.13 Net Book Value      $1,100.13
  49.459   DV-910 IVSI TCAS IND BLK 41P                                   $16,901.84 Net Book Value     $16,901.84
  49.460   DV-910 IVSI TCAS IND GRY 41P                                   $53,240.62 Net Book Value     $53,240.62
  49.461   EDIS KIT 8MK4456-001                                            $7,111.34 Net Book Value      $7,111.34
  49.462   EFI-890R GRAY DISPLAY W/X-VID                                  $81,316.96 Net Book Value     $81,316.96
  49.463   ELEVATOR ASSY, RH                                               $4,335.54 Net Book Value      $4,335.54
  49.464   ELT: 3 FREQUENCY, SURVIVAL                                      $2,092.23 Net Book Value      $2,092.23
  49.465   ELT: 3 FREQUENCY, SURVIVAL P/N #S1823502-05                     $2,208.30 Net Book Value      $2,208.30
  49.466   EMERG EXIT POWER SUPPLY                                         $2,227.60 Net Book Value      $2,227.60
  49.467   EMERGENCY PWR SUPPLY BATTERY                                    $1,564.93 Net Book Value      $1,564.93
  49.468   ENGINE EXHAUST ADAPTOR RING                                     $6,881.61 Net Book Value      $6,881.61
  49.469   ENGINE FIRE BOTTLE                                              $8,763.66 Net Book Value      $8,763.66
  49.470   EXCHANGER, HEAT                                                $19,418.47 Net Book Value     $19,418.47
  49.471   EXCHANGER, HEAT                                                $39,283.44 Net Book Value     $39,283.44
  49.472   EXHAUST STACK, REAR                                             $1,618.88 Net Book Value      $1,618.88
  49.473   EXIT, NO SMOK, LAV SIGN                                         $2,049.23 Net Book Value      $2,049.23
  49.474   EXSHANGER- DUAL HEAT PN: 778683-2                               $6,402.99 Net Book Value      $6,402.99
  49.475   FAIRING ASSY, MLG LEADING                                       $1,545.71 Net Book Value      $1,545.71
  49.476   FAN, RECIRCULATING                                             $69,853.72 Net Book Value     $69,853.72
  49.477   FCP-65 FLIGHT CONTROL PANEL                                    $24,752.98 Net Book Value     $24,752.98
  49.478   FDR TEST EQUIPMENT                                             $11,645.19 Net Book Value     $11,645.19
  49.479   FDR, SOLID STATE                                                  $310.56 Net Book Value        $310.56
  49.480   FINDINGS FOR 25K INSPECTION                                    $23,487.17 Net Book Value     $23,487.17
  49.481   FINGERNAIL AND SHROUD ASSY                                     $33,333.33 Net Book Value     $33,333.33
  49.482   FIREWALL ASSY, ENG                                              $4,351.96 Net Book Value      $4,351.96
  49.483   FITTING, TRANSDUCER                                               $892.98 Net Book Value        $892.98
  49.484   FLAP ACT, 90° DRIVE INBD L/H                                    $3,054.58 Net Book Value      $3,054.58
  49.485   FLAP ACT, 90° DRIVE INBD R/H                                      $546.78 Net Book Value        $546.78
  49.486   FLAP ACT, 90° DRIVE OTBD L/H                                    $2,646.38 Net Book Value      $2,646.38
  49.487   FLAP ACT, 90° DRIVE OTBD R/H                                    $1,171.59 Net Book Value      $1,171.59
  49.488   FLAP ACTUATOR 8SC0121                                           $8,531.25 Net Book Value      $8,531.25
  49.489   FLAP ASSY, LH OUTBOARD                                          $5,324.90 Net Book Value      $5,324.90
  49.490   FLAP ASSY, R/H O/B                                              $4,700.08 Net Book Value      $4,700.08
  49.491   FLAP FLEX SHAFT                                                   $700.11 Net Book Value        $700.11
  49.492   FLAP FLEX SHAFT                                                 $1,442.01 Net Book Value      $1,442.01
  49.493   FLAP FLEX SHAFT                                                 $1,888.38 Net Book Value      $1,888.38
  49.494   FLAP INDICATOR                                                  $2,822.96 Net Book Value      $2,822.96
  49.495   FLAP TRACK, L/H #2                                              $2,267.01 Net Book Value      $2,267.01
  49.496   FLAP, L/H I/B                                                  $12,736.97 Net Book Value     $12,736.97

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 8 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 33 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.497   FLAP, L/HI/B                                                             $0.00 Net Book Value           $0.00
  49.498   FLAPTRACK, LH #3                                                     $5,214.40 Net Book Value      $5,214.40
  49.499   FLIGHT AEROSPACE LTD                                                 $1,365.45 Net Book Value      $1,365.45
  49.500   FLIGHT COMPUTER 88011103                                             $4,841.23 Net Book Value      $4,841.23
  49.501   FLIGHT CONTROL COMPUTER                                             $25,379.75 Net Book Value     $25,379.75
  49.502   FLIGHT DATA ACQUISITION S/N #20077                                   $5,573.95 Net Book Value      $5,573.95
  49.503   FLIGHT DATA ACQUISITION S/N #20221                                   $1,328.91 Net Book Value      $1,328.91
  49.504   FLIGHT DATA RECORDER                                                 $4,296.88 Net Book Value      $4,296.88
  49.505   FLIGHT DATA RECORDER                                                $44,349.20 Net Book Value     $44,349.20
  49.506   FLIGHT GUIDANCE COMPUTER                                             $1,125.00 Net Book Value      $1,125.00
  49.507   FLIGHT GUIDANCE COMPUTER #2                                          $2,109.38 Net Book Value      $2,109.38
  49.508   FLOOR ASSY, FLOOR INSTL CABIN                                            $0.36 Net Book Value           $0.36
  49.509   FLOOR BOARD, CENTER                                                  $1,684.97 Net Book Value      $1,684.97
  49.510   FLOOR BOARD, L/H FWD                                                   $933.87 Net Book Value        $933.87
  49.511   FLOORBOARD ASSY, AFT                                                   $347.71 Net Book Value        $347.71
  49.512   FLOORBOARD ASSY, R/H                                                   $758.91 Net Book Value        $758.91
  49.513   FLOORBOARD ASSY.                                                     $2,099.88 Net Book Value      $2,099.88
  49.514   FLOW DIVIDER, FUEL                                                  $26,141.21 Net Book Value     $26,141.21
  49.515   FLT SPOILER LIFT/DUMP VALVE                                          $2,843.75 Net Book Value      $2,843.75
  49.516   FLYHYT AFIRS INSTALL KIT PO 1052888                                 $15,312.50 Net Book Value     $15,312.50
  49.517   FRAME MLG TRK OTBD LH/INBD RH NACELLE LL                             $5,755.96 Net Book Value      $5,755.96
  49.518   FRAME MLG TRK OTBD LH/INBD RH NACELLE LL                             $5,755.96 Net Book Value      $5,755.96
  49.519   FRAME, 1900D SEATBACK                                                $1,199.91 Net Book Value      $1,199.91
  49.520   FRAME, 1900D SEATBACK                                               $12,995.31 Net Book Value     $12,995.31
  49.521   FRONT TOP ENGINE BRACKET                                             $7,587.45 Net Book Value      $7,587.45
  49.522   FUEL CONTROL UNIT                                                        $0.00 Net Book Value           $0.00
  49.523   FUEL FILTER HOUSING                                                  $1,291.04 Net Book Value      $1,291.04
  49.524   FUEL NOZZLE, PRI/SEC GROOVED                                           $633.73 Net Book Value        $633.73
  49.525   FUEL NOZZLE, PRIMARY                                                $12,547.39 Net Book Value     $12,547.39
  49.526   FUEL TANK TEMP IND                                                   $3,845.56 Net Book Value      $3,845.56
  49.527   G.C.U., 1900C & D D.C.                                               $3,935.46 Net Book Value      $3,935.46
  49.528   G4304 CHARGING VALVE                                                 $2,843.75 Net Book Value      $2,843.75
  49.529   GAUGE, FUEL QTY.                                                     $1,814.76 Net Book Value      $1,814.76
  49.530   GAUGE, FUEL QTY.                                                    $31,851.24 Net Book Value     $31,851.24
  49.531   GAUGE, ITT                                                           $2,172.35 Net Book Value      $2,172.35
  49.532   GAUGE, TRQ PRESSURE                                                    $599.37 Net Book Value        $599.37
  49.533   GC-362A GRAPHICS COMPUTER                                            $2,242.61 Net Book Value      $2,242.61
  49.534   GC-801 FLIGHT GUIDANCE CONTROL                                      $53,759.05 Net Book Value     $53,759.05
  49.535   GEAR SELECTOR                                                        $1,217.90 Net Book Value      $1,217.90
  49.536   GEARBOX ASSY, FLAP                                                     $733.52 Net Book Value        $733.52
  49.537   GENERATOR- AIRCRAFT                                                  $7,943.27 Net Book Value      $7,943.27
  49.538   GENERATOR ASSY-DC STARTER #96027                                       $401.04 Net Book Value        $401.04
  49.539   GENERATOR ASSY-DC STARTER 242                                          $401.04 Net Book Value        $401.04
  49.540   GENERATOR, A.C.                                                    $129,902.00 Net Book Value    $129,902.00
  49.541   GENERATOR, TONE                                                        $681.26 Net Book Value        $681.26
  49.542   GLOBAL PARTS 1                                                           $0.00 Net Book Value           $0.00
  49.543   GLOBAL PARTS 2                                                           $0.00 Net Book Value           $0.00
  49.544   GLOBAL PARTS 3                                                           $0.00 Net Book Value           $0.00
  49.545   GNS430W W/INSTALL KIT                                               $32,442.72 Net Book Value     $32,442.72
  49.546   GOOSENECK ASSY, AFT                                                  $1,220.21 Net Book Value      $1,220.21
  49.547   GOVERNOR O/S                                                             $0.00 Net Book Value           $0.00
  49.548   GOVERNOR, DHC-8 OVERSPEED                                            $5,429.87 Net Book Value      $5,429.87
  49.549   GOVERNOR, DHC-8 OVERSPEED                                            $8,929.76 Net Book Value      $8,929.76
  49.550   GOVERNOR, DHC-8 OVERSPEED                                           $40,724.04 Net Book Value     $40,724.04
  49.551   GPS SBAS ANTENNA (FMS)                                               $1,209.84 Net Book Value      $1,209.84
  49.552   GPS WASS                                                             $2,859.83 Net Book Value      $2,859.83
  49.553   GPS WASS 887 CONFORMITY                                             $35,274.12 Net Book Value     $35,274.12
  49.554   GPS/WAAS ANTENNA                                                       $975.45 Net Book Value        $975.45
  49.555   H188C SURFACE POSITION INDICATOR                                     $6,511.60 Net Book Value      $6,511.60
  49.556   H188C SURFACE POSITION INDICATOR 2                                   $9,865.54 Net Book Value      $9,865.54
  49.557   HANDLE ASSY, CARGO DOOR                                              $1,834.49 Net Book Value      $1,834.49
  49.558   HANDLE ASSY, I/S AIRSTAIR DR                                           $816.94 Net Book Value        $816.94

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                            Page 9 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 34 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.559   HANDRAIL, AFT POST                                                $199.95 Net Book Value        $199.95
  49.560   HANDSET & CRADLE                                                  $213.28 Net Book Value        $213.28
  49.561   HANDSET, F/A INTERCOM                                          $18,731.17 Net Book Value     $18,731.17
  49.562   HARNESS, ELECTRICAL ENGINE                                      $3,324.18 Net Book Value      $3,324.18
  49.563   HARNESS, FUEL PROBE MAIN TANK                                   $1,269.20 Net Book Value      $1,269.20
  49.564   HARNESS, T5                                                     $1,216.59 Net Book Value      $1,216.59
  49.565   HARNESS, THERMOCOUPLE WIRING                                    $1,104.84 Net Book Value      $1,104.84
  49.566   HARNESS, WIRING                                                 $3,581.00 Net Book Value      $3,581.00
  49.567   HATCH, ESCAPE                                                   $6,648.92 Net Book Value      $6,648.92
  49.568   HEADLINER, FS150.6 - FS201.588                                  $2,018.31 Net Book Value      $2,018.31
  49.569   HEATER, ENGINE INLET                                            $1,872.37 Net Book Value      $1,872.37
  49.570   HEATER, ENGINE INLET                                            $7,921.56 Net Book Value      $7,921.56
  49.571   HEATER, ENGINE INLET                                           $11,867.93 Net Book Value     $11,867.93
  49.572   HEATER, FUEL                                                   $39,482.45 Net Book Value     $39,482.45
  49.573   HEATER, FUEL OIL                                                $2,133.14 Net Book Value      $2,133.14
  49.574   HIS KIT                                                             $0.00 Net Book Value           $0.00
  49.575   HIS KIT 2                                                           $0.00 Net Book Value           $0.00
  49.576   HONEYWELL                                                           $0.00 Net Book Value           $0.00
  49.577   HORIZ STAB TAIL LET ASSEMBLY                                      $319.01 Net Book Value        $319.01
  49.578   HORIZON, ARTIFICIAL                                            $74,508.74 Net Book Value     $74,508.74
  49.579   HORN, ELEVATOR                                                  $1,425.88 Net Book Value      $1,425.88
  49.580   HOT SECTION S/N #PC-E 121358                                  $475,306.71 Net Book Value    $475,306.71
  49.581   HOUSING ASSY, BRUSH BLOCK S/N #2018120021                       $3,676.79 Net Book Value      $3,676.79
  49.582   HOUSING ASSY, HYD FILTER                                        $3,111.02 Net Book Value      $3,111.02
  49.583   HOUSING PISTON, BRAKE P/N #266-194-3                            $9,657.05 Net Book Value      $9,657.05
  49.584   HOUSING, -8 BRAKE                                                   $0.00 Net Book Value           $0.00
  49.585   HOUSING, PT                                                     $6,748.02 Net Book Value      $6,748.02
  49.586   HOUSING: PISTON, BRAKE                                         $10,355.15 Net Book Value     $10,355.15
  49.587   HOUSING: PISTON, BRAKE P/N #266-194-3                           $9,657.05 Net Book Value      $9,657.05
  49.588   HUB ASSEMBLY S PROP                                                 $0.00 Net Book Value           $0.00
  49.589   HUB PROPELLER                                                  $34,375.00 Net Book Value     $34,375.00
  49.590   HUB PROPELLER S/N #2017040039                                  $35,750.00 Net Book Value     $35,750.00
  49.591   HUB, PROPELLER #782701-5 S/N #2016060012                       $34,833.33 Net Book Value     $34,833.33
  49.592   HUB, PROPELLER #782701-5 S/N #2017070037                       $37,125.00 Net Book Value     $37,125.00
  49.593   HUB, PROPELLER 782701-5                                        $44,322.92 Net Book Value     $44,322.92
  49.594   HUB, PROPELLER PO 1048978                                           $0.00 Net Book Value           $0.00
  49.595   HUB, PROPELLER PO 1054883                                      $18,012.60 Net Book Value     $18,012.60
  49.596   HUB, PROPELLER S/N #2017070040                                 $37,472.71 Net Book Value     $37,472.71
  49.597   HYDAULIC POWER UNIT                                             $7,618.20 Net Book Value      $7,618.20
  49.598   HYDRAULIC POWER PACK                                              $607.10 Net Book Value        $607.10
  49.599   HYDROLIC ACTUATOR MLG                                           $5,025.45 Net Book Value      $5,025.45
  49.600   IFR-4000 NAV-COMM                                               $9,327.42 Net Book Value      $9,327.42
  49.601   IGNITION EXCITER, APU                                           $5,362.36 Net Book Value      $5,362.36
  49.602   IN-862A WX RADAR INDICATOR                                     $29,136.93 Net Book Value     $29,136.93
  49.603   IN-862A WX RADAR INDICATR W VP                                 $16,649.68 Net Book Value     $16,649.68
  49.604   INBOARD MAIN WHEEL, DHC-8 INBOARD                               $9,779.22 Net Book Value      $9,779.22
  49.605   IND, CABIN CLIMB RATE                                           $1,269.26 Net Book Value      $1,269.26
  49.606   IND, DUAL ENG OIL PRESS & TEMP                                  $9,397.85 Net Book Value      $9,397.85
  49.607   IND, DUAL FUEL TEMP                                             $3,185.91 Net Book Value      $3,185.91
  49.608   IND, DUAL FUEL TEMP                                             $8,127.53 Net Book Value      $8,127.53
  49.609   IND, DUAL HYD QUANTITY                                          $8,034.47 Net Book Value      $8,034.47
  49.610   IND, ENG OIL TEMP/PRESS                                        $13,118.12 Net Book Value     $13,118.12
  49.611   IND, FLAP POSITION                                             $57,013.62 Net Book Value     $57,013.62
  49.612   IND, FUEL FLOW                                                  $1,104.70 Net Book Value      $1,104.70
  49.613   IND, FUEL FLOW                                                  $8,482.69 Net Book Value      $8,482.69
  49.614   IND, FUEL FLOW                                                 $31,250.63 Net Book Value     $31,250.63
  49.615   IND, HYD. PRESSURE                                              $1,770.11 Net Book Value      $1,770.11
  49.616   IND, INLET TURBINE TEMPERATURE                                  $1,233.75 Net Book Value      $1,233.75
  49.617   IND, IVSI ADV SPD                                                   $0.00 Net Book Value           $0.00
  49.618   IND, LOW PRESS. N.L DUAL                                       $10,833.24 Net Book Value     $10,833.24
  49.619   IND, NH % RPM                                                   $1,251.61 Net Book Value      $1,251.61
  49.620   IND, OXYGEN QTY.                                                  $290.19 Net Book Value        $290.19

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                      Page 10 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 35 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.621   IND, PFCS                                                            $5,804.34 Net Book Value      $5,804.34
  49.622   IND, PROP TACH                                                       $1,159.85 Net Book Value      $1,159.85
  49.623   IND, RUDDER TRIM                                                     $3,480.88 Net Book Value      $3,480.88
  49.624   IND, RUDDER TRIM                                                    $10,681.15 Net Book Value     $10,681.15
  49.625   IND, SYNCHORSCOPE ENG/PROP                                           $1,237.97 Net Book Value      $1,237.97
  49.626   IND., RATE OF CLIMB, IVA-81B                                         $5,710.19 Net Book Value      $5,710.19
  49.627   INDICATOR - CDI, KI-202                                              $4,372.78 Net Book Value      $4,372.78
  49.628   INDICATOR ASSY, INBD                                                   $610.39 Net Book Value        $610.39
  49.629   INDICATOR ATTITUDE DIRECTOR                                            $726.56 Net Book Value        $726.56
  49.630   INDICATOR CAB PRESSURIZATION S/N #515                                $4,249.48 Net Book Value      $4,249.48
  49.631   INDICATOR CAB PRESSURIZATION S/N# B0695                              $3,930.21 Net Book Value      $3,930.21
  49.632   INDICATOR, AIRSPEED                                                  $4,261.19 Net Book Value      $4,261.19
  49.633   INDICATOR, ATTITUDE                                                  $8,353.64 Net Book Value      $8,353.64
  49.634   INDICATOR, CABIN DUCT                                                $3,445.16 Net Book Value      $3,445.16
  49.635   INDICATOR, CABIN PRESSURE                                           $82,528.21 Net Book Value     $82,528.21
  49.636   INDICATOR, CABIN TEMP                                                  $388.52 Net Book Value        $388.52
  49.637   INDICATOR, COURSE DEV.                                                 $604.92 Net Book Value        $604.92
  49.638   INDICATOR, DEICE PRESSURE                                            $2,549.59 Net Book Value      $2,549.59
  49.639   INDICATOR, DUAL HYD FLUID QTY                                        $8,034.47 Net Book Value      $8,034.47
  49.640   INDICATOR, FLAP POSITION                                               $558.33 Net Book Value        $558.33
  49.641   INDICATOR, FUEL FLOW                                                 $1,509.16 Net Book Value      $1,509.16
  49.642   INDICATOR, HYD BRAKE PRESSURE                                          $976.51 Net Book Value        $976.51
  49.643   INDICATOR, KI-207                                                      $891.54 Net Book Value        $891.54
  49.644   INDICATOR, KI-208                                                    $1,363.15 Net Book Value      $1,363.15
  49.645   INDICATOR, OIL PRESS/TEMP                                              $441.67 Net Book Value        $441.67
  49.646   INDICATOR, OXYGEN PRESS.                                               $748.85 Net Book Value        $748.85
  49.647   INDICATOR, OXYGEN PRESS.                                             $3,543.10 Net Book Value      $3,543.10
  49.648   INDICATOR, PFCS                                                      $2,138.82 Net Book Value      $2,138.82
  49.649   INDICATOR, PNEUMATIC PRESS                                             $177.69 Net Book Value        $177.69
  49.650   INDICATOR, PROP RPM                                                  $2,930.07 Net Book Value      $2,930.07
  49.651   INDICATOR, RADIO MAGNETIC                                              $619.33 Net Book Value        $619.33
  49.652   INDICATOR, RADIO MAGNETIC                                            $1,094.62 Net Book Value      $1,094.62
  49.653   INDICATOR, RMI                                                       $3,656.02 Net Book Value      $3,656.02
  49.654   INDICATOR, TURN / BANK                                               $5,599.83 Net Book Value      $5,599.83
  49.655   INDICATOR, VACUUM                                                      $119.87 Net Book Value        $119.87
  49.656   INDICATOR, VSI/TCAS, BLACK                                               $0.00 Net Book Value           $0.00
  49.657   INNER CYLINDER, NLG                                                 $12,281.25 Net Book Value     $12,281.25
  49.658   INSTALLATION AND TRAINING                                                $0.00 Net Book Value           $0.00
  49.659   IVA-81A VSI                                                          $5,311.74 Net Book Value      $5,311.74
  49.660   IVSI, -8                                                             $2,014.65 Net Book Value      $2,014.65
  49.661   KA-44B ADF ANTENNA                                                   $2,590.44 Net Book Value      $2,590.44
  49.662   KA-90 HSI ADAPTER                                                    $8,065.58 Net Book Value      $8,065.58
  49.663   KA-90 HSI ADAPTOR                                                    $9,562.91 Net Book Value      $9,562.91
  49.664   KDF-806 ADF R/T                                                      $3,352.12 Net Book Value      $3,352.12
  49.665   KDF-806 ADF R/T                                                     $13,005.94 Net Book Value     $13,005.94
  49.666   KFS-564 NAV CTL 5VLT NVOL GRY                                          $882.90 Net Book Value        $882.90
  49.667   KFS-578A TCAS/XPDR CTL 5VLT BK                                       $6,069.74 Net Book Value      $6,069.74
  49.668   KFS-578A TCAS/XPDR CTL 5VLT GY                                       $3,000.21 Net Book Value      $3,000.21
  49.669   KFS-586A ADF CTL 5VLT NVOL GRY                                       $9,102.61 Net Book Value      $9,102.61
  49.670   KFS-598A COM CTL 5VLT NVOL GY                                        $2,614.12 Net Book Value      $2,614.12
  49.671   KIT, PRESSURIZATION CONTROLLER                                       $3,055.23 Net Book Value      $3,055.23
  49.672   KIT, RETROFIT, FUEL QUANTITY INDICATOR                               $3,219.40 Net Book Value      $3,219.40
  49.673   KIT-PRESSURIZATION CONTROLLER                                       $10,383.44 Net Book Value     $10,383.44
  49.674   KX170B NAV/COMM                                                        $969.31 Net Book Value        $969.31
  49.675   L/H AILERON ASSEMBLY                                                     $0.00 Net Book Value           $0.00
  49.676   LABOR 1900C ADS-B INSTALL                                           $32,209.84 Net Book Value     $32,209.84
  49.677   LAMP                                                                   $751.13 Net Book Value        $751.13
  49.678   LEADING EDGE                                                         $8,353.64 Net Book Value      $8,353.64
  49.679   LEADING EDGE #4 L/H O.B                                                $474.55 Net Book Value        $474.55
  49.680   LEADING EDGE ASSY                                                        $0.00 Net Book Value           $0.00
  49.681   LEADING EDGE ASSY                                                    $2,037.20 Net Book Value      $2,037.20
  49.682   LEADING EDGE ASSY, INNER WING S/N #0070151                           $1,050.00 Net Book Value      $1,050.00

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                           Page 11 of 22
                               Case 20-10755-BLS    Doc 193   Filed 05/12/20   Page 36 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                     Net Book Value Valuation Method Current Value
  49.683   LEADING EDGE ASSY, L/H O/B                                      $43,185.46 Net Book Value     $43,185.46
  49.684   LEADING EDGE ASSY, R/H OUTBD                                     $8,977.00 Net Book Value      $8,977.00
  49.685   LEADING EDGE ASSY, VERTICAL STAB                                 $5,512.33 Net Book Value      $5,512.33
  49.686   LEADING EDGE INBD R/H                                              $822.92 Net Book Value        $822.92
  49.687   LEADING EDGE LH1                                                 $1,512.50 Net Book Value      $1,512.50
  49.688   LEADING EDGE R/H O/B                                             $1,663.81 Net Book Value      $1,663.81
  49.689   LEADING EDGE VERT STAB                                             $664.38 Net Book Value        $664.38
  49.690   LEADING EDGE, # 3 R/H, O/B                                       $4,943.05 Net Book Value      $4,943.05
  49.691   LEADING EDGE, #4 L/H O/B                                        $20,438.20 Net Book Value     $20,438.20
  49.692   LEADING EDGE, I/B L/H                                            $3,369.11 Net Book Value      $3,369.11
  49.693   LEADING EDGE, L/H I/B                                            $2,419.68 Net Book Value      $2,419.68
  49.694   LEADING EDGE, L/H I/B                                           $12,386.44 Net Book Value     $12,386.44
  49.695   LEADING EDGE, L/H I/B                                           $13,263.28 Net Book Value     $13,263.28
  49.696   LEADING EDGE, L/H I/B HOR STAB                                  $10,413.26 Net Book Value     $10,413.26
  49.697   LEADING EDGE, L/H I/B HOR STAB                                  $13,884.34 Net Book Value     $13,884.34
  49.698   LEADING EDGE, L/H MID SECTION                                    $7,011.30 Net Book Value      $7,011.30
  49.699   LEADING EDGE, L/H MID SECTION                                   $11,483.09 Net Book Value     $11,483.09
  49.700   LEADING EDGE, L/H O/B @ NACELL                                   $3,593.51 Net Book Value      $3,593.51
  49.701   LEADING EDGE, L/H O/B @ NACELL                                   $7,524.62 Net Book Value      $7,524.62
  49.702   LEADING EDGE, L/H O/B HOR STAB                                   $4,493.69 Net Book Value      $4,493.69
  49.703   LEADING EDGE, L/H O/B HOR STAB                                   $5,989.85 Net Book Value      $5,989.85
  49.704   LEADING EDGE, L/H O/B HOR STAB                                  $17,283.39 Net Book Value     $17,283.39
  49.705   LEADING EDGE, L/H O/B HORZ                                      $23,603.95 Net Book Value     $23,603.95
  49.706   LEADING EDGE, L/H O/B NACELLE                                    $4,977.91 Net Book Value      $4,977.91
  49.707   LEADING EDGE, L/H OB NACELLE                                    $17,115.75 Net Book Value     $17,115.75
  49.708   LEADING EDGE, LH4                                                $5,011.61 Net Book Value      $5,011.61
  49.709   LEADING EDGE, R/H                                                $7,524.62 Net Book Value      $7,524.62
  49.710   LEADING EDGE, R/H I/B                                           $10,309.55 Net Book Value     $10,309.55
  49.711   LEADING EDGE, R/H I/B                                           $24,464.07 Net Book Value     $24,464.07
  49.712   LEADING EDGE, R/H I/B HOR STAB                                  $12,501.66 Net Book Value     $12,501.66
  49.713   LEADING EDGE, R/H I/B HORZ                                      $13,489.13 Net Book Value     $13,489.13
  49.714   LEADING EDGE, R/H O/B HOR STAB                                   $5,720.23 Net Book Value      $5,720.23
  49.715   LEADING EDGE, R/H O/B HOR STAB                                   $6,570.29 Net Book Value      $6,570.29
  49.716   LEADING EDGE, R/H O/B NACELLE                                   $15,514.73 Net Book Value     $15,514.73
  49.717   LEADING EDGE, R/H STALL WARN                                    $10,023.22 Net Book Value     $10,023.22
  49.718   LEADING EDGE, R/H STALL WARN                                    $34,449.28 Net Book Value     $34,449.28
  49.719   LEADING EDGE, RH/OB/HORZ                                         $2,118.37 Net Book Value      $2,118.37
  49.720   LEADING EDGE, VERTICAL STAB                                      $8,411.84 Net Book Value      $8,411.84
  49.721   LEADING EDGE, VERTICAL STAB                                     $13,553.07 Net Book Value     $13,553.07
  49.722   LED LOGO LAMP DASH-8                                             $5,800.67 Net Book Value      $5,800.67
  49.723   LEVER                                                              $237.30 Net Book Value        $237.30
  49.724   LEVER ASSY, OUTBD                                                  $666.85 Net Book Value        $666.85
  49.725   LEVER, NACELLE HAND PUMP BRAKE                                   $3,664.66 Net Book Value      $3,664.66
  49.726   LEVER, REVERSING                                                   $779.02 Net Book Value        $779.02
  49.727   LIFE RAFTS                                                      $60,312.50 Net Book Value     $60,312.50
  49.728   LIFE VESTS, WHISTLES                                             $3,068.29 Net Book Value      $3,068.29
  49.729   LIFT TRANSDUCER                                                  $6,863.54 Net Book Value      $6,863.54
  49.730   LIGHT ASSY                                                         $658.38 Net Book Value        $658.38
  49.731   LIGHT ASSY                                                       $2,486.29 Net Book Value      $2,486.29
  49.732   LIGHT ASSY, CALL ATTENDANT                                       $1,366.06 Net Book Value      $1,366.06
  49.733   LIGHT ASSY, EMERGENCY                                            $1,554.90 Net Book Value      $1,554.90
  49.734   LIGHT ASSY, INDICATOR SPOILERS                                  $14,875.98 Net Book Value     $14,875.98
  49.735   LIGHT ASSY, L/H                                                  $1,396.24 Net Book Value      $1,396.24
  49.736   LIGHT ASSY, LAV                                                  $2,736.54 Net Book Value      $2,736.54
  49.737   LIGHT ASSY, WING INSP R/H                                        $2,721.05 Net Book Value      $2,721.05
  49.738   LIGHT PANEL                                                        $223.20 Net Book Value        $223.20
  49.739   LIGHT, UTILITY FLOOD                                             $1,975.15 Net Book Value      $1,975.15
  49.740   LIGHTING KIT DASH 8                                             $17,553.75 Net Book Value     $17,553.75
  49.741   LIMITER NOSE GEAR                                                    $0.00 Net Book Value           $0.00
  49.742   LINEAR ACTUATOR                                                  $1,867.13 Net Book Value      $1,867.13
  49.743   LINK, 1900C & D COWL SHOCK                                       $4,139.28 Net Book Value      $4,139.28
  49.744   LINK, NLG                                                          $747.17 Net Book Value        $747.17

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                       Page 12 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 37 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.745   LINK, NLG                                                            $1,296.26 Net Book Value      $1,296.26
  49.746   LINK, NLG                                                            $1,750.29 Net Book Value      $1,750.29
  49.747   LINK: ROD END, OHC, EXCH                                             $3,595.85 Net Book Value      $3,595.85
  49.748   LINK: ROD END, OHC,EXCH                                              $5,770.22 Net Book Value      $5,770.22
  49.749   LINKAGE ASSY, NLG                                                      $662.53 Net Book Value        $662.53
  49.750   LITHIUM ION BATTERY                                                 $83,890.63 Net Book Value     $83,890.63
  49.751   LOCK ASSY, COCKPIT DOOR                                              $1,109.02 Net Book Value      $1,109.02
  49.752   LOWER TORQUE KNEE                                                      $837.47 Net Book Value        $837.47
  49.753   LOWER TORQUE KNEE                                                    $2,424.75 Net Book Value      $2,424.75
  49.754   MACHINE, AIR CYCLE                                                       $0.00 Net Book Value           $0.00
  49.755   MAIN WHEEL S/N #3016                                                $11,458.33 Net Book Value     $11,458.33
  49.756   MAIN WHEEL S/N #3084                                                $11,458.33 Net Book Value     $11,458.33
  49.757   MANIFOLD, ASSY L/H                                                     $431.45 Net Book Value        $431.45
  49.758   MANIFOLD, HYD PRESSURE                                              $58,725.01 Net Book Value     $58,725.01
  49.759   MANIFOLD, PRESSURE                                                   $4,799.04 Net Book Value      $4,799.04
  49.760   MANIFOLD, STEERING                                                  $28,529.25 Net Book Value     $28,529.25
  49.761   MARKER BEACON REC, 51Z-4                                             $7,973.87 Net Book Value      $7,973.87
  49.762   MARKER BEACON REC, 51Z-6                                               $622.20 Net Book Value        $622.20
  49.763   MASK / REG, SWEEP-ON O2                                              $6,099.50 Net Book Value      $6,099.50
  49.764   MASK / REG, SWEEP-ON OXYGEN                                         $13,106.58 Net Book Value     $13,106.58
  49.765   MASK, ASSY O2 / REGULATOR                                              $964.99 Net Book Value        $964.99
  49.766   MASK, OXYGEN                                                         $6,875.00 Net Book Value      $6,875.00
  49.767   MASK, SMOKE                                                            $907.38 Net Book Value        $907.38
  49.768   MASTER CAUTION PANEL                                                 $1,375.00 Net Book Value      $1,375.00
  49.769   MASTER CAUTION PANEL ASSY                                           $67,764.13 Net Book Value     $67,764.13
  49.770   MASTER CAUTION PANEL ASSY                                           $83,253.08 Net Book Value     $83,253.08
  49.771   MED DOOR HANDLE                                                      $1,489.93 Net Book Value      $1,489.93
  49.772   MED KITS FOR SAAB 2000                                               $3,296.71 Net Book Value      $3,296.71
  49.773   MIDWEST TURBINE 1                                                        $0.00 Net Book Value           $0.00
  49.774   MIDWEST TURBINE 2                                                        $0.00 Net Book Value           $0.00
  49.775   MK VIII EGPWS                                                        $2,722.14 Net Book Value      $2,722.14
  49.776   MLG DRAG STRUT                                                      $67,331.25 Net Book Value     $67,331.25
  49.777   MLG DRAG STRUT -100 & 200 S/N #S00002V8Q                            $74,056.25 Net Book Value     $74,056.25
  49.778   MLG DRAG STRUT 100/200 S/N #1                                       $83,990.63 Net Book Value     $83,990.63
  49.779   MLG DRAG STRUT 100/200 S/N #2                                       $83,990.63 Net Book Value     $83,990.63
  49.780   MLG DRAG STRUT 100/200 S/N #S00010C4Q                               $80,378.13 Net Book Value     $80,378.13
  49.781   MLG FRAME D8 P/N 85410318S001                                        $9,513.01 Net Book Value      $9,513.01
  49.782   MLG STAB STAY #1                                                    $51,876.56 Net Book Value     $51,876.56
  49.783   MLG STAB STAY #2                                                    $51,876.56 Net Book Value     $51,876.56
  49.784   MLG STAB STAY 100/200                                                $2,300.78 Net Book Value      $2,300.78
  49.785   MLG STAB STAY D8-100&200                                            $12,868.89 Net Book Value     $12,868.89
  49.786   MLG STAB STAY S/N #S00001DDK                                        $44,625.00 Net Book Value     $44,625.00
  49.787   MLG STAB STAY S/N #S00001F1V                                        $44,625.00 Net Book Value     $44,625.00
  49.788   MLG STABILIZER ASSY PO 1052879                                      $29,348.96 Net Book Value     $29,348.96
  49.789   MLG YOKE D8                                                         $20,838.68 Net Book Value     $20,838.68
  49.790   MLG YOKE D8 S#13MDT4092                                             $32,900.64 Net Book Value     $32,900.64
  49.791   MLG YOKE D8 -100 & 200 S/N #S0000V3VQ                               $74,098.96 Net Book Value     $74,098.96
  49.792   MLG YOKE D8 -100 & 200 S/N #S0000V9VH                               $74,098.96 Net Book Value     $74,098.96
  49.793   MLG YOKE D8 PN: 10300-7                                             $32,271.07 Net Book Value     $32,271.07
  49.794   MLG YOKE D8-100&200                                                 $72,291.67 Net Book Value     $72,291.67
  49.795   MODULE                                                                 $784.56 Net Book Value        $784.56
  49.796   MODULE                                                               $1,971.23 Net Book Value      $1,971.23
  49.797   MODULE, #11 FILTER ASSY                                              $5,213.99 Net Book Value      $5,213.99
  49.798   MODULE, #8 FILTER ASSY                                               $4,321.21 Net Book Value      $4,321.21
  49.799   MODULE, #9 FILTER ASSY                                               $2,515.52 Net Book Value      $2,515.52
  49.800   MODULE, LCD                                                          $1,711.06 Net Book Value      $1,711.06
  49.801   MODULE, LCD                                                          $1,807.67 Net Book Value      $1,807.67
  49.802   MONITOR, AC POWER                                                   $54,226.70 Net Book Value     $54,226.70
  49.803   MONITOR, BATTERY TEMP                                               $35,013.32 Net Book Value     $35,013.32
  49.804   MONITOR, BATTERY TEMP                                               $54,931.28 Net Book Value     $54,931.28
  49.805   MONITOR, DC POWER                                                    $1,590.08 Net Book Value      $1,590.08
  49.806   MONITOR, DC POWER                                                   $12,804.12 Net Book Value     $12,804.12

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                           Page 13 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 38 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.807   MOTOR, W/S WIPER                                                     $1,728.02 Net Book Value      $1,728.02
  49.808   MOTOR/GEARBOX ASSY, FLAP                                             $1,541.70 Net Book Value      $1,541.70
  49.809   MOUNT EXCH ONLY                                                      $3,430.32 Net Book Value      $3,430.32
  49.810   MOUNT EXCH S/N #LK3690                                               $2,684.60 Net Book Value      $2,684.60
  49.811   MOUNT EXCH S/N #LK4375                                               $2,684.60 Net Book Value      $2,684.60
  49.812   MOUNT EXCH S/N #LK5292                                               $2,684.60 Net Book Value      $2,684.60
  49.813   MOUNT, ENGINE TRUSS                                                  $2,345.69 Net Book Value      $2,345.69
  49.814   MOUNT: BONDED, OHC, EXCH                                             $3,570.66 Net Book Value      $3,570.66
  49.815   MOUNT: ENGINE, AFT, OHC, EXCH                                        $5,697.59 Net Book Value      $5,697.59
  49.816   MOUNT: ENGINE,AFT S/N #LK5799                                        $3,573.53 Net Book Value      $3,573.53
  49.817   MOUNT: ENGINE,AFT S/N #LK5800                                        $3,573.53 Net Book Value      $3,573.53
  49.818   MOUNT: EXCH                                                          $7,250.16 Net Book Value      $7,250.16
  49.819   MOUNT: EXCH P/N #LM431SA500VHL                                       $9,232.48 Net Book Value      $9,232.48
  49.820   MOUNT: EXCH S/N #LK2319                                              $7,631.75 Net Book Value      $7,631.75
  49.821   MOUNT: EXCH S/N #LK2518                                              $7,727.15 Net Book Value      $7,727.15
  49.822   MOUNTING ASSY, REAR                                                  $3,165.75 Net Book Value      $3,165.75
  49.823   MP-43 COMPACT FLIGHTLINE                                             $7,734.38 Net Book Value      $7,734.38
  49.824   N881 SN 233 PARTS/INVENTORY                                        $735,000.00 Net Book Value    $735,000.00
  49.825   N886EA DMI                                                           $2,929.69 Net Book Value      $2,929.69
  49.826   NAT SATPHONE ADAPTER                                                 $2,750.57 Net Book Value      $2,750.57
  49.827   NAV CTL (313N-4D)                                                    $1,382.67 Net Book Value      $1,382.67
  49.828   NAV RCVR, KNR-634                                                   $66,515.75 Net Book Value     $66,515.75
  49.829   NAV RCVR, KNR-634A                                                  $61,433.83 Net Book Value     $61,433.83
  49.830   NEWCASTLE GPSWAS                                                     $8,958.33 Net Book Value      $8,958.33
  49.831   NLG ASSEMBLY                                                           $223.18 Net Book Value        $223.18
  49.832   NLG ASSY                                                            $75,000.00 Net Book Value     $75,000.00
  49.833   NLG ASSY 2                                                          $80,020.83 Net Book Value     $80,020.83
  49.834   NLG ASSY S # S0000398B                                              $97,417.50 Net Book Value     $97,417.50
  49.835   NLG CENTERING MECHANISM                                              $7,265.63 Net Book Value      $7,265.63
  49.836   NLG DRAG STRUT                                                      $26,162.50 Net Book Value     $26,162.50
  49.837   NLG DRAG STRUT ASSEMBLY                                              $2,607.72 Net Book Value      $2,607.72
  49.838   NLG DRAG STRUT S # S00001PPN                                        $30,880.21 Net Book Value     $30,880.21
  49.839   NLG DRAG STRUT S/N #S0000TGF9                                       $38,119.69 Net Book Value     $38,119.69
  49.840   NLG STEERING ACTUATOR                                                $7,402.64 Net Book Value      $7,402.64
  49.841   NLG STEERING ACTUATOR 2                                             $13,130.74 Net Book Value     $13,130.74
  49.842   NOZZLE ASSY, FOG MOD 8/2697                                          $3,191.90 Net Book Value      $3,191.90
  49.843   NOZZLE ASSY, FUEL SERVICEABLE                                       $76,127.70 Net Book Value     $76,127.70
  49.844   NOZZLE SET 67D ENG                                                     $949.50 Net Book Value        $949.50
  49.845   NOZZLE, FUEL                                                         $1,382.67 Net Book Value      $1,382.67
  49.846   NOZZLE, FUEL                                                         $4,179.76 Net Book Value      $4,179.76
  49.847   OIL COOLER                                                           $6,402.99 Net Book Value      $6,402.99
  49.848   OIL COOLER DOOR ASSY DASH 8                                          $3,218.40 Net Book Value      $3,218.40
  49.849   OUTER COMBUSTION LINER                                                   $0.00 Net Book Value           $0.00
  49.850   OUTLET ASSY , HEAT & VENT CKPT                                         $406.99 Net Book Value        $406.99
  49.851   OUTLINE TORQUE TUBE FASDHC8                                          $5,715.38 Net Book Value      $5,715.38
  49.852   OVERSPEED GOVERNOR                                                   $1,887.72 Net Book Value      $1,887.72
  49.853   OXYGEN BOTTLE ASSY                                                   $7,751.41 Net Book Value      $7,751.41
  49.854   OXYGEN BOTTLE ASSY O2/REG                                            $1,037.28 Net Book Value      $1,037.28
  49.855   OXYGEN CYLINDER (MEDICAL                                             $6,227.21 Net Book Value      $6,227.21
  49.856   OXYGEN MASK S/N #7316                                                  $561.98 Net Book Value        $561.98
  49.857   OXYGEN MASK S/N #8045                                                $6,026.04 Net Book Value      $6,026.04
  49.858   P01074-101WC LIFE VEST                                                  $92.95 Net Book Value         $92.95
  49.859   PA AMPLIFIER                                                           $473.96 Net Book Value        $473.96
  49.860   PANEL ASSEM, FWD AFT COMPT BAG                                       $1,740.32 Net Book Value      $1,740.32
  49.861   PANEL ASSY / AIR CONDITING                                           $8,065.59 Net Book Value      $8,065.59
  49.862   PANEL ASSY, ACCESS L/H                                               $1,153.75 Net Book Value      $1,153.75
  49.863   PANEL ASSY, AFT BAG                                                  $2,169.93 Net Book Value      $2,169.93
  49.864   PANEL ASSY, DBL WNDO                                                 $2,153.22 Net Book Value      $2,153.22
  49.865   PANEL ASSY, FLOORBOARD COCKPIT                                         $614.93 Net Book Value        $614.93
  49.866   PANEL ASSY, ICE PROTECT CTL                                          $2,574.07 Net Book Value      $2,574.07
  49.867   PANEL ASSY, ICE SHIELD CTR L/H                                       $1,220.79 Net Book Value      $1,220.79
  49.868   PANEL ASSY, ICE SHIELD R/H                                           $2,095.61 Net Book Value      $2,095.61

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                           Page 14 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 39 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.869   PANEL ASSY, LDG EXTERIOR LIGHT                                 $10,226.02 Net Book Value     $10,226.02
  49.870   PANEL ASSY, LEFT I/B SUB                                          $110.84 Net Book Value        $110.84
  49.871   PANEL ASSY, LH ESCAPE                                             $330.97 Net Book Value        $330.97
  49.872   PANEL ASSY, PEDESTAL                                              $680.28 Net Book Value        $680.28
  49.873   PANEL ASSY, RH AFT ESCAPE                                         $686.40 Net Book Value        $686.40
  49.874   PANEL ASSY, TOP (L/H)                                             $865.90 Net Book Value        $865.90
  49.875   PANEL MASTER WARNING                                              $494.79 Net Book Value        $494.79
  49.876   PANEL, ANNUNCIATOR                                            $110,509.26 Net Book Value    $110,509.26
  49.877   PANEL, ATC/TCAS CONTROL                                         $2,265.45 Net Book Value      $2,265.45
  49.878   PANEL, DC POWER                                                 $1,688.93 Net Book Value      $1,688.93
  49.879   PANEL, DC POWER                                                $25,135.66 Net Book Value     $25,135.66
  49.880   PANEL, FLOOR INSTL BAGGAGE AFT                                  $1,788.95 Net Book Value      $1,788.95
  49.881   PANEL, FUEL CONT ELECTRO LUMIN                                    $226.47 Net Book Value        $226.47
  49.882   PANEL, INSTRUMENT BLANK                                           $285.36 Net Book Value        $285.36
  49.883   PANEL, L/H O/B COWL PLENUM                                        $208.49 Net Book Value        $208.49
  49.884   PANEL, SPEAKER                                                  $5,090.54 Net Book Value      $5,090.54
  49.885   PBE                                                               $927.67 Net Book Value        $927.67
  49.886   PBE                                                            $14,778.49 Net Book Value     $14,778.49
  49.887   PCB                                                               $196.61 Net Book Value        $196.61
  49.888   PCB BOARD                                                       $4,670.84 Net Book Value      $4,670.84
  49.889   PCB, ANNUN FAULT DET                                            $3,577.02 Net Book Value      $3,577.02
  49.890   PCB, AUX FUEL PUMP                                              $1,893.66 Net Book Value      $1,893.66
  49.891   PCB, BLEED AIR CONTROL                                         $17,610.67 Net Book Value     $17,610.67
  49.892   PCB, FAULT DET ANNUNCIATOR                                      $1,110.61 Net Book Value      $1,110.61
  49.893   PFD DISPLAY WX VIDEO * 2                                       $27,937.50 Net Book Value     $27,937.50
  49.894   PICKUP, MAGNETIC                                                $1,605.92 Net Book Value      $1,605.92
  49.895   PIN                                                             $1,894.98 Net Book Value      $1,894.98
  49.896   PIN, STRUT TO YOKE                                              $1,740.23 Net Book Value      $1,740.23
  49.897   PIN, TRAILING ARM                                               $3,895.97 Net Book Value      $3,895.97
  49.898   PIPE ASSY, BLEED - REPAIRABLE                                   $7,143.81 Net Book Value      $7,143.81
  49.899   PIPE ASSY, JET AFT                                              $1,784.22 Net Book Value      $1,784.22
  49.900   PIPE, ASSEMBLY-BLEED AIR                                          $947.71 Net Book Value        $947.71
  49.901   PIPE, FORWARD EXHAUST                                           $7,308.58 Net Book Value      $7,308.58
  49.902   PISTON HUB                                                     $98,050.00 Net Book Value     $98,050.00
  49.903   PISTON OPS TRKSHOCK STRUT                                      $49,734.38 Net Book Value     $49,734.38
  49.904   PISTON OPS TRKSHOCK STRUT S # 12WHM1663                        $60,786.46 Net Book Value     $60,786.46
  49.905   PIVOT TUBE                                                      $2,159.64 Net Book Value      $2,159.64
  49.906   PLUG                                                            $1,085.78 Net Book Value      $1,085.78
  49.907   PLUG ASSY, OIL                                                    $974.61 Net Book Value        $974.61
  49.908   PNL ASSY, SW DB LH X483-X537.5                                  $3,255.04 Net Book Value      $3,255.04
  49.909   PORTABLE OXYGEN BOTTLE                                         $15,430.63 Net Book Value     $15,430.63
  49.910   POTENTIOMETER                                                     $740.31 Net Book Value        $740.31
  49.911   POWER UNIT - 053117                                            $15,125.00 Net Book Value     $15,125.00
  49.912   POWER UNIT - HYDRAULIC                                         $14,546.88 Net Book Value     $14,546.88
  49.913   PRECOOLER, BLEED AIR                                            $3,501.82 Net Book Value      $3,501.82
  49.914   PRESSURE CONTROLLER KIT                                         $2,917.15 Net Book Value      $2,917.15
  49.915   PRESSURE SWITCH                                                 $2,648.69 Net Book Value      $2,648.69
  49.916   PROBE, FUEL                                                     $1,577.46 Net Book Value      $1,577.46
  49.917   PROBE, FUEL                                                     $1,908.23 Net Book Value      $1,908.23
  49.918   PROBE, FUEL                                                     $2,435.50 Net Book Value      $2,435.50
  49.919   PROBE, FUEL                                                     $2,702.01 Net Book Value      $2,702.01
  49.920   PROBE, FUEL                                                     $3,580.57 Net Book Value      $3,580.57
  49.921   PROBE,FUEL                                                      $1,439.37 Net Book Value      $1,439.37
  49.922   PROP ASSY ACTUATOR, VARIABLE PITCH                              $5,791.84 Net Book Value      $5,791.84
  49.923   PROP BLADE                                                        $329.17 Net Book Value        $329.17
  49.924   PROP BLADE ASSEMBLY                                             $3,510.51 Net Book Value      $3,510.51
  49.925   PROP CONTROL UNIT-TQ MOTOR S/N #870456                         $13,401.04 Net Book Value     $13,401.04
  49.926   PROP FEATHERING PUMP & MOTOR                                   $13,392.71 Net Book Value     $13,392.71
  49.927   PROP FEATHERING PUMP & MOTOR                                   $13,950.00 Net Book Value     $13,950.00
  49.928   PROP GOVERNOR                                                       $0.00 Net Book Value           $0.00
  49.929   PROP GOVERNOR                                                  $68,501.01 Net Book Value     $68,501.01
  49.930   PROP HUB ASSY                                                   $8,453.22 Net Book Value      $8,453.22

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                      Page 15 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 40 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
  49.931   PROP HUB ASSY 2                                                      $9,052.15 Net Book Value      $9,052.15
  49.932   PROP RPM INDICATOR                                                   $1,967.27 Net Book Value      $1,967.27
  49.933   PROP, BLADE & PIN ASSY                                               $3,835.92 Net Book Value      $3,835.92
  49.934   PROP, BLADE & PIN ASSY                                               $3,835.92 Net Book Value      $3,835.92
  49.935   PROPELLER #782701-5 30X 24X 20                                      $11,802.45 Net Book Value     $11,802.45
  49.936   PROPELLER AND PIN ASSY, D8, S#2014060071                            $24,619.52 Net Book Value     $24,619.52
  49.937   PROTECTION UNIT, BUS BAR                                             $3,988.44 Net Book Value      $3,988.44
  49.938   PSEU, PROXIMITY SWITCH ELECT                                        $49,038.00 Net Book Value     $49,038.00
  49.939   PSU L/H (PRE-1990) (PRE MOD)                                         $1,939.78 Net Book Value      $1,939.78
  49.940   PSU R/H (PRE MOD)                                                    $2,166.19 Net Book Value      $2,166.19
  49.941   PUBLIC ADDRESS AMP                                                     $752.08 Net Book Value        $752.08
  49.942   PUMP / MOTOR, HYDRAULIC                                            $120,568.97 Net Book Value    $120,568.97
  49.943   PUMP AUX HYD                                                           $890.63 Net Book Value        $890.63
  49.944   PUMP ENGINE                                                              $0.00 Net Book Value           $0.00
  49.945   PUMP, AUX FEATHER                                                    $8,194.64 Net Book Value      $8,194.64
  49.946   PUMP, AUX FEATHER                                                    $9,894.75 Net Book Value      $9,894.75
  49.947   PUMP, AUX FUEL                                                       $3,908.91 Net Book Value      $3,908.91
  49.948   PUMP, ENG DRIVEN FUEL                                                $3,797.11 Net Book Value      $3,797.11
  49.949   PUMP, ENGINE DRIVEN FUEL                                             $3,399.07 Net Book Value      $3,399.07
  49.950   PUMP, ENGINE DRIVEN HYDRAULIC                                       $99,811.61 Net Book Value     $99,811.61
  49.951   PUMP, FUEL BOOST                                                     $2,231.11 Net Book Value      $2,231.11
  49.952   PUMP, FUEL BOOST                                                     $6,731.88 Net Book Value      $6,731.88
  49.953   PUMP, HAND                                                          $12,559.27 Net Book Value     $12,559.27
  49.954   PUMP, PROP HYD                                                       $8,640.84 Net Book Value      $8,640.84
  49.955   PUMP, PROP HYD                                                      $13,394.64 Net Book Value     $13,394.64
  49.956   Q100 PROVISION OF DRAWINGS AND DATA                                 $11,920.15 Net Book Value     $11,920.15
  49.957   Q100/200 PROVISION DRAWINGS - STRUCTURAL                            $11,655.26 Net Book Value     $11,655.26
  49.958   QUADRANT ASSY, AILERON R/H                                           $2,108.58 Net Book Value      $2,108.58
  49.959   R/H 8 L/H 8 EXHAUST SHROUD                                          $32,812.50 Net Book Value     $32,812.50
  49.960   RADAR R/T                                                            $3,164.48 Net Book Value      $3,164.48
  49.961   RADAR RCVR XMTR                                                      $9,311.36 Net Book Value      $9,311.36
  49.962   RADAR RT                                                             $2,347.92 Net Book Value      $2,347.92
  49.963   RADAR RT S/N #1550                                                   $2,220.31 Net Book Value      $2,220.31
  49.964   RADAR SENSOR                                                         $8,483.85 Net Book Value      $8,483.85
  49.965   RADAR SENSOR W/ ANTENNA                                              $7,260.42 Net Book Value      $7,260.42
  49.966   RADOME                                                               $1,553.49 Net Book Value      $1,553.49
  49.967   RADOME                                                               $3,981.25 Net Book Value      $3,981.25
  49.968   RADOME, DHC-8                                                        $2,808.56 Net Book Value      $2,808.56
  49.969   RAFT, 6 MAN LIFE                                                     $1,276.12 Net Book Value      $1,276.12
  49.970   RECORDER, COCKPIT VOICE 2HR                                         $32,360.75 Net Book Value     $32,360.75
  49.971   RECORDER, COCKPIT VOICE 2HR                                         $42,664.97 Net Book Value     $42,664.97
  49.972   RECORDER, FLIGHT DATA (SS)                                          $13,115.22 Net Book Value     $13,115.22
  49.973   RECORDER, FLIGHT DATA (SS)                                          $32,788.05 Net Book Value     $32,788.05
  49.974   RECORDER, FLIGHT DATA (SS)                                          $36,295.14 Net Book Value     $36,295.14
  49.975   RECORDER, FLIGHT DATA (SS)                                          $45,368.93 Net Book Value     $45,368.93
  49.976   RECORDER, FLIGHT DATA (TAPE)                                        $21,148.56 Net Book Value     $21,148.56
  49.977   RECTIFIER UNIT, TRANSFORMER                                          $2,393.75 Net Book Value      $2,393.75
  49.978   RECTIFIER UNIT, TRANSFORMER                                          $7,181.26 Net Book Value      $7,181.26
  49.979   REGULATOR, DUAL LEVEL PRESSURE                                      $16,419.23 Net Book Value     $16,419.23
  49.980   REGULATOR, OXYGEN                                                      $712.79 Net Book Value        $712.79
  49.981   REGULATOR, OXYGEN                                                    $7,697.18 Net Book Value      $7,697.18
  49.982   REGULATOR, SCOTT OXYGEN                                              $1,325.37 Net Book Value      $1,325.37
  49.983   RELAY                                                                  $650.30 Net Book Value        $650.30
  49.984   RELAY PCB, AUTO FX                                                     $389.54 Net Book Value        $389.54
  49.985   RELAY, PNEUMATIC                                                     $1,633.52 Net Book Value      $1,633.52
  49.986   RELAY, TIME DELAY (5 SECONDS)                                          $736.56 Net Book Value        $736.56
  49.987   RELAY, TRU                                                           $7,719.97 Net Book Value      $7,719.97
  49.988   REPLACEMENT CORE                                                     $3,791.67 Net Book Value      $3,791.67
  49.989   RESERVOIR ASSY, WELDED                                                 $804.26 Net Book Value        $804.26
  49.990   RESERVOIR, HYDRAULIC                                                $34,428.52 Net Book Value     $34,428.52
  49.991   RESERVOIR, L/H HYD.                                                 $35,633.18 Net Book Value     $35,633.18
  49.992   RESTRAINT, INERTIA REEL                                                $604.92 Net Book Value        $604.92

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                           Page 16 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 41 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
  49.993   RESTRICTOR, APU PURGE                                             $897.41 Net Book Value        $897.41
  49.994   RETAINER                                                        $4,600.00 Net Book Value      $4,600.00
  49.995   RG-30-NM ANTENNA GPS                                            $1,382.67 Net Book Value      $1,382.67
  49.996   RING                                                            $6,325.00 Net Book Value      $6,325.00
  49.997   RING S/N #8955                                                  $2,843.75 Net Book Value      $2,843.75
  49.998   RING S/N #9377                                                  $2,770.83 Net Book Value      $2,770.83
  49.999   RING S/N #9482                                                  $2,843.75 Net Book Value      $2,843.75
 49.1000   RING S/N #9484                                                  $2,843.75 Net Book Value      $2,843.75
 49.1001   RING S/N #9543                                                  $3,171.88 Net Book Value      $3,171.88
 49.1002   RING S/N #9577                                                  $2,770.83 Net Book Value      $2,770.83
 49.1003   RING, PROP                                                      $2,953.13 Net Book Value      $2,953.13
 49.1004   RING, SLIP BEECH 1900C PROP                                     $1,733.32 Net Book Value      $1,733.32
 49.1005   RING, TAIL PIPE ADAPTER                                         $1,709.91 Net Book Value      $1,709.91
 49.1006   RMI                                                             $9,860.76 Net Book Value      $9,860.76
 49.1007   RMI                                                            $29,248.14 Net Book Value     $29,248.14
 49.1008   RMI IND, KI-229                                                 $2,728.61 Net Book Value      $2,728.61
 49.1009   RMI, KI266                                                      $3,221.63 Net Book Value      $3,221.63
 49.1010   ROD END ASSY                                                      $970.46 Net Book Value        $970.46
 49.1011   ROD END ASSY                                                    $1,137.82 Net Book Value      $1,137.82
 49.1012   ROD END ASSY                                                    $1,930.56 Net Book Value      $1,930.56
 49.1013   ROD END ASSY                                                    $6,481.28 Net Book Value      $6,481.28
 49.1014   RS-861A WX RADAR R/T                                           $27,468.50 Net Book Value     $27,468.50
 49.1015   RS-861A WX RADAR R/T                                           $28,327.35 Net Book Value     $28,327.35
 49.1016   RS-861A WX RADAR R/T W VP                                      $13,940.05 Net Book Value     $13,940.05
 49.1017   RT-910 TCAS 7.0 PROCESSOR                                      $10,722.23 Net Book Value     $10,722.23
 49.1018   RUDDER                                                            $964.48 Net Book Value        $964.48
 49.1019   RUDDER ASSY, TRAILING                                          $10,696.70 Net Book Value     $10,696.70
 49.1020   RUDDER TRIM TAB ACTUATOR ASSEMBLY                                 $224.74 Net Book Value        $224.74
 49.1021   SAT PHONE, AFIRS                                               $12,052.25 Net Book Value     $12,052.25
 49.1022   SEAT ASSY R/H                                                     $748.66 Net Book Value        $748.66
 49.1023   SEAT ASSY, L/H CABIN EXIT                                       $6,049.20 Net Book Value      $6,049.20
 49.1024   SEAT ASSY, L/H DOUBLE LIFT ARM                                  $2,994.65 Net Book Value      $2,994.65
 49.1025   SEAT ASSY, L/H DOUBLE STD.                                      $7,486.62 Net Book Value      $7,486.62
 49.1026   SEAT ASSY, R/H DOUBLE EMERG.                                      $748.66 Net Book Value        $748.66
 49.1027   SEAT ASSY, R/H DOUBLE STD.                                      $1,008.20 Net Book Value      $1,008.20
 49.1028   SELECTOR UNIT, LANDING GEAR                                    $45,023.26 Net Book Value     $45,023.26
 49.1029   SENSOR TEMP CABIN ZONE S/N #1005                                  $437.50 Net Book Value        $437.50
 49.1030   SENSOR TEMP CABIN ZONE S/N #1429                                  $437.50 Net Book Value        $437.50
 49.1031   SENSOR TEMP CABIN ZONE S/N #222                                   $437.50 Net Book Value        $437.50
 49.1032   SENSOR, 1900 C & D FUEL LEVEL                                   $6,248.92 Net Book Value      $6,248.92
 49.1033   SENSOR, 1900C & D BUSS BAR                                      $1,895.97 Net Book Value      $1,895.97
 49.1034   SENSOR, BLEED AIR TEMP                                          $6,320.12 Net Book Value      $6,320.12
 49.1035   SENSOR, C & DMODEL TEMP                                         $1,512.06 Net Book Value      $1,512.06
 49.1036   SENSOR, CURRENT                                                 $1,236.03 Net Book Value      $1,236.03
 49.1037   SENSOR, FLAP DIFF TQ PRESS                                     $12,733.65 Net Book Value     $12,733.65
 49.1038   SENSOR, HYD LOW LEVEL                                           $4,307.03 Net Book Value      $4,307.03
 49.1039   SENSOR, NP PULSE                                                  $771.07 Net Book Value        $771.07
 49.1040   SENSOR, PCB DETECTOR                                            $5,035.53 Net Book Value      $5,035.53
 49.1041   SENSOR, TEMP. DUCT                                              $4,212.31 Net Book Value      $4,212.31
 49.1042   SENSOR, TEMPERATURE                                               $688.30 Net Book Value        $688.30
 49.1043   SENSOR,NP,NL PULSE,WEU 3039242                                  $3,586.31 Net Book Value      $3,586.31
 49.1044   SERVO DRIVE S/N #88052164                                         $437.50 Net Book Value        $437.50
 49.1045   SHAFT ASSY, WELDED.                                             $1,266.09 Net Book Value      $1,266.09
 49.1046   SHAFT, BAGGAGE DOOR                                               $819.81 Net Book Value        $819.81
 49.1047   SHAFT, PAX DOOR HINGE ASSY                                      $1,837.80 Net Book Value      $1,837.80
 49.1048   SHAFT, PT                                                       $3,339.22 Net Book Value      $3,339.22
 49.1049   SHELL, -8 MED DOOR                                             $30,245.94 Net Book Value     $30,245.94
 49.1050   SHIELD ASSY, FWD LWR                                              $551.66 Net Book Value        $551.66
 49.1051   SHIELD ASSY, FWD UPPER                                            $940.80 Net Book Value        $940.80
 49.1052   SHIELD ASSY, AFT UPPER                                            $117.47 Net Book Value        $117.47
 49.1053   SHIELD ASSY, LWR FWD ENG                                          $130.96 Net Book Value        $130.96
 49.1054   SHOCK STRUT ASSY                                                    $0.00 Net Book Value           $0.00

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                      Page 17 of 22
                               Case 20-10755-BLS     Doc 193   Filed 05/12/20   Page 42 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                               General Description                     Net Book Value Valuation Method Current Value
 49.1055   SHOCK STRUT ASSY MLG D8                                         $125,390.63 Net Book Value    $125,390.63
 49.1056   SHOCK STRUT ASSY S00002FW                                             $0.00 Net Book Value           $0.00
 49.1057   SHROUD                                                            $7,842.35 Net Book Value      $7,842.35
 49.1058   SHROUD ASSY, AFT TAILPIPE                                           $926.39 Net Book Value        $926.39
 49.1059   SHROUD ASSY, BOTTOM HALF                                          $2,836.79 Net Book Value      $2,836.79
 49.1060   SHUT-OFF VALVE                                                    $4,393.28 Net Book Value      $4,393.28
 49.1061   SIDE PANEL, DHC-8 #171800-09                                     $22,828.50 Net Book Value     $22,828.50
 49.1062   SKID, TAIL                                                        $1,278.69 Net Book Value      $1,278.69
 49.1063   SKIN, L/H O/B FLAP                                                  $796.36 Net Book Value        $796.36
 49.1064   SKYNODE S200 SATCOM                                              $11,221.25 Net Book Value     $11,221.25
 49.1065   SLIP RING, PROP DE-ICE HD                                         $1,086.93 Net Book Value      $1,086.93
 49.1066   SM-300 A/P SERVO, AILERON                                         $3,424.48 Net Book Value      $3,424.48
 49.1067   SM-300 A/P SERVO, AILERON                                        $37,447.37 Net Book Value     $37,447.37
 49.1068   SM-300 A/P SERVO, ELEVATOR                                       $44,571.45 Net Book Value     $44,571.45
 49.1069   SM-710 YAW DAMPER ACTUATOR                                        $9,258.14 Net Book Value      $9,258.14
 49.1070   SMART CABLE                                                       $1,714.22 Net Book Value      $1,714.22
 49.1071   SMOKE DETECTOR                                                    $1,929.98 Net Book Value      $1,929.98
 49.1072   SOLENOID FLT SPOILER S/N #1416A                                   $3,796.88 Net Book Value      $3,796.88
 49.1073   SOLENOID VALVE S/N #AA244192                                      $1,812.50 Net Book Value      $1,812.50
 49.1074   SOLENOID VALVE S/N #RM4409                                        $1,812.50 Net Book Value      $1,812.50
 49.1075   SPEAKER, COCKPIT                                                  $7,443.40 Net Book Value      $7,443.40
 49.1076   SPINNER PROP S/N #001122                                          $1,009.58 Net Book Value      $1,009.58
 49.1077   SPINNER, -8 PROPELLER                                            $34,532.24 Net Book Value     $34,532.24
 49.1078   SPOILER ASSY, FLIGHT O/B R/H                                      $8,209.61 Net Book Value      $8,209.61
 49.1079   STABILIZER STAY ASSY MLG                                          $7,616.00 Net Book Value      $7,616.00
 49.1080   STABILIZER STAY ASSY, MLG                                         $8,641.70 Net Book Value      $8,641.70
 49.1081   STABILIZER STAY ASSY, MLG 2                                           $0.00 Net Book Value           $0.00
 49.1082   STABILIZER STAY ASSY, MLG 3                                           $0.00 Net Book Value           $0.00
 49.1083   STABILIZER STAY ASSY, MLG 4                                           $0.00 Net Book Value           $0.00
 49.1084   STACK, #1/#2 R/H SIDE EXHAUST                                     $6,823.44 Net Book Value      $6,823.44
 49.1085   STACK, 1900D L/H EXHAUST                                          $1,797.78 Net Book Value      $1,797.78
 49.1086   STACKS, 1900C LHOB, RHIB EXHAU                                    $1,067.85 Net Book Value      $1,067.85
 49.1087   STANDBY POWER UNIT                                                $1,171.88 Net Book Value      $1,171.88
 49.1088   STANDBY POWER UNIT                                               $14,687.50 Net Book Value     $14,687.50
 49.1089   STANDBY POWER UNIT-HYD MOTOE                                      $1,844.79 Net Book Value      $1,844.79
 49.1090   STARTER/GENERATOR                                                $85,149.53 Net Book Value     $85,149.53
 49.1091   STATOR, -8 BRAKE                                                  $4,484.53 Net Book Value      $4,484.53
 49.1092   STEERING ACTUATOR                                                 $5,195.31 Net Book Value      $5,195.31
 49.1093   STEP ASSY AIRSTAIR DOOR                                           $2,036.55 Net Book Value      $2,036.55
 49.1094   STEP ASSY, AIRSTAIR DOOR                                         $16,680.78 Net Book Value     $16,680.78
 49.1095   STROBE ASSY, R/H NAV                                              $2,856.51 Net Book Value      $2,856.51
 49.1096   STROBE LIGHT ASSY                                                 $3,482.61 Net Book Value      $3,482.61
 49.1097   STROBE, WING TIP NAV                                              $4,263.60 Net Book Value      $4,263.60
 49.1098   STRUCTURE ASSY-PASSENGER DOOR                                     $5,906.25 Net Book Value      $5,906.25
 49.1099   STRUT ASSY AND MLG DRAG                                          $31,941.77 Net Book Value     $31,941.77
 49.1100   STRUT ASSY SHOCK TASK 3210/11                                     $4,521.19 Net Book Value      $4,521.19
 49.1101   STRUT ASSY, 1900C & D NLG                                        $33,739.21 Net Book Value     $33,739.21
 49.1102   STRUT ASSY, AIRSTAIR DOOR                                         $2,136.37 Net Book Value      $2,136.37
 49.1103   STRUT ASSY, L/H MAIN                                             $17,123.83 Net Book Value     $17,123.83
 49.1104   STRUT ASSY, MLG DRAG                                                  $0.00 Net Book Value           $0.00
 49.1105   STRUT ASSY, MLG DRAG                                             $10,369.75 Net Book Value     $10,369.75
 49.1106   STRUT ASSY, MLG DRAG 2                                           $18,399.91 Net Book Value     $18,399.91
 49.1107   STRUT ASSY, NLG SHOCK                                            $19,952.88 Net Book Value     $19,952.88
 49.1108   STRUT ASSY, NLG SHOCK 1                                               $0.00 Net Book Value           $0.00
 49.1109   STRUT ASSY, NLG SHOCK 2                                           $9,718.64 Net Book Value      $9,718.64
 49.1110   STRUT ASSY, R/H MAIN                                              $8,561.92 Net Book Value      $8,561.92
 49.1111   STRUT ASSY, VERTICAL                                              $4,339.17 Net Book Value      $4,339.17
 49.1112   STRUT ASSY,VERTICAL                                              $17,843.68 Net Book Value     $17,843.68
 49.1113   STRUT DRAG ASSEMBLY-MLG                                          $32,179.45 Net Book Value     $32,179.45
 49.1114   STRUT DRAG MLG 100 & 200                                         $31,941.77 Net Book Value     $31,941.77
 49.1115   STRUT MRG SHOCK TASK 3210/1                                           $0.00 Net Book Value           $0.00
 49.1116   STRUT, LWR DRAG W/O BUSHINGS                                      $3,988.59 Net Book Value      $3,988.59

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                        Page 18 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 43 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                    Net Book Value Valuation Method Current Value
 49.1117   SUB ASSEMBLY NBR ACTUATORS, #1,2&3                              $5,582.51 Net Book Value      $5,582.51
 49.1118   SUPPLY, 1900C POWER                                             $4,713.16 Net Book Value      $4,713.16
 49.1119   SUPPORT ASSY                                                      $216.20 Net Book Value        $216.20
 49.1120   SUPPORT ASSY, UPPER                                             $1,051.87 Net Book Value      $1,051.87
 49.1121   SUPPORT, NOSE GEAR STEER BER.                                   $4,416.52 Net Book Value      $4,416.52
 49.1122   SVO-65 PRIMARY SERVO                                            $3,551.16 Net Book Value      $3,551.16
 49.1123   SWITCH - GAGE                                                   $2,863.28 Net Book Value      $2,863.28
 49.1124   SWITCH ASSY, MASTER WARNING                                       $794.39 Net Book Value        $794.39
 49.1125   SWITCH ASSY, PULL HANDLE FIRE                                     $952.78 Net Book Value        $952.78
 49.1126   SWITCH P/N #782100-4                                            $2,204.26 Net Book Value      $2,204.26
 49.1127   SWITCH, HYDRAULIC OVERTEMP                                     $13,365.84 Net Book Value     $13,365.84
 49.1128   SWITCH, IMPACT                                                  $1,359.70 Net Book Value      $1,359.70
 49.1129   SWITCH, LANDING GEAR CONT.                                      $6,761.71 Net Book Value      $6,761.71
 49.1130   SWITCHES                                                        $6,819.08 Net Book Value      $6,819.08
 49.1131   SWITCH-GAGE                                                     $8,658.85 Net Book Value      $8,658.85
 49.1132   SWIVEL ASSY, MLG HYD                                            $8,872.15 Net Book Value      $8,872.15
 49.1133   SWIVEL, BRAKE PRESSURE                                          $5,761.15 Net Book Value      $5,761.15
 49.1134   T10AS LIFERAFTS WITH CANOPY                                    $33,372.92 Net Book Value     $33,372.92
 49.1135   TAB ASSY, ELEVATOR L/H                                          $2,594.80 Net Book Value      $2,594.80
 49.1136   TACH GENERATOR                                                  $4,768.85 Net Book Value      $4,768.85
 49.1137   TAIL LET ASSY - BONDED                                          $9,678.15 Net Book Value      $9,678.15
 49.1138   TANK UNIT, #4                                                   $9,477.07 Net Book Value      $9,477.07
 49.1139   TAWS, CLASS A                                                  $46,449.73 Net Book Value     $46,449.73
 49.1140   TAWS/RMI ST 3400                                                $1,386.18 Net Book Value      $1,386.18
 49.1141   TCAS 2 CHANGE 7 COMPUTER                                          $670.83 Net Book Value        $670.83
 49.1142   TCAS ANTENNA 053117                                             $8,215.63 Net Book Value      $8,215.63
 49.1143   TCAS DISPLAY CD605                                              $7,590.87 Net Book Value      $7,590.87
 49.1144   TCAS MODE CONTROL                                               $3,867.84 Net Book Value      $3,867.84
 49.1145   TCAS PROCESSOR                                                  $8,718.75 Net Book Value      $8,718.75
 49.1146   TCAS PROCESSOR S/N #4047                                        $7,000.00 Net Book Value      $7,000.00
 49.1147   TCAS PROCESSOR, TPA-81A                                        $33,385.33 Net Book Value     $33,385.33
 49.1148   TCAS PROCESSOR, TRC 791                                         $9,821.54 Net Book Value      $9,821.54
 49.1149   TCR-200 HF R/T                                                  $2,135.14 Net Book Value      $2,135.14
 49.1150   TDR-90 TRANSPONDER, MODE C                                     $14,591.41 Net Book Value     $14,591.41
 49.1151   TEE ASSY, FLOOR INSTL CABIN                                     $1,329.44 Net Book Value      $1,329.44
 49.1152   THERMOCOUPLE, CABLE ASSY ENG                                      $719.90 Net Book Value        $719.90
 49.1153   THERMOCOUPLE, TRIM                                                $713.98 Net Book Value        $713.98
 49.1154   TIMER, AIRFRAME DEICE                                          $18,780.15 Net Book Value     $18,780.15
 49.1155   TIMER, DEICE                                                   $19,321.14 Net Book Value     $19,321.14
 49.1156   TIMER, DEICE HEAT                                               $1,689.03 Net Book Value      $1,689.03
 49.1157   TIMER, PROPELLER DE-ICE                                         $3,217.26 Net Book Value      $3,217.26
 49.1158   TIRE/WHEEL ASSY                                                 $7,239.99 Net Book Value      $7,239.99
 49.1159   TM-400 A/P SERVO, ELEV TRIM                                     $9,858.74 Net Book Value      $9,858.74
 49.1160   TOILET ASSY, TANK & BOWL                                        $4,082.81 Net Book Value      $4,082.81
 49.1161   TOILET ASSY, TANK AND BOWL                                      $2,538.93 Net Book Value      $2,538.93
 49.1162   TOP, FRONT, OHC ASSEMBLY S/N #LK2231                            $3,480.60 Net Book Value      $3,480.60
 49.1163   TOP, FRONT, OHC ASSEMBLY S/N #LK2231                            $3,480.60 Net Book Value      $3,480.60
 49.1164   TOP, FRONT, OHC ASSEMBLY S/N #LK2233                            $3,480.60 Net Book Value      $3,480.60
 49.1165   TOP, FRONT, OHC ASSEMBLY S/N #LK2259                            $3,480.60 Net Book Value      $3,480.60
 49.1166   TORQUE SENSOR                                                   $6,373.26 Net Book Value      $6,373.26
 49.1167   TORQUE SENSOR #756158                                             $401.04 Net Book Value        $401.04
 49.1168   TORQUE SIGNAL CONDITIONER                                     $115,814.67 Net Book Value    $115,814.67
 49.1169   TORQUE TUBE, ASSY                                              $17,744.29 Net Book Value     $17,744.29
 49.1170   TORQUE TUBE, L/H ELEVATOR                                         $164.90 Net Book Value        $164.90
 49.1171   TPR-720 TRANSPONDER MODE S                                     $16,386.23 Net Book Value     $16,386.23
 49.1172   TRANSCEIVER, KTR908                                               $790.05 Net Book Value        $790.05
 49.1173   TRANSCIEVER DME                                                   $468.75 Net Book Value        $468.75
 49.1174   TRANSDUCER                                                      $5,554.53 Net Book Value      $5,554.53
 49.1175   TRANSDUCER ASSY LINEAR                                            $649.02 Net Book Value        $649.02
 49.1176   TRANSDUCER ASSY, LINEAR                                             $0.00 Net Book Value           $0.00
 49.1177   TRANSDUCER ASSY, LINEAR                                         $5,062.31 Net Book Value      $5,062.31
 49.1178   TRANSDUCER ASSY, LINEAR                                         $9,908.06 Net Book Value      $9,908.06

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                      Page 19 of 22
                               Case 20-10755-BLS   Doc 193   Filed 05/12/20   Page 44 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                               General Description                   Net Book Value Valuation Method Current Value
 49.1179   TRANSDUCER ASSY, LINEAR #8976-11 D8                             $5,393.22 Net Book Value      $5,393.22
 49.1180   TRANSDUCER ASSY, LINEAR 2                                       $3,011.94 Net Book Value      $3,011.94
 49.1181   TRANSDUCER ASSY, LINEAR 3                                       $5,554.50 Net Book Value      $5,554.50
 49.1182   TRANSDUCER ASSY, LINEAR 4                                       $5,895.03 Net Book Value      $5,895.03
 49.1183   TRANSDUCER DHC-8                                                $7,970.07 Net Book Value      $7,970.07
 49.1184   TRANSDUCER, ANTI-SKID                                           $1,797.48 Net Book Value      $1,797.48
 49.1185   TRANSDUCER, ASSY, LINEAR D8                                         $0.00 Net Book Value           $0.00
 49.1186   TRANSDUCER, LIFT                                                $5,761.14 Net Book Value      $5,761.14
 49.1187   TRANSDUCER, LINEAR MOTION                                       $2,480.63 Net Book Value      $2,480.63
 49.1188   TRANSDUCER, LINEAR MOTION                                       $4,436.08 Net Book Value      $4,436.08
 49.1189   TRANSDUCER, OIL PRESSURE                                        $2,229.34 Net Book Value      $2,229.34
 49.1190   TRANSMITTER, F/F                                                $8,897.35 Net Book Value      $8,897.35
 49.1191   TRANSMITTER, FUEL FLOW                                          $5,012.20 Net Book Value      $5,012.20
 49.1192   TRANSMITTER, FUEL FLOW                                         $22,361.85 Net Book Value     $22,361.85
 49.1193   TRANSMITTER, RUDDER BOOST                                         $865.27 Net Book Value        $865.27
 49.1194   TRANSMITTER, TORQUE PRESSURE                                    $2,367.29 Net Book Value      $2,367.29
 49.1195   TRANSPONDER, ATC (TDR-90)                                         $591.47 Net Book Value        $591.47
 49.1196   TRANSPONDER: CONTROL, TRAFFIC, AIR P/N #622-1270-001            $1,106.77 Net Book Value      $1,106.77
 49.1197   TRIM SERVO ASSEMBLY S/N #98081267                               $7,382.81 Net Book Value      $7,382.81
 49.1198   TRIM TAB ELEVATOR, LH                                           $1,008.20 Net Book Value      $1,008.20
 49.1199   TRQ PRESSURE TRANS                                                $925.79 Net Book Value        $925.79
 49.1200   TTC-920A TCAS CTL                                               $5,664.86 Net Book Value      $5,664.86
 49.1201   TTR-920 TCAS 6.04A COMP 115VAC                                $259,596.02 Net Book Value    $259,596.02
 49.1202   TTR-920 TCAS 6.04A COMP 28VDC                                 $123,197.20 Net Book Value    $123,197.20
 49.1203   TUBE ASSEMBLY, BLEED AIR                                          $428.04 Net Book Value        $428.04
 49.1204   TUBE ASSY                                                       $4,004.60 Net Book Value      $4,004.60
 49.1205   TUBE ASSY, BAGGAGE RESTRAINT                                    $2,155.82 Net Book Value      $2,155.82
 49.1206   TUBE ASSY, PCU TRANSFER                                        $49,200.09 Net Book Value     $49,200.09
 49.1207   TUBE ASSY, TORQUE                                               $6,537.99 Net Book Value      $6,537.99
 49.1208   TUBE, L/H PITOT STATIC                                          $1,301.11 Net Book Value      $1,301.11
 49.1209   TUBE, R/H PITOT STATIC                                          $1,301.11 Net Book Value      $1,301.11
 49.1210   TUBE, TORQUE                                                    $4,320.85 Net Book Value      $4,320.85
 49.1211   TUBE, XFER FILTER                                                 $786.76 Net Book Value        $786.76
 49.1212   TUBES ASSY, TORQUE S/N #260                                     $5,988.48 Net Book Value      $5,988.48
 49.1213   TVI-920D VSI/ TCAS IND                                         $10,057.17 Net Book Value     $10,057.17
 49.1214   UNDERWATER BEACON                                               $1,040.48 Net Book Value      $1,040.48
 49.1215   UNDERWATER BEACON                                               $2,090.24 Net Book Value      $2,090.24
 49.1216   UNIT POWER TRANSFER                                             $4,060.46 Net Book Value      $4,060.46
 49.1217   UNIT TQ SIGNAL CONDITION S/N #1337                                $733.33 Net Book Value        $733.33
 49.1218   UNIT, CAUTION/ADVISORY CONTROL                                 $11,563.75 Net Book Value     $11,563.75
 49.1219   UNIVERSAL TURBINE                                                   $0.00 Net Book Value           $0.00
 49.1220   UNS 1LW FMS NCU W/GP, 2 ENG                                     $1,435.20 Net Book Value      $1,435.20
 49.1221   UNS 1LW FMS NCU W/GP, 2 ENG                                     $1,435.20 Net Book Value      $1,435.20
 49.1222   UNS 1LW FMS NCUW/GPS, 2 ENG                                     $1,416.19 Net Book Value      $1,416.19
 49.1223   UNS 1LW FMS NCUW/GPS, 2 ENG                                     $1,416.19 Net Book Value      $1,416.19
 49.1224   UNS1L/K CDU 5' DISPLAY                                              $0.00 Net Book Value           $0.00
 49.1225   UNS-1LW FMS NCU GPS WASS                                        $3,793.57 Net Book Value      $3,793.57
 49.1226   UNS-1LW FMS NCU W/GPS                                          $40,904.04 Net Book Value     $40,904.04
 49.1227   UNS-1LW-FMS NCU                                                 $6,177.71 Net Book Value      $6,177.71
 49.1228   UNSIL W FMS WAAS/SBAS                                           $9,741.69 Net Book Value      $9,741.69
 49.1229   UPLOCK ACTUATOR, NLG S/N #DCL309/90/91                            $421.88 Net Book Value        $421.88
 49.1230   UPPER TORQUE KNEE                                                 $845.81 Net Book Value        $845.81
 49.1231   UPPER TORQUE KNEE                                               $1,443.35 Net Book Value      $1,443.35
 49.1232   UPPER TQ LINK                                                     $806.56 Net Book Value        $806.56
 49.1233   VALVE ASSY                                                      $3,078.90 Net Book Value      $3,078.90
 49.1234   VALVE ASSY, SOLENOID                                              $392.20 Net Book Value        $392.20
 49.1235   VALVE BLEED PRE COOL                                                $0.00 Net Book Value           $0.00
 49.1236   VALVE DISTRIBUTION S/N #RF-4099                                 $2,291.15 Net Book Value      $2,291.15
 49.1237   VALVE REGULATING S/N #3704                                      $1,106.77 Net Book Value      $1,106.77
 49.1238   VALVE S/N #1878A                                                $3,703.13 Net Book Value      $3,703.13
 49.1239   VALVE SHUT OFF S/N #612                                         $3,288.54 Net Book Value      $3,288.54
 49.1240   VALVE, 1900C ONLY PRESSURE REG                                 $19,717.58 Net Book Value     $19,717.58

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                      Page 20 of 22
                               Case 20-10755-BLS        Doc 193   Filed 05/12/20   Page 45 of 275
                                                 SCHEDULE 49 ATTACHMENT
                                                   Aircraft and Accessories

                                  General Description                     Net Book Value Valuation Method Current Value
 49.1241   VALVE, 3 PORT                                                        $2,119.10 Net Book Value      $2,119.10
 49.1242   VALVE, ACM BYPASS                                                    $1,438.99 Net Book Value      $1,438.99
 49.1243   VALVE, BLEED PRECOOLER THRU                                          $2,475.48 Net Book Value      $2,475.48
 49.1244   VALVE, DEICE DIST                                                    $6,201.89 Net Book Value      $6,201.89
 49.1245   VALVE, DEICE DISTRIBUTOR                                            $18,909.78 Net Book Value     $18,909.78
 49.1246   VALVE, FLIGHT SPOILER                                               $18,035.23 Net Book Value     $18,035.23
 49.1247   VALVE, FUEL SHUTOFF                                                  $2,160.43 Net Book Value      $2,160.43
 49.1248   VALVE, FUEL SHUTOFF                                                  $4,752.93 Net Book Value      $4,752.93
 49.1249   VALVE, FUEL SHUTOFF                                                 $15,122.98 Net Book Value     $15,122.98
 49.1250   VALVE, FUEL SHUTOFF                                                 $20,024.80 Net Book Value     $20,024.80
 49.1251   VALVE, HPSO                                                         $16,131.17 Net Book Value     $16,131.17
 49.1252   VALVE, HYD LG SERVICE                                                  $858.27 Net Book Value        $858.27
 49.1253   VALVE, HYD PRESS RELIEF                                              $7,009.01 Net Book Value      $7,009.01
 49.1254   VALVE, HYD SEQUENCE                                                  $3,717.37 Net Book Value      $3,717.37
 49.1255   VALVE, INSTRUMENT AIR BLEED                                            $559.07 Net Book Value        $559.07
 49.1256   VALVE, L/H ISOLATION CHECK                                           $2,860.40 Net Book Value      $2,860.40
 49.1257   VALVE, LIFT DUMP                                                    $21,460.22 Net Book Value     $21,460.22
 49.1258   VALVE, MLG BYPASS                                                   $11,260.14 Net Book Value     $11,260.14
 49.1259   VALVE, OUTFLOW                                                         $430.90 Net Book Value        $430.90
 49.1260   VALVE, OUTFLOW                                                       $5,761.13 Net Book Value      $5,761.13
 49.1261   VALVE, OUTFLOW                                                       $8,298.25 Net Book Value      $8,298.25
 49.1262   VALVE, P2.5                                                          $6,753.49 Net Book Value      $6,753.49
 49.1263   VALVE, POWER BRAKE                                                   $9,419.46 Net Book Value      $9,419.46
 49.1264   VALVE, PRESS. RELIEF                                                 $4,482.17 Net Book Value      $4,482.17
 49.1265   VALVE, PRESSURE REGULATING #778695-1                                 $2,097.92 Net Book Value      $2,097.92
 49.1266   VALVE, PRESSURE REGULATING #8SC0573-1                                $1,669.90 Net Book Value      $1,669.90
 49.1267   VALVE, RELIEF                                                        $3,578.82 Net Book Value      $3,578.82
 49.1268   VALVE, SAFETY CABIN PRESS                                           $14,022.61 Net Book Value     $14,022.61
 49.1269   VALVE, SELECTOR #2 GND SPOILER                                       $5,539.34 Net Book Value      $5,539.34
 49.1270   VALVE, SELECTOR MLG EXCHANGE                                         $9,304.23 Net Book Value      $9,304.23
 49.1271   VALVE, SHUT OFF                                                      $2,650.12 Net Book Value      $2,650.12
 49.1272   VALVE, SHUTOFF                                                       $1,348.07 Net Book Value      $1,348.07
 49.1273   VALVE, SKID CONTROL                                                 $34,693.83 Net Book Value     $34,693.83
 49.1274   VALVE, SOLENOID                                                      $4,526.53 Net Book Value      $4,526.53
 49.1275   VALVE, SOLENOID D8                                                   $2,956.91 Net Book Value      $2,956.91
 49.1276   VALVE, SPOILER                                                      $18,158.79 Net Book Value     $18,158.79
 49.1277   VALVE, TRIM ZONE TEMP                                               $14,402.83 Net Book Value     $14,402.83
 49.1278   VALVE,DEICE PRESS REG                                                $1,386.99 Net Book Value      $1,386.99
 49.1279   VENT, HEATED                                                         $1,223.48 Net Book Value      $1,223.48
 49.1280   VERTICAL BARRIER ASSEMBLY                                           $14,717.37 Net Book Value     $14,717.37
 49.1281   VERTICAL SPEED INDICATOR/TRAFFIC RESOLUTION                          $7,125.00 Net Book Value      $7,125.00
 49.1282   VHF COMM 064-1023-00                                                   $601.56 Net Book Value        $601.56
 49.1283   VHF NAV CONTROL HEAD                                                 $2,347.92 Net Book Value      $2,347.92
 49.1284   VHF-22A COM R/T                                                     $16,637.68 Net Book Value     $16,637.68
 49.1285   VHF-22A COM R/T                                                     $20,797.11 Net Book Value     $20,797.11
 49.1286   VHF-22C COM R/T                                                     $14,336.01 Net Book Value     $14,336.01
 49.1287   VHF-251 VHF R/T                                                      $2,012.82 Net Book Value      $2,012.82
 49.1288   VIDEOSCOPE SYSTEM M # IV9420RX                                      $18,106.64 Net Book Value     $18,106.64
 49.1289   VIR-30A NAV RCVR V/L/G/MB                                           $12,386.29 Net Book Value     $12,386.29
 49.1290   VIR-32 NAV RECEIVER                                                 $18,726.06 Net Book Value     $18,726.06
 49.1291   VOLTMETER, A.C.                                                        $870.60 Net Book Value        $870.60
 49.1292   VOLVO 2                                                                  $0.00 Net Book Value           $0.00
 49.1293   VOR/LOC/RMI NAV UNIT 51R8                                            $5,530.70 Net Book Value      $5,530.70
 49.1294   VSI, TCAS N885EA                                                     $6,005.86 Net Book Value      $6,005.86
 49.1295   VSI/TCAS INDICATOR                                                  $11,734.98 Net Book Value     $11,734.98
 49.1296   WHEEL HALF-4833P                                                     $4,362.16 Net Book Value      $4,362.16
 49.1297   WHEEL ASSY, 1900D MAIN CLEVLAN                                         $438.84 Net Book Value        $438.84
 49.1298   WHEEL ASSY, NLG                                                     $23,155.26 Net Book Value     $23,155.26
 49.1299   WHEEL ASSY, NLG                                                     $54,162.73 Net Book Value     $54,162.73
 49.1300   WHEEL HALF                                                             $761.98 Net Book Value        $761.98
 49.1301   WHEEL HALF 300-620-3                                                 $4,577.01 Net Book Value      $4,577.01
 49.1302   WHEEL HALF 300-620-3 2                                               $9,403.37 Net Book Value      $9,403.37

In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                           Page 21 of 22
                               Case 20-10755-BLS    Doc 193   Filed 05/12/20   Page 46 of 275
                                               SCHEDULE 49 ATTACHMENT
                                                 Aircraft and Accessories

                              General Description                     Net Book Value Valuation Method Current Value
 49.1303   WHEEL HALF, DHC-8 I/B STD NOSE                                  $59,676.31 Net Book Value      $59,676.31
 49.1304   WHEEL HALF, DHC-8 INBOARD MAIN                                  $14,300.31 Net Book Value      $14,300.31
 49.1305   WHEEL HALF, DHC-8 INBOARD MAIN                                  $33,918.59 Net Book Value      $33,918.59
 49.1306   WHEEL HALF, DHC-8 O/B STD NOSE                                  $65,156.90 Net Book Value      $65,156.90
 49.1307   WHEEL HALF, DHC-8 OUTBD MAIN                                    $42,491.28 Net Book Value      $42,491.28
 49.1308   WHEEL HALF, DHC-8 OUTBD MAIN                                   $200,712.15 Net Book Value     $200,712.15
 49.1309   WHEEL HALF, I/B 1900D MAIN                                       $5,455.34 Net Book Value       $5,455.34
 49.1310   WHEEL HALF, I/B NOSE                                            $15,487.88 Net Book Value      $15,487.88
 49.1311   WHEEL HALF, O/B 1900D MAIN                                       $2,413.71 Net Book Value       $2,413.71
 49.1312   WHEEL HALF, O/B NOSE                                            $16,060.99 Net Book Value      $16,060.99
 49.1313   WHEEL HALF-4834P                                                 $4,362.16 Net Book Value       $4,362.16
 49.1314   WHEEL, -8 NOSE WHEEL HI-FLOAT                                   $66,776.14 Net Book Value      $66,776.14
 49.1315   WHEEL: HALF 300-620-3 PO #1058504                                $9,722.13 Net Book Value       $9,722.13
 49.1316   WINDOW ASSEMBLE RH TINTED                                          $827.27 Net Book Value         $827.27
 49.1317   WINDOW ASSY, R/H                                                 $1,975.34 Net Book Value       $1,975.34
 49.1318   WINDOW, CABIN L&R                                                $1,914.08 Net Book Value       $1,914.08
 49.1319   WINDOW, L/H SIDE PANEL                                          $10,251.36 Net Book Value      $10,251.36
 49.1320   WINDSHIELD HEAT CONT S/N #0076                                     $640.63 Net Book Value         $640.63
 49.1321   WINDSHIELD, LH HEATED                                            $4,737.09 Net Book Value       $4,737.09
 49.1322   XS-950 TRANSPONDER                                              $10,838.27 Net Book Value      $10,838.27
 49.1323   XS-950 TRANSPONDER                                              $34,850.13 Net Book Value      $34,850.13
 49.1324   YOKE ASSY,MLG                                                   $20,627.16 Net Book Value      $20,627.16
 49.1325   YOKE ASSY.                                                       $1,691.66 Net Book Value       $1,691.66
 49.1326   YOKE, MLG                                                            $0.00 Net Book Value           $0.00
 49.1327   YOKE, MLG D8                                                         $0.00 Net Book Value           $0.00
                                                               TOTAL: $16,616,238.61           TOTAL: $16,616,238.61




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                        Page 22 of 22
                   Case 20-10755-BLS      Doc 193      Filed 05/12/20        Page 47 of 275
                                       SCHEDULE 50 ATTACHMENT
                                  Other Machinery, Fixtures, and Equipment
                        General Description       Net Book Value Valuation Method Current Value
       50.1   ADS-B ADDITIONS 2018                    $583,000.80 Net Book Value    $583,000.80
       50.2   AIR DATA COMPUTER                        $29,800.00 Net Book Value     $29,800.00
       50.3   AUTO LOCKER BANK 4                        $2,401.68 Net Book Value      $2,401.68
       50.4   AVIONICS D8                              $95,175.00 Net Book Value     $95,175.00
       50.5   AVIONICS D8                             $765,547.10 Net Book Value    $765,547.10
       50.6   DECEMBER WIP                             $20,596.75 Net Book Value     $20,596.75
       50.7   FEBRUARY WIP                             $65,996.51 Net Book Value     $65,996.51
       50.8   GENERAL SPARE PARTS & EQUIPMENT       $2,372,735.75 Net Book Value  $2,372,735.75
       50.9   JACK, TRIPOD 12 TON                         $197.21 Net Book Value        $197.21
      50.10   JACK, TRIPOD 12 TON                         $197.21 Net Book Value        $197.21
      50.11   JANUARY WIP                              $27,500.00 Net Book Value     $27,500.00
      50.12   MAGNETIC OPTIC IMAGING SYSTEM             $2,947.51 Net Book Value      $2,947.51
      50.13   MAINTENANCE SERVICE                      $12,560.00 Net Book Value     $12,560.00
      50.14   METAL INNOVATIONS                       $100,000.00 Net Book Value    $100,000.00
      50.15   MOOD KIT                                 $10,400.00 Net Book Value     $10,400.00
      50.16   MVIQ TOUCH CARRY ON CASE                 $56,492.00 Net Book Value     $56,492.00
      50.17   NOVEMBER WIP                             $40,707.97 Net Book Value     $40,707.97
      50.18   OCTOBER WIP                             $119,685.00 Net Book Value    $119,685.00
      50.19   POWER UNIT, HYDRAULIC 5H311ZZ0            $1,256.60 Net Book Value      $1,256.60
      50.20   ROBOCRIB LX2000 SUPER ROBO                $7,814.70 Net Book Value      $7,814.70
      50.21   SEPTEMBER WIP                           $174,289.39 Net Book Value    $174,289.39
      50.22   SPARE PARTS & EQUIPMENT                      $48.56 Net Book Value         $48.56
      50.23   SPARE PARTS & EQUIPMENT                   $5,932.61 Net Book Value      $5,932.61
      50.24   SPARE PARTS & EQUIPMENT                  $47,500.00 Net Book Value     $47,500.00
      50.25   SUPERCHARGER                                $619.75 Net Book Value        $619.75
      50.26   WIP - AVIONICS PACKAGE DASH 8            $87,256.89 Net Book Value     $87,256.89
      50.27   WIP - AVIONICS PACKAGE DASH 9             $4,079.39 Net Book Value      $4,079.39
      50.28   WIP - GENERAL                            $41,322.02 Net Book Value     $41,322.02
      50.29   WIP - GENERAL                            $52,136.80 Net Book Value     $52,136.80
      50.30   WIP - GENERAL                            $59,140.98 Net Book Value     $59,140.98
      50.31   WIP - GENERAL                            $61,338.00 Net Book Value     $61,338.00
      50.32   WIP-GENERAL                             $724,645.84 Net Book Value    $724,645.84
                                            TOTAL: $5,573,322.02           TOTAL: $5,573,322.02




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                             Page 1 of 1
                                             Case 20-10755-BLS           Doc 193       Filed 05/12/20      Page 48 of 275
                                                                      SCHEDULE 55 ATTACHMENT
                               Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


                                                                                    Nature of Debtor's Interest
                    Description and Location of Property              Location               in Property        Net Book Value Valuation Method Current Value
    55.1   19-1067 RAVN/J - 4700 OLD INTERNATIONAL AIRPORT         Anchorage, AK    Leasehold Improvement             $5,490.39 Net Book Value       $5,490.39
    55.2   1ST HALF OF AUGUST 2019 BULK                                             Leasehold Improvement             $4,798.29 Net Book Value       $4,798.29
    55.3   20' REFRIGERATED CONTAINER                              Anchorage, AK    Leasehold Improvement            $23,539.29 Net Book Value      $23,539.29
    55.4   AIA OFFICE RENOVATION                                   Anchorage, AK    Leasehold Improvement            $17,403.84 Net Book Value      $17,403.84
    55.5   AK LOGISTICS CAPITIZATION                                                Leasehold Improvement                 $0.00 Net Book Value           $0.00
    55.6   APPLICATION #1 FINAL                                    Anchorage, AK    Leasehold Improvement                 $0.00 Net Book Value           $0.00
    55.7   CEILING TILE AND GRID                                   Anchorage, AK    Leasehold Improvement             $1,390.50 Net Book Value       $1,390.50
    55.8   CEILING UPGRADE - ACCOUNTING OFFICE                     Anchorage, AK    Leasehold Improvement            $11,869.34 Net Book Value      $11,869.34
    55.9   ELAVATOR RECALL - LH                                    Anchorage, AK    Leasehold Improvement             $2,559.81 Net Book Value       $2,559.81
   55.10   FUEL TRACKING SYSTEM                                    Anchorage, AK    Leasehold Improvement             $5,940.00 Net Book Value       $5,940.00
   55.11   FUEL TRACKING SYSTEM 2                                  Anchorage, AK    Leasehold Improvement             $4,779.38 Net Book Value       $4,779.38
   55.12   GENERATOR-HDQ                                           Anchorage, AK    Leasehold Improvement           $115,612.96 Net Book Value     $115,612.96
   55.13   GSE10--16890                                            Bethel, AK       Leasehold Improvement             $9,112.18 Net Book Value       $9,112.18
   55.14   HDQ BATHROOM                                            Anchorage, AK    Leasehold Improvement            $26,146.46 Net Book Value      $26,146.46
   55.15   HVAC UPGRADE                                            Anchorage, AK    Leasehold Improvement           $152,834.15 Net Book Value     $152,834.15
   55.16   IMPROVEMENTS - OTHER                                                     Leasehold Improvement             $2,318.21 Net Book Value       $2,318.21
   55.17   IMPROVEMENTS - OTHER                                                     Leasehold Improvement             $3,423.88 Net Book Value       $3,423.88
   55.18   LEASEHOLD IMPROVEMENTS                                                   Leasehold Improvement            $18,039.08 Net Book Value      $18,039.08
   55.19   LEASEHOLD IMPROVMENTS ANC                               Anchorage, AK    Leasehold Improvement            $62,999.81 Net Book Value      $62,999.81
   55.20   LED LIGHTS                                                               Leasehold Improvement             $3,643.87 Net Book Value       $3,643.87
   55.21   MATTRESSES                                              Bethel, AK       Leasehold Improvement            $14,649.70 Net Book Value      $14,649.70
   55.22   NAPA IBS GSE10-BMF-CAPEX                                                 Leasehold Improvement             $4,721.09 Net Book Value       $4,721.09
   55.23   PARKING GATE INSTALL                                    Anchorage, AK    Leasehold Improvement            $13,101.52 Net Book Value      $13,101.52
   55.24   PARKING LOT LIGHTS                                      Anchorage, AK    Leasehold Improvement            $27,529.38 Net Book Value      $27,529.38
   55.25   RAVN HEADQUARTERS IMPROVEMENT                           Anchorage, AK    Leasehold Improvement            $57,504.66 Net Book Value      $57,504.66
   55.26   RAVN HEADQUARTERS IMPROVEMENT 10                        Anchorage, AK    Leasehold Improvement             $3,509.81 Net Book Value       $3,509.81
   55.27   RAVN HEADQUARTERS IMPROVEMENT 11                        Anchorage, AK    Leasehold Improvement            $14,297.25 Net Book Value      $14,297.25
   55.28   RAVN HEADQUARTERS IMPROVEMENT 12                        Anchorage, AK    Leasehold Improvement             $3,164.89 Net Book Value       $3,164.89
   55.29   RAVN HEADQUARTERS IMPROVEMENT 2                         Anchorage, AK    Leasehold Improvement            $30,700.67 Net Book Value      $30,700.67
   55.30   RAVN HEADQUARTERS IMPROVEMENT 3                         Anchorage, AK    Leasehold Improvement            $30,529.24 Net Book Value      $30,529.24
   55.31   RAVN HEADQUARTERS IMPROVEMENT 4                         Anchorage, AK    Leasehold Improvement             $8,563.01 Net Book Value       $8,563.01
   55.32   RAVN HEADQUARTERS IMPROVEMENT 5                         Anchorage, AK    Leasehold Improvement             $4,134.22 Net Book Value       $4,134.22
   55.33   RAVN HEADQUARTERS IMPROVEMENT 6                         Anchorage, AK    Leasehold Improvement             $3,768.54 Net Book Value       $3,768.54
   55.34   RAVN HEADQUARTERS IMPROVEMENT 7                         Anchorage, AK    Leasehold Improvement            $22,063.66 Net Book Value      $22,063.66
   55.35   RAVN HEADQUARTERS IMPROVEMENT 8                         Anchorage, AK    Leasehold Improvement            $33,262.40 Net Book Value      $33,262.40
   55.36   RAVN HEADQUARTERS IMPROVEMENT 9                         Anchorage, AK    Leasehold Improvement           $153,000.00 Net Book Value     $153,000.00
   55.37   REEVE BUILDING - MCH CO LEASEHOLD IMPROV                Anchorage, AK    Leasehold Improvement           $369,956.80 Net Book Value     $369,956.80
   55.38   REEVE BUILDING LEASEHOLD IMPROVEMENTS                   Anchorage, AK    Leasehold Improvement         $1,151,108.17 Net Book Value   $1,151,108.17
   55.39   REEVE HANGAR CAPITAL LEASE                              Anchorage, AK    Capital Lease                 $4,462,500.00 Net Book Value   $4,462,500.00
   55.40   REEVE, CARPET REEVE BUILDING                            Anchorage, AK    Leasehold Improvement             $9,166.33 Net Book Value       $9,166.33
   55.41   REEVE, ELEVATOR - FINALIZED REEVE BLDG                  Anchorage, AK    Leasehold Improvement            $50,523.27 Net Book Value      $50,523.27
   55.42   REEVE, ELEVATOR DEPOSIT REEVE BUILDING                  Anchorage, AK    Leasehold Improvement            $26,833.11 Net Book Value      $26,833.11
   55.43   SAND POINT SERVICE UPGRADE                              Sand Point, AK   Leasehold Improvement            $17,559.18 Net Book Value      $17,559.18
   55.44   SEPTEMBER CC                                                             Leasehold Improvement             $5,743.53 Net Book Value       $5,743.53
   55.45   SHOP REMODEL                                                             Leasehold Improvement             $9,886.43 Net Book Value       $9,886.43
                                                                                                         TOTAL:   $6,999,678.30           TOTAL: $6,999,678.30




In re: Corvus Airlines, Inc.
Case No. 20-10759                                                                                                                                     Page 1 of 1
                                       Case 20-10755-BLS                        Doc 193        Filed 05/12/20          Page 49 of 275

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                           Check if this is an
  Case number: 20-10759
                                                                                                                                                           amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor   Column A                             Column B
separately for each claim.
                                                                                                             Amount of Claim                      Value of collateral that
                                                                                                             Do not deduct the value of           supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                     $92,257,994.74      Undetermined
           Creditor's name and mailing address          the lien:
                                                        All Owned Assets
              BNP Paribas
                                                        Describe the lien
              155 North Wacker Drive, Ste
                                                        Senior Secured Loan
              4450
              Chicago, IL60606                          Is the creditor an insider or related party?
                                                           No
           Date debt was incurred?
           7/31/2015                                       Yes
           Last 4 digits of account number              Is anyone else liable on this claim?
                                                           No
           Do multiple creditors have an interest
                                                           Yes. Fill out Schedule H: Codebtors(O cial
           in the same property?
               No                                      Form 206H)
                                                        As of the petition ling date, the claim is:
               Yes. Specify each creditor, including    Check all that apply.

          this creditor, and its relative priority.          Contingent

                                                             Unliquidated

                                                             Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $92,257,994.74
Page, if any.
Debtor   Corvus Airlines, Inc.____________________________________________________               Case number (if known) 20-10759________________________________________
         Name
                                      Case 20-10755-BLS                 Doc 193           Filed 05/12/20             Page 50 of 275
  Part 2:   List Others to Be Noti ed for a Debt That You Already Listed

  List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
  claims listed above, and attorneys for secured creditors.
  If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
   Name and address                                                                        On which line in Part 1 did you enter       Last 4 digits of account number for
                                                                                           the related creditor?                       this entity

   3.1                                                                                    Line 2.1
                BNP Paribas
                Attn: Guillaume Charrier
                787 Seventh Ave
                New York, NY10019



   3.2                                                                                    Line 2.1
                Winston & Strawn, LLP
                Attn: David Neier
                200 Park Avenue
                New York, NY10166-4193



   3.3                                                                                    Line 2.1
                Ashby & Geddes, P.A.
                Attn: William P. Bowden & Gregory A. Taylor
                500 Delaware Avenue, 8th Fl
                PO Box 1150
                Wilmington, DE19899-1150
                                     Case 20-10755-BLS                     Doc 193           Filed 05/12/20               Page 51 of 275

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                               Check if this is an
  Case number: 20-10759
                                                                                                                                                               amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                              Total claim                    Priority amount

 2.1      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                        $2,767.20                     $2,767.20
                                                                         Check all that apply.
          Bethany Payne, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:
                                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes



 2.2      Priority creditor’s name and mailing address                   As of the petition ling date, the claim is:                         $540.50                       $540.50
                                                                         Check all that apply.
          Brandi Sinnett, Address on File
                                                                              Contingent
          Date or dates debt was incurred
          Undetermined                                                        Unliquidated

          Last 4 digits of account number                                     Disputed

                                                                         Basis for the claim:
          Specify Code subsection of PRIORITY unsecured                  Employee PTO Claim
          claim:                                                         Is the claim subject to offset?
          11 U.S.C. § 507(a) ( )
                                                                             No

                                                                             Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                   Case 20-10755-BLS                Doc 193           Filed 05/12/20             Page 52 of 275
   2.3     Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                   $743.13                     $743.13
                                                                   Check all that apply.
           Daniela Avezzano, Address on File
                                                                       Contingent
           Date or dates debt was incurred
           Undetermined                                                Unliquidated

           Last 4 digits of account number                             Disputed

                                                                   Basis for the claim:
           Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
           claim:
                                                                   Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                      No

                                                                      Yes



   2.4     Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $3,485.84                   $3,485.84
                                                                   Check all that apply.
           Fipe Havea, Address on File
                                                                       Contingent
           Date or dates debt was incurred
           Undetermined                                                Unliquidated

           Last 4 digits of account number                             Disputed

                                                                   Basis for the claim:
           Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
           claim:
                                                                   Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                      No

                                                                      Yes



   2.5     Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $9,932.16                   $9,932.16
                                                                   Check all that apply.
           Gary Pedretty, Address on File
                                                                       Contingent
           Date or dates debt was incurred
           Undetermined                                                Unliquidated

           Last 4 digits of account number                             Disputed
                                                                   Basis for the claim:
           Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
           claim:                                                  Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                      No

                                                                      Yes



   2.6     Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $5,633.45                   $5,633.45
                                                                   Check all that apply.
           Jeff Massey, Address on File
                                                                       Contingent
           Date or dates debt was incurred
           Undetermined                                                Unliquidated

           Last 4 digits of account number                             Disputed
                                                                   Basis for the claim:
           Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
           claim:
                                                                   Is the claim subject to offset?
           11 U.S.C. § 507(a) ( )
                                                                      No

                                                                      Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS               Doc 193           Filed 05/12/20             Page 53 of 275
   2.7      Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                   $922.75                     $922.75
                                                                    Check all that apply.
            Jerrilyn Salazar, Address on File
                                                                        Contingent
            Date or dates debt was incurred
            Undetermined                                                Unliquidated

            Last 4 digits of account number                             Disputed
                                                                    Basis for the claim:
            Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
            claim:                                                  Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.8      Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $7,968.00                   $7,968.00
                                                                    Check all that apply.
            Justin Bennett, Address on File
                                                                        Contingent
            Date or dates debt was incurred
            Undetermined                                                Unliquidated

            Last 4 digits of account number                             Disputed

                                                                    Basis for the claim:
            Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
            claim:                                                  Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.9      Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $1,911.00                   $1,911.00
                                                                    Check all that apply.
            Katrina Brents, Address on File
                                                                        Contingent
            Date or dates debt was incurred
            Undetermined                                                Unliquidated

            Last 4 digits of account number                             Disputed
                                                                    Basis for the claim:
            Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
            claim:                                                  Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes



   2.10     Priority creditor’s name and mailing address            As of the petition ling date, the claim is:                 $1,989.83                   $1,989.83
                                                                    Check all that apply.
            Kurt Graese, Address on File
                                                                        Contingent
            Date or dates debt was incurred
            Undetermined                                                Unliquidated

            Last 4 digits of account number                             Disputed

                                                                    Basis for the claim:
            Specify Code subsection of PRIORITY unsecured           Employee PTO Claim
            claim:                                                  Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                       No

                                                                       Yes
Debtor    Corvus Airlines, Inc.____________________________________________________                     Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS                       Doc 193            Filed 05/12/20               Page 54 of 275
   2.11     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                       $2,653.09                      $2,653.09
                                                                            Check all that apply.
            Michael Burud, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.12     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                       $3,009.92                      $3,009.92
                                                                            Check all that apply.
            Nicholas Wiederholt, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:
                                                                            Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.13     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                       $5,971.20                      $5,971.20
                                                                            Check all that apply.
            Steven Peterson, Address on File
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed

                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Employee PTO Claim
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( )
                                                                               No

                                                                               Yes



   2.14     Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                  $9,733,847.86         Undetermined
                                                                            Check all that apply.
            Various
                                                                                Contingent
            Date or dates debt was incurred
            Undetermined                                                        Unliquidated

            Last 4 digits of account number                                     Disputed
                                                                            Basis for the claim:
            Specify Code subsection of PRIORITY unsecured                   Passenger Claims
            claim:                                                          Is the claim subject to offset?
            11 U.S.C. § 507(a) ( 7 )
                                                                               No

                                                                               Yes



  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
  Additional Page of Part 2.

                                                                                                                                                                 Amount of claim
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 55 of 275
   3.1     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $6,200.00
           3E COMPANY ENVIRONMENTAL, ECOLOGICAL AND, 3207 GREY HAWK                  Check all that apply.
           CT., SUITE 200, CARLSBAD, CA 92010-6664                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.2     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,221.15
           A Cut Above Uniforms, 2150 W. 6th Ave., Broom eld, CO 80020               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.3     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                            $4,021.3
           A T & T, PO Box 5019, Carol Stream, IL 60197-5019                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.4     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $666.00
           A4A Airlines for America, 1275 Pennsylvania Ave NW Suite 1300,            Check all that apply.
           Washington, DC 20004                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                   Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 56 of 275
   3.5     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $517.00
           AAA Alaska Cab Inc., 47623 West Point Ave, SOLDOTNA, AK 99669             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.6     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $11,361.6
           AAR Supply Chain, Inc, 1100 NORTH WOOD DALE ROAD, WOOD DALE, IL           Check all that apply.
           60191                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.7     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $339.12
           ABCO, LLC dba Alaska Bearing, 350 E. International Airport Road,          Check all that apply.
           Anchorage, AK 99518                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.8     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,405.00
           ABLE LOCKSMITHS AND SECURITY CENTER, LLC, 206 E NORTHERN                  Check all that apply.
           LIGHTS BLVD. SUITE2, ANCHORAGE, AK 99503                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 57 of 275
   3.9      Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $3,358.01
            ACE Air Cargo, 5901 Lockheed Ave, Anchorage, AK 99502                     Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.10     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,597.25
            ACE Hardware Top of the World, P.O Box 426, Barrow, AK 99723              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.11     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $10,030.00
            Action Aero, P.O. Box 22105, PE, CANADA C1A 9J2                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.12     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $121.74
            ADP-AUTO DATA PROCESSING, INC., P O BOX 78415, PHOENIX, AZ                Check all that apply.
            85062-8415                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 58 of 275
   3.13     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $603.25
            AEG Fuels / Associated Energy Group, LLC, 25025 Interstate 45, Suite      Check all that apply.
            550, The Woodlands, TX 77380                                                  Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.14     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $7,374.18
            Aero Svcs Sitka-Atlantic Avi-A Trajen Co, P O BOX 951883, Dallas, TX      Check all that apply.
            75395-1883                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.15     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                              $829.8
            AERO TWIN, INC, 2403 MERRILL FIELD DRIVE, ANCHORAGE, AK 99501             Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.16     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $4,136.00
            Aero-Mach Lab Inc., 7707 E Funston, Wichita, KS 67207                     Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 59 of 275
   3.17     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $765.00
            Aeroneuf Instruments, 600 3 E AVE., LAVAL, CANADA H7R4J4                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.18     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,964.00
            Aerospace Welding MINNEAPPOLIS, Inc., 1045 Gemini Road, Eagan, MN         Check all that apply.
            55121-2204                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.19     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,620.00
            AFG, Inc, 401 W. Inernational Airport Rd #31, Anchorage, AK 99518         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.20     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                               $0.03
            AFLAC, 1932 Wynnton Road, ATTN: REMITTANCE PROCESSING SVCS,               Check all that apply.
            Columbus, GA 31993-0797                                                       Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS                     Doc 193     Filed 05/12/20              Page 60 of 275
   3.21     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                            $1,741.5
            Air Capitol Dial Inc, 220 North Vine, Wichita, KS 67203                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.22     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $751.42
            Air Land Transport, Inc., 11100 Calaska Circle, Anchorage, AK 99515-      Check all that apply.
            2933                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.23     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $28,180.58
            Aircom Avionics, 3628 University Ave. S, Fairbanks, AK 99709              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.24     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                            $1,854.5
            Aircraft Belts, inc (cc), 1173 Telecom Drive, Creedmoor, NC 27522-8294    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 61 of 275
   3.25     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $840.92
            Aircraft Instrument Repair, LLC, 6400 CARL BRADY DRIVE SUITE 1,           Check all that apply.
            ANCHORAGE, AK 99502                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.26     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $6,371.00
            Aircraft Performance Group Inc., 4348 Woodlands Blvd., Suite 200,         Check all that apply.
            Castle Rock, CO 80104-2814                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.27     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                        $137,982.82
            Aircraft Propeller Service, LLC, PO Box 71865, Chicago, IL 60694-1865     Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.28     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,871.56
            AIRCRAFT SPRUCE & SPECIALTY CO., PO BOX 4000, 225 AIRPORT                 Check all that apply.
            CIRCLE, CORONA, CA 92878-4000                                                 Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                     Doc 193      Filed 05/12/20              Page 62 of 275
   3.29     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $691.82
            Aircraft Structures International Corpor, 1026 S 66TH, Hanger 33, Enid,   Check all that apply.
            OK 73701-9608                                                                 Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.30     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                            $3,882.9
            AIRFORMS, INC., 650 W. Aviation Ave., Wasilla, AK 99654                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.31     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $236.52
            Airframes Alaska, LLC, 2424 E. 5TH AVE, ANCHORAGE, AK 99501               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.32     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $6,642.94
            Airgas USA, LLC, PO BOX 102289, Pasadena, CA 91189-2289                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 63 of 275
   3.33     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,000.00
            AIRGROUP DYNAMICS, INC., 4906 PATCH RD STE B, ORLANDO, FLORIDA            Check all that apply.
            32822                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.34     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $558.00
            Airline Service Providers Association, 16133 Ventura Blvd, Suite 880,     Check all that apply.
            Encino, CA 91436                                                              Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.35     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $7,578.48
            Airline Services, 210 Airport Drive, McGrath, Alaska 99627                Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.36     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $7,230.00
            AIRLINE SUPPORT INC, P.O. BOX 190735, ANCHORAGE, AK 99519                 Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 64 of 275
   3.37     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $10,350.00
            Airport Enterprises LLC, dba Contract Ai, PO BOX 7276, Kalispell, MT      Check all that apply.
            59904                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.38     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,060.00
            Airport Equipment Rentals Inc., P O BOX 72578, FAIRBANKS, AK 99707        Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.39     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $50,059.78
            ALASKA AEROFUEL INC, P O BOX 60669, FAIRBANKS, AK 99706-0669              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.40     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $8,283.07
            ALASKA AIRLINES AIR CARGO, PO BOX 68900, SEATTLE, WA 98168                Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 65 of 275
   3.41     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,640.00
            ALASKA AVIATION RADIO INC, 4235 AIRCRAFT DRIVE BUILDING C,                Check all that apply.
            ANCHORAGE, AK 99502                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.42     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $615.51
            Alaska Cleaners DBA Snow White Cleaners, 700 I Street, Anchorage, AK      Check all that apply.
            99501                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.43     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                              $118.5
            Alaska Commercial Company, 3830 Old Int'l Airport Rd, ANCHORAGE, AK       Check all that apply.
            99502                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.44     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $35,170.80
            Alaska Communication System, 600 Telephone Ave, M-S8, Anchorage,          Check all that apply.
            AK 99503                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 66 of 275
   3.45     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,652.00
            Alaska Event Services, Inc., PO Box 200291, Anchorage, AK 99520           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.46     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $361.05
            Alaska Industrial Hardware Inc, 2192 VIKING DRIVE, Anchorage, AK          Check all that apply.
            99501                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.47     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $5,038.25
            Alaska Metrology & Calibration Services, 224 EAST 54TH AVENUE,            Check all that apply.
            Anchorage, AK 99518                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.48     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,364.96
            Alaska Paci c Rental, 1111 Glen Hwy, Palmer, AK 99645                     Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS                    Doc 193      Filed 05/12/20              Page 67 of 275
   3.49     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $700.00
            Alaska Railroad Corporation, P.O. Box 100520, Anchorage, AK 99510-        Check all that apply.
            0520                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.50     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                              $72.54
            Alaska Rubber & Supply/ANC, 5811 Old Seward Highway, Anchorage, AK        Check all that apply.
            99518                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.51     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                            $1,667.5
            Alaska Safety Inc., 4725 Gambell Street, Anchorage, AK 99503              Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.52     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $3,570.00
            Alaska Tent & Tarp / AT Acquisitions, LL, 529 Front Street, Fairbankss,   Check all that apply.
            AK 99701                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                     Doc 193      Filed 05/12/20              Page 68 of 275
   3.53     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $6,200.00
            Alaska Travel Industry Association, 610 E 5th Ave., SUITE 200,            Check all that apply.
            ANCHORAGE, AK 99501                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.54     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $13,507.83
            Alaska Waste, P O BOX 196097, Anchorage, AK 99519-6097                    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.55     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,571.96
            Alaska Weather Operations Services, Inc, 4325 Aircraft Drive, Bldg C,     Check all that apply.
            Anchorage, AK 99502                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.56     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $18,014.00
            Alaska Wholesale Bakery dba Illusions Fo, PO Box 90810, Anchorage, AK     Check all that apply.
            99509-0810                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________             Case number (if known) 20-10759________________________________________
          Name
                                     Case 20-10755-BLS                     Doc 193      Filed 05/12/20              Page 69 of 275
   3.57     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                             $666.49
            ALASKA YELLOW DISPATCH, P.O. BOX 231110, ANCHORAGE, AK 99523-              Check all that apply.
            1110                                                                           Contingent
            Date or dates debt was incurred
                                                                                           Unliquidated
            Undetermined
                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim
                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.58     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                               $92.5
            Alaska's Best Water & Coffee, Inc, 11811 S Gambell St, Anchorage, AK       Check all that apply.
            99515                                                                          Contingent
            Date or dates debt was incurred
                                                                                           Unliquidated
            Undetermined
                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim

                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.59     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                           $3,132.45
            Alaskan Aircraft Engines, Inc., 2425 Merrill Field Drive, Anchorage, AK.   Check all that apply.
            99501                                                                          Contingent
            Date or dates debt was incurred
                                                                                           Unliquidated
            Undetermined
                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim
                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes



   3.60     Nonpriority creditor’s name and mailing address                            As of the petition ling date, the claim is:                           $14,623.2
            ALCAN ELECTRICAL AND ENGINEERING INC, P O BOX 91499,                       Check all that apply.
            ANCHORAGE, AK 99509                                                            Contingent
            Date or dates debt was incurred
                                                                                           Unliquidated
            Undetermined
                                                                                           Disputed
                                                                                       Basis for the claim:
                                                                                       Trade Claim
                                                                                       Is the claim subject to offset?
                                                                                          No

                                                                                          Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 70 of 275
   3.61     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $420.00
            Alert Expeditor's Inc., 8421 Flamingo Drive, Anchorage, AK 99502          Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.62     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $3,589.00
            ALEUTIAN SERVICES INC, 17 BUCKNER RD, PO BOX 117, COLD BAY, AK            Check all that apply.
            99571                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.63     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $11,230.00
            Aleutians East Borough, P.O. Box 49, King Cove, AK 99612                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.64     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $3,373.68
            Alex Hotel & Suites/AKHappytime LLC, 4615 Spenard Road, Anchorage,        Check all that apply.
            AK 99517                                                                      Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 71 of 275
   3.65     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $3,766.00
            ALL-AMERICAN PUBLISHING, P.O. BOX 100, Caldwell, ID 83606-0100            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.66     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $252.00
            Allied Interstate LLC, P.O. Box 19066, Minneapolis, MN 55419-0066         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.67     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,550.00
            ALS TRIBOLOGY, 6180 HALLE DR., SUITE D, VALLEY VIEW, OHIO 44125           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.68     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $16,189.67
            ALSCO American Linen Division, P.O. Box 240048, Anchorage, AK 99524-      Check all that apply.
            0048                                                                          Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 72 of 275
   3.69     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $21,566.67
            Alsco Aviation Inc., 1036 East 7th Avenue, Anchorage, AK 99501            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.70     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $27,963.75
            ALTMAN, ROGERS & CO., 425 G STREET, SUTE 500, ANCHORAGE, AK               Check all that apply.
            99501-2160                                                                    Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.71     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $225.00
            ALTROL INC., 2295 A VAN HORN ROAD, FAIRBANKS, AK 99701                    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.72     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $5,645.00
            AMS - Anchorage Messenger Service, 5001 Arctic Blvd, Unit #2,             Check all that apply.
            Anchorage, AK 99503                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 73 of 275
   3.73     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,520.00
            Anchorage Daily News, 300 W. 31st Avenue, Anchorage, AK 99503             Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.74     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,500.00
            Anchorage Economic Development Corp, 510 L Street, Suite 603,             Check all that apply.
            Anchorage, AK 99501                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.75     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $325.00
            Anchorage Fire Department/MOA Fire Inspe, PO Box 269110,                  Check all that apply.
            Sacremento, CA 95826-9110                                                     Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.76     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $624.96
            Anchorage Hospitality LLC/Crowne Plaza, 109 W International Airport       Check all that apply.
            Rd, Anchorage, AK 99518                                                       Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 74 of 275
   3.77     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,038.15
            Anchorage Water & Wastewater Utility/ Mu, P O BOX 196626, Anchorage,      Check all that apply.
            AK 99519-6626                                                                 Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.78     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                              $799.8
            ANDREW AIRWAYS, PO BOX 1037, KODIAK, AK 99615                             Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.79     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $400.00
            Aniak BnB, PO Box 241, Aniak, AK 99557                                    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.80     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $228.48
            ANIAK ENTERPRISES, PO BOX 356, ANIAK, AK 99557                            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 75 of 275
   3.81     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $13,528.68
            ANSETT AIRCRAFT SPARES & SERVICES, P O BOX 9228, SYLMAR, CA               Check all that apply.
            91342                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.82     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $207.00
            Antlers Inn, PO Box 471, King Salmon, AK 99613                            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.83     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $500.00
            AOG Reaction inc, 526 Aviator Drive, Fort Worth, TX 76179-5425            Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.84     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $11,245.82
            APUN LLC, 2130 E DIMOND BLVD, Anchorage, AK 99507                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                     Doc 193      Filed 05/12/20              Page 76 of 275
   3.85     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $441.75
            Arctic Fire & Safety, Inc.., 702 30th Avenue, Fairbanks, AK 99701-7506    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.86     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,066.32
            ARCTIC OFFICE PRODUCTS, P O BOX 100083, ANCHORAGE, AK 99510               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.87     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $467.32
            Arctic Refrigeration/Air Conditioning, 500 W Potter Dr Suite 100,         Check all that apply.
            Anchorage, AK 99518                                                           Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.88     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,195.41
            ARCTIC SLOPE TELEPHONE ASSOC COOP INC, 4300 B STREET SUITE                Check all that apply.
            501, ANCHORAGE, ALASKA 99503                                                  Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 77 of 275
   3.89     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $250.00
            Arete Family Services, 3801 University Drive, Suite 301, Anchorage, AK    Check all that apply.
            99508                                                                         Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed

                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.90     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $8,271.98
            Arinc, 2551 Riva Road, Annapolis, MD 21401-7465                           Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.91     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $147,103.5
            ASR LLC, PO Box 243002, Anchorage, AK 99524                               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.92     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $22,193.24
            AT&T BUSINESS SERVICE, CARD CARD,                                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim

                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                    Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 78 of 275
   3.93     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $4,429.14
            AT&T Mobility, PO BOX 6463, Carol Stream, IL 60197-6463                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.94     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $1,590.00
            ATCO, 521 Shattuck Way, NEWINGTON, NH 03801                               Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.95     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $9,279.02
            Atlantic Aviation Landing Fees, P.O. Box 951883, Dallas, TX 75395-1883    Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.96     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                           $2,155.00
            ATP-Aircraft Technical Publishers, 2000 SIERRA POINT PARKWAY, SUITE       Check all that apply.
            501, Brisbane, CA 94005                                                       Contingent
            Date or dates debt was incurred
                                                                                          Unliquidated
            Undetermined
                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor    Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
          Name
                                   Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 79 of 275
   3.97     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                             $609.73
            AUGUSTINE JOHN, OME MX,                                                   Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.98     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                        $103,462.02
            AV-REP, 6245 DANVILLE RD., MISSISSAUGA, ON, CANADA L5T2H7                 Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.99     Nonpriority creditor’s name and mailing address                           As of the petition ling date, the claim is:                          $61,563.06
            AVEC, 4831 EAGLE STREET, ANCHORAGE, AK 99503-7431                         Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes



   3.100 Nonpriority creditor’s name and mailing address                              As of the petition ling date, the claim is:                           $5,995.00
         AVGROUP INCORPORATED, P O BOX 80220, ATLANTA, GA 30366-0220                  Check all that apply.
            Date or dates debt was incurred                                               Contingent
            Undetermined
                                                                                          Unliquidated

                                                                                          Disputed
                                                                                      Basis for the claim:
                                                                                      Trade Claim
                                                                                      Is the claim subject to offset?
                                                                                         No

                                                                                         Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 80 of 275
   3.101 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $1,068,348.24
         Aviall Services Incorporated, 4451Aircraft Drive Suite C, ANCHORAGE,        Check all that apply.
         AK 99502                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.102 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $20,141.04
         Aviation Inventory Resources, P.O. Box 1999, Mans eld, TX 76063             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.103 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,047.14
         AVIATION LABORATORIES INC, 5401 Mitchelldale Ste B 6, Huston, TX            Check all that apply.
         77092-7227                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.104 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $285.00
         Aviation Medical Services of Alaska,LLC, 5011 Spenard Rd., Suite 205,       Check all that apply.
         Anchorage, AK 99517                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 81 of 275
   3.105 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $592.00
         Avionics Specialists Inc, 3833 Premier Road, Memphis, TN 38118              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.106 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $759,135.51
         AvMax Aviation Services, Inc., 2055 Pegasus Rd, NE CALGARY, ALBERTA,        Check all that apply.
         T2E 8C3                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.107 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,907.14
         B&J FORKLIFT SERVICES, INC., 380 E 54th Ave, ANCHORAGE, AK 99518            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.108 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $717.92
         BAC Transportation LLC, PO Box 243742, Anchorage, AK 99524                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 82 of 275
   3.109 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,530.67
         BAILEY'S FURNITURE, 35618 KENAI SPUR HIGHWAY, SOLDOTNA, AK                  Check all that apply.
         99669                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.110 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $827.5
         Baird, Justin, 63963 Ida Road, Montrose, CO 81401                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.111 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $875.00
         Baker Construction Inc., P.O. Box 2246, Barrow, AK 99723                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.112 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $58,440.00
         BAKER HUGHES, A GE COMPANY,LLC, 14348 COLLECTIONS CENTER                    Check all that apply.
         DRIVE, CHICAGO, IL 60693                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 83 of 275
   3.113 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,657.75
         Bar eld, P O BOX 931565, ATLANTA, GA 31193-1565                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.114 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $728.23
         BARROW MECHANICAL, P.O. BOX 426, BARROW, AK 99723                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.115 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $31,210.2
         BARROW UTILITIES & ELECTRIC COOP, INC., P.O. BOX 449, BARROW, AK            Check all that apply.
         99723-0449                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.116 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $60.00
         BATTERIES PLUS #429, 910 WEST INTERNATIONAL AIRPORT RD,                     Check all that apply.
         ANCHORAGE, AK 99518                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 84 of 275
   3.117 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $66,200.00
         BDO USA, LLP, PO Box 677973, Dallas, TX 75267-7973                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.118 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,594.00
         Beacon OHSS, Lock Box # 631101, PO Box 3852, Seattle, WA 98124-             Check all that apply.
         3852                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.119 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,500.00
         BEACONINSIGHT LLC, PO BOX 94632, PO BOX 94632, Seattle, WA                  Check all that apply.
         98124                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.120 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,650.00
         Bear Paw Inn - Jultie Investments, P.O. Box 1295, Dillingham, AK 99576      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 85 of 275
   3.121 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $327.8
         BEAVER CREEK BED AND BREAKFAST, PO BOX 563, PO BOX 563,                     Check all that apply.
         Dillingham, AK 99576                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.122 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $4.38
         Bellingham Int'l Airport, P.O. Box 1677, Bellingham, WA 98227-1677          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.123 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $350.00
         BERING STRAIT SCHOOL DISTRICT, P.O. Box 225, Unalakleet, AK 95684           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.124 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $814.96
         BEST WESTERN BIDARKA INN, 575 STERLING HWY, HOMER, AK 99603                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 86 of 275
   3.125 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,970.7
         Bethel Car Rental - Sourdough Auto Leasi, P.O. Box 1168, Bethel, Alaska     Check all that apply.
         99559                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.126 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $347.44
         Bethel Family Clinic, P.O. Box 1908, Bethel, AK 99559-1908                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.127 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $25,378.46
         Bishko, David                                                               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.128 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $257,158.39
         BlackBird, LLC., 229 Iditarod Ave, Fairbanks, AK 99701                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 87 of 275
   3.129 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,040.00
         BLUE FLY B&B AND GUIDE SERVICE, PO BOX 81, King Salmon, AK 99613            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.130 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $110.81
         BONANZA EXPRESS, 400 BERING ST, NOME, AK 99762                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.131 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,901.68
         BOSFUEL CORP, PO BOX 16487, Washington, DC 20041                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.132 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $240.00
         Boyd, Christian                                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 88 of 275
   3.133 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $586.80
         BOYNTON PRINTING, P.O. BOX 1427, BARROW, AK 99723                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.134 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $9,676.00
         Brent J. Andrews, 2220 NORTH STAR STREET # 18, ANCHORAGE, AK                Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.135 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,500.00
         Brewstersoft Development, 821 23RD AVE, FAIRBANKS, AK 99701                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.136 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $614.00
         Brice Equipment, LLC, P.O. Box 70908, ATTN: Accounts Payable,               Check all that apply.
         Fairbanks, AK 99707                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                   Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 89 of 275
   3.137 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,000.00
         Brilliant Media Strategies Alaska, Inc., 900 W. 5th Avenue, Suite 100,      Check all that apply.
         Anchorage, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.138 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $62,321.23
         BRISTOL ALLIANCE FUEL LLC, PO BOX 1529, Dillingham, AK 99576                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.139 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,616.86
         BRISTOL BAY BOROUGH PPT, 1 Main St., PO BOX 189, NAKNEK, AK                 Check all that apply.
         99633                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.140 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $902.43
         Bristol Bay Telephone Cooperative, P.O. Box 259, King Salmon, AK 99613      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 90 of 275
   3.141 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $709.83
         BROOKS RANGE SUPPLY, INC., P.O. Box 340008, Prudhoe Bay, AK 99734           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.142 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $135,128.54
         Brothers Aviation Maintenance, 406 S. Main Street, Clover, SC 29710         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.143 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $13.17
         BROWARD COUNTY AVIATION DEPARTMENT FT LA, 2200 SW 45th St.                  Check all that apply.
         Suite 101, Danai Beach, FL 33312                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.144 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $14,000.00
         BSI Group America, 12950 Worldgate Dr. Suite 800, Herndon, VA 20170         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 91 of 275
   3.145 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $966.27
         BUILDERS INDUSTRIAL SUPPLY, P.O BOX 947, NOME, AK 99762                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.146 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,533.32
         Burns Tools, Inc., 3294 Storey Drive, North Pole, AK 99708                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.147 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $110.00
         BURTS TRAVIS, ANC IT,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.148 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,214.24
         Bush Tell, Inc., P.O. BOX 109, ANIAK, AK 99557                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 92 of 275
   3.149 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $418.00
         C & C HEATING, PO BOX 234, NAKNEK, AK 99633                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.150 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $32,645.00
         C & L Aerospace LLC, 40 Wyoming Avenue, BANGOR, ME 04401                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.151 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,495.85
         CAC Plastics LLC, 2600 E Broadview AVE, Wasilla, AK 99654-8302              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.152 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,218.92
         Cal Labs Inc, 2525 Santa Anna Avenue, Dallas, TX 75228                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 93 of 275
   3.153 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $814.00
         CALIFORNIA STATE DISBURSEMENT UNIT, PO BOX 989067, WEST                     Check all that apply.
         SACRAMENTO, CA 95798-9067                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.154 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $15,232.5
         CALM SYSTEMS INC, 1935 SHERMER RD STE 250, 1935 SHERMER RD                  Check all that apply.
         STE 250, Northbrook, IL 60062-5355                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.155 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $50.00
         Camai Community Health Center, Inc., PO Box 211, Naknek, AK 99633           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.156 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,400.00
         CARGO DATA MANAGEMENT CORP, 8440 ESTERS BLVD. SUITE 130,                    Check all that apply.
         IRVING, TX 75063                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 94 of 275
   3.157 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $18,000.00
         CARPEDIA INTERNATIONAL CORP, 75 NAVY ST., OAKVILLE, ON L6J 2Z1              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.158 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $524,150.6
         Cavok, P.O. Box 3800-28, Boston, MA 02241                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.159 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $786.3
         CENTRAL PLUMBING AND HEATING INC, 212 EAST INTERNATIONAL                    Check all that apply.
         AIRPORT RD, ANCHORAGE, AK 99518                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.160 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $8.77
         Charlottesville / Albemarle Airport, 100 Bowen Loop, Suite 200,             Check all that apply.
         Charlotessville, VA 22911                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 95 of 275
   3.161 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $48,750.00
         CHEETAH DIGITAL, INC., 72 WEST ADAMS STREET, SUITE 800,                     Check all that apply.
         CHICAGO, IL 60603                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.162 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,334.46
         CHILD SUPPORT SERVICES DIVISION, 550 W. 7TH, STE 310 MS04,                  Check all that apply.
         ANCHORAGE, AK 99501-6699                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.163 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,885.14
         Chinook Fire Protection, 1221 E 70th Ave, Anchorage, AK 99518               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.164 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $65,250.52
         Chugach Electric Association Inc, P O BOX 196760, Anchorage, AK             Check all that apply.
         99519-6760                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 96 of 275
   3.165 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,007.97
         CISCO SYSTEMS CAPITAL CORPORATION, 1111 OLD EAGLE SCHOOL                    Check all that apply.
         RD, 1111 OLD EAGLE SCHOOL RD, Wayne, PA 19087                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.166 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $495.00
         CITY OF ANIAK, P.O. BOX 189, ANIAK, AK 99557                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.167 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $78,643.92
         City of Bethel, P O BOX 1387, Bethel, AK 99559-1387                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.168 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $10,301.00
         CITY OF COLD BAY, PO BOX 10, Cold Bay, AK 99571-0010                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 97 of 275
   3.169 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $20.00
         City of Dillingham, P.O. Box 889, Dillingham, AK 99576                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.170 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,996.06
         City of Galena, P.O. Box 149, Galena, AK 99741                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.171 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,072.77
         City of Kotzebue, P.O. BOX 46, KOTZEBUE, AK 99752                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.172 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $9,750.00
         City of Nunam Iqua, P.O. Box 26, Nunam Iqua, AK 99666                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 98 of 275
   3.173 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $4.38
         City of Palm Springs, 3200 E Tahquitz Canyon Way, Palm Springs, CA          Check all that apply.
         92262                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.174 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $765.42
         CITY OF PALMER, 231 WEST EVERGREEN AVE., PALMER, AK 99645                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.175 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $13.17
         CITY OF PULLMAN, 325 SE Paradise Dr, PULLMAN, WA 99163                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.176 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,123.14
         City of Saint Mary's, P.O. BOX 163, ST. MARY'S, AK 99658                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 99 of 275
   3.177 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $369.96
         CITY OF SAND POINT, PO BOX 249, PO BOX 249, Sand Point, `AK 99661-          Check all that apply.
         0249                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.178 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $739.99
         City of St.Paul, Box 901, St. Paul, AK 99660                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.179 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,357.34
         CITY OF UNALAKLEET, P.O. BOX 28, UNALAKLEET, AK 99684                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.180 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,378.25
         City of Unalaska, P.O Box 610, Unalaska, Alaska 99685                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 100 of 275
   3.181 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $46.47
         City of Valdez, City Hall, P O BOX 307, Valdez, AK 99686                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.182 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $33,117.47
         Classic Alaska Trading/ Big Ray's Alaska, 507 2nd Ave, Fairbanks, AK        Check all that apply.
         99701                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.183 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $722.00
         CLEARWAY PROPERTY MAINTENANCE, 1650 OXFORD DR, 1650                         Check all that apply.
         OXFORD DR, Anchorage, AK 99503                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.184 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $22,810.26
         Coast Gateway Hotel/North Coast Washingt, 18415 International               Check all that apply.
         Boulevard, SEA TAC, WA 98188                                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 101 of 275
   3.185 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $3,179.9
         Coast International Inn, 3450 Aviation Avenue Road, Anchorage, AK           Check all that apply.
         99502                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.186 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,767.00
         COLD BAY LODGE, PO BOX 125, Cold Bay, AK 99571                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.187 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,100.38
         College Utilities Corporation, 3691 CAMERON STREET, FAIRBANKS, AK           Check all that apply.
         99708                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.188 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $59,805.75
         COLVILLE INC./BROOKS RANGE SUPPLY, 4300 B St. Suite 308,                    Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 102 of 275
   3.189 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,050.65
         COMCAST HOLDINGS CORPORATION, PO BOX 70219, PHILADELPHIA,                   Check all that apply.
         PA 19176-0219                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.190 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $130.00
         Commercial Kitchen Solutions, 557 E Fireweed Lane #C, Anchorage, AK         Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.191 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $26.65
         COMMONWEALTH OF MASS- EZDRIVEMA, PO BOX 847840, PO BOX                      Check all that apply.
         847840, Boston, MA 02284-7840                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.192 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,284.04
         CONAM CONSTRUCTION CO., 301 W. NORTHERN LIGHTS BLVD, SUITE                  Check all that apply.
         300, ANCHORAGE, AK 99503                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 103 of 275
   3.193 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $45.5
         Concentra - Hapeville, Occupational Health Centers of Georgia, P.C., P.O.   Check all that apply.
         Box 82730, Hapeville, GA 30354-0730                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.194 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $772.5
         Concentra - Rancho Cucamonga, P.O. Box 4300, Rancho Cucamonga, CA           Check all that apply.
         91729-4300                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.195 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,142.05
         CONSOLIDATED AIRCRAFT SUPPLY CO. INC., 55 RAYNOR AVE.,                      Check all that apply.
         RONKONKOMA, NY 11779                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.196 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $13,500.00
         Continental Motors                                                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 104 of 275
   3.197 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $24,499.48
         Convergent Performance, 7011 Campus Drive Suite 100, Colorado               Check all that apply.
         Springs, CO 80920                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.198 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $35.00
         Copper Valley Telephone, P O BOX 337, Valdez, AK 99686                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.199 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $772.00
         Corporate Travel Management, 3150 C Street, Suite 210, Anchorage, AK        Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.200 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,500.00
         Cotting, Stephen, VP PRODUCT RELIABILITY,                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 105 of 275
   3.201 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $22,986.58
         COURTYARD BY MARRIOTT, 4901 Spenard Rd, Anchorage, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.202 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $864.22
         Crescent Electric Supply Company, P.O. Box 500, 7750 Dunleith Drive,        Check all that apply.
         East Dubuque, IL 61025-4420                                                     Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.203 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $214.74
         Crosstown Deliveries Inc., P.O Box 231270, Anchorage, AK 99523              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.204 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $1,545,403.13
         Crowley Fuels LLC, 201 Arctic Slope Avenue, Anchorage, AK 99518             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 106 of 275
   3.205 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $393.00
         CT Corporation System, 111 8th Ave, New York, NY 10011                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.206 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,375.00
         D & S Services/Daves Services Inc., 7601 Upper O'Malley Road,               Check all that apply.
         Anchorage, AK 99507                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.207 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,836.00
         D.L. Waller Machine Shop, P.O. Box 279, 209 E. Young St., Rose Hill,        Check all that apply.
         Kansas 67133                                                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.208 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $294.57
         DALLAS AVIONICS INCORPORATED, 2525 SANTA ANNA AVENUE,                       Check all that apply.
         DALLAS, TX 75228                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 107 of 275
   3.209 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $7,185.4
         Daugherty, Fowler, Peregrin, Haught & Je, 100 N. Broadway, Suite 2000,      Check all that apply.
         Oklahoma City, OK 73102                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.210 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,121.5
         David Clark Company Incorporated, P O BOX 15054, Worcester, MA              Check all that apply.
         01615-0054                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.211 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $102.02
         Davtron Inc., 427 HILLCREST WAY, EMERALD HILLS, REDWOOD CITY, CA            Check all that apply.
         94062                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.212 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $231.93
         DCSE-SUPPORT PMT CLEARINGHOUSE, PO BOX 52107, PHOENIX, AZ                   Check all that apply.
         85072-2107                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20              Page 108 of 275
   3.213 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $26,479.4
         De Havilland Aircraft of Canada Limited, 123 Garrat Blvd, Toronto,          Check all that apply.
         Ontario, M3K 1Y5                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.214 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,601.58
         De Lage Landen Financial Services, Inc., 1111 Old Eagle Road, Wayne, PA     Check all that apply.
         19087                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.215 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,392.32
         Delta Western Inc., 450 Alaskan Way So., Ste 707, Seattle, WA 98104         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.216 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $640.00
         DesRosiers, David, 3250 W. 69th Ave, #2, Anchorage, AK 99502                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 109 of 275
   3.217 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $50.00
         DHL EXPRESS USA, INC., 16592 COLLECTIONS CENTER DRIVE,                      Check all that apply.
         CHICAGO, IL 60693                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.218 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $548.83
         DHL Global Forwarding, PO Box 742802, Lockbox #5195, Los Angeles,           Check all that apply.
         CA 90074-2802                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.219 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $80.01
         DIEHL RYAN A, 994 Kensington St. NW, Walker, MI 49534                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.220 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,275.00
         Diversi ed Communications, PO Box 79365, Baltimore, MD 21279-0365           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 110 of 275
   3.221 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $42,571.85
         Dominion Propeller Corporation, 1131 East 76th Ave, STE 400,                Check all that apply.
         Anchorage, AK 99518                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.222 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $24,903.00
         DOWTY PROPELLERS ENGLAND, ANSON BUSINESS PARK,                              Check all that apply.
         CHELTENHAM ROAD EAST, GLOUCESTER, ENGLAND GL2 9QN                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.223 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,331.57
         Dubbe, Maxwell A.                                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.224 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,275.00
         DXP Enterprises, Inc./Alaska Pump and Su, P.O. Box 840511, Dallas, TX       Check all that apply.
         75284-0511                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 111 of 275
   3.225 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,841.41
         Eagle Enterprises, Inc., 5849 OLD SEWARD HIGHWAY, Anchorage, AK             Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.226 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $99,988.34
         EAN SERVICES, LLC, P.O. Box 402383, ATLANTA, GA 30384-2383                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.227 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $799.72
         Edmonton Regional Airports Authority, ACCOUNTS DEPT, Edmonton Int'l         Check all that apply.
         Airport, Alberta T9E0V3                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.228 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $75.00
         EDWARD BANCROFT/Palmer Vision Clinic, 440 W Evergreen, Ste. C,              Check all that apply.
         Palmer, AK 99645-6955                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 112 of 275
   3.229 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $787.48
         Electro Enterprises Inc., P.O. Box 26706, Section 4112, Oklahoma City, OK   Check all that apply.
         73126-0706                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 113 of 275

   3.230 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $30,265.9
         Embark Aviation Corp., 718 7th St NW, Washington, DC 20001                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.231 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $150.00
         EMMERSON AUTO, 1111 MILL BAY RD, KODIAK, AK 99615                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.232 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,537.5
         EMPATHIA, INC, N17W24100 RIVERWOOD DR., SUITE 300, WAUKESHA,                Check all that apply.
         WI 53188                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.233 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $31,213.7
         Enstar Natural Gas Company, P O BOX 190288, Anchorage, AK 99519-            Check all that apply.
         0288                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 114 of 275
   3.234 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $1,569.2
         ENVIRONMENTAL COMPLIANCE CONSULTANTS, 1500 POST ROAD,                       Check all that apply.
         ANCHORAGE, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.235 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,064.53
         Equipment Sources, Inc.- ESI, 1501 Queens Way, Fairbanks, AK 99701          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.236 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $450,232.14
         Era Alaska Health Care Trust, ATTN: Mike Hageland, P.O. Box 220610,         Check all that apply.
         Anchorage, AK 99522                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.237 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $13,500.00
         eREV, RENE PEREZ & ASSOCIATES, INC, 11200 SW 71ST AVE, Miami, FL            Check all that apply.
         33156-4606                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 115 of 275
   3.238 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $457,861.9
         Eskimos, Inc, P.O. Box 536, Barrow, AK 99723                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.239 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $550.00
         ESTERLINE, DEPT 9486, LOS ANGELES, CA 90084-9486                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.240 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,720.56
         eTT Aviation, 1013 E Winding Creek Dr., Ste. 102, Eagle, ID 83616           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.241 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $58,726.87
         Everts Air Cargo, P.O. BOX 61680, FAIRBANKS, AK 99706                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 116 of 275
   3.242 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $21,673.52
         Everts Air Fuel, Inc., PO Box 60908, Fairbanks, AK 99706                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.243 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,565.25
         Experian Information Solutions, Inc, 475 Anton Blvd, Costa Mesa, CA         Check all that apply.
         92626                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.244 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $10,932.97
         F & E GROUND SVCS LLC, PO BOX 660707, Miami Springs, FL 33266               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.245 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $108.00
         Fairbanks Aero Service, INC., PO Box 60590, Fairbanks, AK 99706             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 117 of 275
   3.246 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $150.00
         Fairbanks International Airport Operator, 6450 Airport Way, Suite 14,       Check all that apply.
         Fairbanks, AK 99709                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.247 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $19,538.05
         Fairbanks Natural Gas, LLC, 3408 International Way, Fairbanks, AK           Check all that apply.
         99701-7382                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.248 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,840.87
         Fairbanks North Star Borough, P O BOX 71320, FAIRBANKS, AK 99707-           Check all that apply.
         1320                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.249 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $206.02
         FAIRBANKS PRINTERS & OFFICE EQUIPMENT, 1595 COLLEGE ROAD,                   Check all that apply.
         FAIRBANKS, AK 99709                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 118 of 275
   3.250 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $497.28
         Fair eld Inn, 5060 A. Street, Anchorage, AK 99503                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.251 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,646.53
         Faulkner Walsh Constructors, P.O. box 233929, Anchorage, AK 99523           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.252 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,466.48
         FEDEX Freight, DEPT CH, PO BOX 10306, PALATINE, IL 60055-0306               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.253 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $149,468.75
         FEDEX, P.O. Box 94515, Palatine, IL 50094-4515                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 119 of 275
   3.254 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,110.95
         Fenwick & West LLP, 801 California Street, Mountain View, CA 94041          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.255 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $720.01
         Ferguson Enterprises Inc, PO BOX 847411, Dallas, TX 75284-7411              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.256 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $53.3
         FIRE CONTROL SYSTEMS, INC., P.O. BOX 9, KENAI, ALASKA 99611                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.257 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $43.5
         FIRST ADVANTAGE CORPORATION, OCCUPATIONAL HEALTH SERVICES                   Check all that apply.
         GROUP, ATTN: TAKEA HERBERT, ROCKVILLE, MD 20855                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 120 of 275
   3.258 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $247.24
         First National Bank- W. Kolstad                                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.259 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $600.00
         Flame Enterprises Inc, P.O. Box 80115, City of Industry, CA 91716-8115      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.260 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $211,552.5
         Flight Safety International Inc., PO BOX 75691, CHARLOTTE, NC 28275         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.261 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $14,198.35
         Flyht Aerospace Solutions LTD, 300E, 1144-29 AVENUE NE, CALGARY,            Check all that apply.
         Alberta Canada T2E 7P1                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 121 of 275
   3.262 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,775.00
         Fokker Services, 456 Aerotron Parkway, LaGrange, GA 30240                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.263 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $30,295.00
         Food Service of America, P.O. Box 196073, Anchorage, AK 99519-6073          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.264 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $124,029.66
         FOX ROTHSCHILD LLP, 8300 GREENSBORO DRIVE, SUITE 1000,                      Check all that apply.
         TYSONS, VA 22102                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.265 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $233.8
         FRANKSON SERVICES, PO BOX 91, GALENA, AK 99741                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 122 of 275
   3.266 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $118.00
         FRASER KIMBERLY, ANC,                                                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.267 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $350.00
         FRATERNAL ORDER OF ALASKA STATE TROOPERS, P.O. BOX 100800,                  Check all that apply.
         ANCHORAGE, AK 99510-0800                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.268 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $220,534.44
         Frosty Fuels, LLC-Aleut Enterprise ,LLC, 4000 OLD Seward Highway, Suite     Check all that apply.
         301, Anchorage, AK 99503                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.269 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $16,345.17
         G&K Inc, P.O. Box 117, Cold Bay, AK 99571                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 123 of 275
   3.270 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,944.52
         G2 SECURE STAFF, P.O. Box 674159, Dallas, TX 75267-4159                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.271 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $233.2
         GALENA VENTURES, BOX 335, GALENA, AK 99741                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.272 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $1,205,194.99
         GCI, P.O. BOX 196609, ANCHORAGE, AK 99519-6609                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.273 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,100.00
         GE AVIATION, ONE NEUMANN WAY, CINCINNATI, OH 45215                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 124 of 275
   3.274 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $69,229.7
         Gere Tactical, Inc., 15300 NW Fair Acres Drive, Vancouver, WA 98685         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.275 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,522.46
         GLACIER CHAIN SUPPLY, 520 W 58TH AVE, SUITE B, ANCHORAGE, AK                Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.276 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $100,191.79
         GLOBAL AVIATION SERVICES, LLC, 920 ALDRIN DRIVE SUITE 250, St.              Check all that apply.
         Paul, MN 55121-2567                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.277 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $14,987.00
         Global Parts Aero, 3504 Solutions Center, Chicago, IL 60677-3005            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 125 of 275
   3.278 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $387.00
         GMW Fire Protection, 6108 Mackay Street, Anchorage, AK 99518                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.279 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $15,159.07
         Golden Valley Electric Association, Inc., PO Box 71249, Fairbanks, AK       Check all that apply.
         99707-1249                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.280 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $73,408.96
         GOODRICH CORPORATION, PO BOX 840576, Dallas, TX 75284-0576                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.281 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $75,371.25
         Grainger Inc., DEP 007 - 848796116, PALATINE, IL 60038-0001                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 126 of 275
   3.282 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $298.05
         GRANDE PRAIRIE AIRPORT, SUITE 220 10610 AIRPORT DRIVE, GRANDE               Check all that apply.
         PRAIRIE, ALBERTA TV8 7Z5                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.283 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,250.00
         GREATER FAIRBANKS CHAMBER OF COMMERCE, 100 Cushman Street,                  Check all that apply.
         Suite 102, Fairbanks, AK 99701                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.284 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $190.97
         Greater Sudbury, P.O. BOX 5000 STN A, 200 BRADY STREET, SUDBURY,            Check all that apply.
         ON P3A 5P3                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.285 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,627.00
         Greer Tank Inc, P O BOX 190708, Anchorage, ALASKA 99519-0708                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 127 of 275
   3.286 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $23,085.31
         GUARDIAN SECURITY SYSTEMS, INC, 2600 SEWARD HIGHWAY,                        Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.287 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $118.00
         Gwennies Restaurant, 4333 Spenard Road, Anchorage, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.288 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                    $335,004,029.24
         Hageland Aviation Services, Inc., 4700 Old International Airport Road,      Check all that apply.
         Anchorage, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.289 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $28.00
         Haltness Equipment LLC, P.O. Box 2989, Valdez, AK 99686                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 128 of 275
   3.290 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $1,486.5
         Harman's Repair Station, Inc., 5640 Fenwick Circle, Anchorage, AK 99516     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.291 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,679.48
         Hart Solutions LLC, 1612 Crittenden St NW, Washington, DC 20011             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.292 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,076.11
         Hasco Incorporated, 136 EAST Sixth Ave, Anchorage, AK 99501                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.293 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $125.00
         Hayes Instrument Services, Inc., 530 Boston Road, Billerica, MA 01821       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 129 of 275
   3.294 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $763.82
         Heads Up Technologies, 2033 Chenault Dr., Suite 100, Carrollton, TX         Check all that apply.
         75006-5119                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.295 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $4.38
         HELENA REGIONAL AIRPORT, 2850 SKYWAY DR, HELENA, MT 59602                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.296 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,696.65
         Herber Aircraft Services Inc, 1401 East Franklin Ave, El Segundo, CA        Check all that apply.
         90245-4307                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.297 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $21,699.63
         Heritage Turbines Inc., BARNSTABEL MUN. AIRPORT, 35 HINCKLEY RD,            Check all that apply.
         HYANNIS, MA 02601                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 130 of 275
   3.298 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,181.2
         Heroux Devtek, 8 Pembroke Court, Runcorn, WA7 1TG                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.299 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,311.98
         HMS Host, 7217 Collection Center Drive, Chicago, IL 60693                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.300 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,067.05
         Homer Electric Association inc, 3977 LAKE ST, Homer, AK 99603-7680          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.301 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $20,594.62
         Honeywell International, Inc., P.O. Box 29003, Phoenix, AZ 85038-9003       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 131 of 275
   3.302 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $204.53
         Hooten, John A, 2624 N. Bright Place, Wasilla, AK 99654                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.303 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,227.97
         HOUSTON COREY, P.O. Box 90097, ANCHORAGE, AK 99509                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.304 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,576.00
         HRD AERO SYSTEMS, INC., CREDIT CARD,                                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.305 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $80,648.45
         IBM Corporation, P.O. Box 676673, Dallas, TX 75267-6673                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 132 of 275
   3.306 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $8,886.5
         Ice Monkey Garage, 712 West Potter, Anchorage, AK 99518                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.307 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,220.00
         Ice Services Inc, 101 E Northern Lights Blvd., Anchorage, AK 99503          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.308 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $537.00
         iCONTRACTS INC, 1011 Route 22 West, Bridgewater, NJ 08807                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.309 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $11,290.8
         ID 90 Technologies, Inc., 925 South Kimball Ave, Southlake, TX 76092        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20              Page 133 of 275
   3.310 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,500.00
         IFE Products, 850 Commerce Parkway, Carpentersville, IL 60110               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.311 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $3.00
         ILS, Inventory Locator Service LLC, 8001 Centerview Parkway, Memphis,       Check all that apply.
         TN 38018-4276                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.312 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,446.17
         IMAGE CONNECTION LLC, 7117 CROSSROADS BLVD, BRENTWOOD, TN                   Check all that apply.
         37027                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.313 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $68,923.56
         Inair Aviation Services, 8225 Country Club, Indianapolis, IN 46214          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 134 of 275
   3.314 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,630.00
         INSURED AIRCRAFT TITLE SERVICE, INC., P O BOX 19527, OKLAHOMA               Check all that apply.
         CITY, OK 73144                                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.315 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $65,544.35
         INTERNATIONAL AVIATION SERVICE, INC., 2550 POSTMARK DRIVE,                  Check all that apply.
         ANCHORAGE, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.316 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $481.00
         INTERWEST LASER MARKING INC, 320 WEST 1550 NORTH UNIT 1,                    Check all that apply.
         LAYTON, UTAH 84041                                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.317 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,200.25
         Intralinks, Inc, 150 East 42nd St, New York, NY 10017                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 135 of 275
   3.318 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $109.18
         J.J. KELLER & ASSOCIATES, INC., PO Box 6609, Carol Stream, IL 60197-        Check all that apply.
         6609                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.319 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $587.00
         JACKSON AIRCRAFT WEIGHING SYSTEMS LLC, 2600 N AUSTRALIAN                    Check all that apply.
         AVE, WEST PALM BEACH, FL 33407                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.320 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $226.00
         JAMES P. SHELDON CO, INC., 201 E 54TH AVE, #100, ANCHORAGE, AK              Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.321 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,772.77
         JANCO COMMERCIAL CLEANING, LLC., 205 E DIMOND BLVD, #743,                   Check all that apply.
         ANCHORAGE, AK 99515                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 136 of 275
   3.322 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $672.00
         JENSEN STEVEN, PASI PILOT,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.323 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,619.96
         JEPPESEN SANDERSON, INC., DEPT. 1303, DENVER, CO 80291-1303                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.324 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $193.7
         Jetpubs, Inc., 900 Crest View Dr., Ste. 130, Hudson, Wisconsin 54016        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.325 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $56,517.7
         JETSTREAM AVIATION HOLDINGS, 2601 S BAYSHORE DR, Suite 1130,                Check all that apply.
         Miami, FL 33133                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 137 of 275
   3.326 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                      $14,427,852.18
         JJM, Inc., 4700 Old International Airport Road, Anchorage, AK 99502         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.327 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $129.00
         Johnson Controls Security Solutions, 9830 West 190th Street, Suite M,       Check all that apply.
         Mokena, IL 60448                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.328 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,568.75
         Jones Day, 250 Vesey Street, New York, NY 10281                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.329 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $2,462.6
         JS FIRM, LLC, 113250 Cleveland Gibbs Road, Suite 104, Roanoke, TX           Check all that apply.
         76262-4425                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 138 of 275
   3.330 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $5,429.1
         K & L Distributors, Inc., 6307 Arctic Spur Road, Anchorage, AK 99518-       Check all that apply.
         0000                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.331 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,406.35
         K0062 Kachemak Auto Parts 500002180, 3545 Main Street, Homer, AK            Check all that apply.
         99603                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.332 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,524.00
         Kellstrom Commercial Aerospace, Inc, P.O. BOX 932883, Leveland, OH          Check all that apply.
         44193                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.333 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $609.16
         KELLY MANUFACTURING COMPANY, 555 SOUTH TOPEKA, WICHITA, KS                  Check all that apply.
         67202                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 139 of 275
   3.334 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,417.82
         Kelly Services Inc., 1212 Solutions Center, Chicago, IL 60677-1002          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.335 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $600.00
         KENAI CHAMBER OF COMMERCE, 11471 Kenai Spur Hwy, KENAI, AK                  Check all that apply.
         99611                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.336 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $734.00
         KETCHIKAN GATEWAY BOROUGH, 1900 FIRST AVE, KETCHIKAN, AK                    Check all that apply.
         99901                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.337 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $240.00
         KIMOKTOAK RENEE, UNK CSA,                                                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 140 of 275
   3.338 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $12.00
         KLX / BOEING DISTRIBUTION SERVICES, INC., 100 N. RIVERSIDE PLAZA,           Check all that apply.
         MC 5003-4549, Chicago, IL 60606-1596                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.339 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $35,745.12
         KMA Zuckert LLC, Attn: Accounts Receivable, 200 West Madison Street,        Check all that apply.
         16th F, Chicago, IL 60606                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.340 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,930.62
         KODIAK ISLAND BOROUGH, 710 MILL BAY ROAD, KODIAK, AK 99615-                 Check all that apply.
         6340                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.341 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $49.75
         Kodiak Island Broadcasting Co., Inc., 1315 Mill Bay Road, Ste. A, Kodiak,   Check all that apply.
         AK 99615                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 141 of 275
   3.342 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,481.62
         KOTZEBUE ELECTRIC ASSOCIATION, P.O. BOX 44, KOTZEBUE, AK 99752              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.343 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $31,275.00
         KPMG LLP, 3 Chestnut Ridge Road, Montvale, NJ 07645                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.344 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $7,660.8
         Kronos Inc, PO Box 743208, Atlanta, GA 30374-3208                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.345 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $55.65
         KUSKOKWIM COMMERICAL SUPPLY, INC., P.O. BOX 2888, BETHEL, AK                Check all that apply.
         99559                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 142 of 275
   3.346 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,409.97
         L & M EQUIPMENT INC, PO BOX 241, NAKNEK, AK 99633                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.347 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $23,273.00
         L-3 Aviation Products, Inc., 5353 52nd St SE, Grand Rapids, MI 49512        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.348 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $26,626.91
         L. J. WALCH CO., INC., 6600 Preston Ave., Livermore, CA 94551               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.349 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,845.00
         L3HARRIS, 2700 FLIGHTLINE AVE., SANFORD, FLORIDA 32773                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 143 of 275
   3.350 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $460.00
         Laird Plastics, PO Box 934226, Atlanta, Ga 98108                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.351 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $17,197.5
         LANDYE BENNETT BLUMSTEIN LLP, 701 WEST 8TH AVE, SUITE 1200,                 Check all that apply.
         ANCHORAGE, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.352 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $206.00
         Larry Murray's Drain Cleaning, P.O. Box 870473, Wasilla, AK 99687           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.353 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $1,658.9
         LARRY'S FIRE EQUIPMENT, BOX 116, DILLINGHAM, AK 99576                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 144 of 275
   3.354 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $11,074.7
         Latitude Technologies Corporation, 101-3375 WHITTIER AVENUE,                Check all that apply.
         VICTORIA, BC V8Z 3R1                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.355 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $313.5
         LEE'S SEA AIR, P.O. BOX 75, KIANA, AK 99749                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.356 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $31.00
         LEONARD DELIE, 3405 EUREKA ST, APT 308, ANCHORAGE, AK 99503                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.357 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,743.87
         LIGHT'N UP, INC., 1209 GAMBELL ST., ANCHORAGE, AK 99501-4627                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 145 of 275
   3.358 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,020.00
         Lighthouse Services, LLC., 3811 West Chester Pike, Building Two, Suite      Check all that apply.
         100, Newtown Square, PA 19073                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.359 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $796.00
         LOWERY ELECTRIC, BOX 866, BARROW, AK 99723                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.360 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,274.95
         Lynden Transport Inc., P.O. BOX 84167, SEATTLE, WA 98124                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.361 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $233.76
         M P M PRODUCTS INC, 1718 EAST GREVILLEA COURT, ONTARIO, CA                  Check all that apply.
         91761                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 146 of 275
   3.362 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $979.55
         Magellan Behavioral Health, P.O. Box 785341, Philadelphia, PA 19178-        Check all that apply.
         5341                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.363 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $221.49
         MARLIN BUSINESS BANK, PO BOX 13604, Philadelphia, PA 19101-3604             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.364 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $13,081.88
         MASSACHUSETTS PORT AUTHORITY, PO BOX 3471, Boston, MA 02241-                Check all that apply.
         3471                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.365 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,846.21
         MATANUSKA ELECTRIC ASSOCIATION, INC., PAYMENT PROCESSING,                   Check all that apply.
         PO BOX 2929, PALMER, AK 99645-1688                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                       Doc 193     Filed 05/12/20              Page 147 of 275
   3.366 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $12,938.42
         MATANUSKA-SUSITNA BOROUGH, 350 E. DAHLIA AVE, PALMER, AK                    Check all that apply.
         99645-6788                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.367 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,338.96
         Matheson Tri-Gas, Inc., Dept LA 23793, Pasadena, CA 91185-3793              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.368 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,294.79
         Matty's Truck Rental, LLC, P.O. Box 314, St. Mary's, AK 99658               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.369 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,694.5
         McAfee & Taft, 10th Floor, Two Leadership Square, 211 N. Robinson,          Check all that apply.
         Oklahoma, OK 73102-7103                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 148 of 275
   3.370 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $747.00
         MCFARLAND & ASSOC., DBA ANTLERS INN, PO Box 471, King Salmon,               Check all that apply.
         AK 99613                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.371 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,439.32
         McMaster-Carr Supply Company, 600 N County Line Rd, Elmhurst, IL            Check all that apply.
         60126                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.372 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,500.00
         MEDALLION FOUNDATION, INC, 1520 North Post Road, ANCHORAGE,                 Check all that apply.
         AK 99501                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.373 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $40,255.00
         Medical Park Family Care, Inc., 2211 E. Northern Lights Blvd., Anchorage,   Check all that apply.
         AK 99508                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 149 of 275
   3.374 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,127.00
         MELIN MECHANICAL, Wells Fargo Operation Center, PO Box 196127,              Check all that apply.
         Anchorage, AK 99519                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.375 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $944.00
         MELLERSTIG JASON, 3516 N POINT DR., ANCHORAGE, AK 99502                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.376 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $75,112.28
         Merrill Field Instruments, Inc., 900C NERUKK FIELD DRIVE, ANCHORAGE,        Check all that apply.
         AK 99501                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.377 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,325.29
         Metal Innovations, Inc., 22215 Yellow Gate Ln. NE, Aurora, OR 97002         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 150 of 275
   3.378 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $1,534.9
         Metal Supermarkets-Anchorage, 8535 Dimond D Circle, Anchorage, AK           Check all that apply.
         99515                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.379 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $323.66
         MICHAEL DAWES, HILLGROVE COTTAGE, CHEDDARCOOMBE LANE,                       Check all that apply.
         SOMERSET, BS25 IQD UK                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.380 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $401.75
         Michigan State Disb. Unit, PO Box 30350, Lansig, MI 48909-7850              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.381 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,145.00
         Mid-Continent Instruments and Avionics, PO Box 512, Wichita, KS 67201-      Check all that apply.
         1512                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 151 of 275
   3.382 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,664.00
         Midnight Sun Cleaning Services, LLC, PO Box 3291, Bethel, AK 99559          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.383 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $70.56
         MIKE'S FIRE EQUIPMENT, P.O. BOX 273, UNALASKA, AK 99685                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.384 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $13.17
         Minot International, 515 2nd Avenue SW, PO Box 5006, Minot, ND 58702-       Check all that apply.
         5006                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.385 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,100.00
         MJD Enterprise Transport Services, 4061 Dunlap Ave., Fairbanks, AK          Check all that apply.
         99709                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 152 of 275
   3.386 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $753.78
         MNX, MNX, Midnite Air Corp., Chicago, IL 60673-1260                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.387 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,552.16
         Moore2thePoint, 92 Calliope Road, Auckland 0624, New Zealand                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.388 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,846.42
         Morten Beyer & Agnew, 2101 Wilson Boulevard, Ste. 1001, Arlington, VA       Check all that apply.
         22201                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.389 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $77,077.11
         Mountain Aerospace Inc., 6970 W. 116th Avenue, Unit D, Broom eld, CO        Check all that apply.
         80020                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 153 of 275
   3.390 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,225.00
         MUNI OF ANCHORAGE TREASURY-PSAR, P.O. BOX 196650,                           Check all that apply.
         ANCHORAGE, AK 99519                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.391 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,954.14
         N A Holdings LLC dba Northern Petroleum, 820 E. Aircraft Road Ste 200,      Check all that apply.
         PALMER, AK 99645                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.392 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $339.71
         N0096 Napa Auto Parts 500002109, File 56893, Los Angeles, CA 90074-         Check all that apply.
         6893                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.393 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,215.79
         N0101 KODIAK AUTO PARTS ANC113, KODIAK AUTO PARTS INC, 3689 E               Check all that apply.
         Rezanof Dr., KODIAK, AK 99615                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 154 of 275
   3.394 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $6,749.6
         NAKNEK ELECTRIC ASSOCIATION, P.O. Box 118, Naknek, AK 99633                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.395 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,769.52
         Naniq Global Logistics, LLC, 2657 Windmill Pkwy #668, Henderson, NV         Check all that apply.
         89074                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.396 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $333,265.77
         Napa Auto Parts/IBS Management, Napa Auto Parts, RAVN IBS                   Check all that apply.
         Management Account, Los Angeles, CA 90074-6893                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.397 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $38,130.00
         NATIVE VILLAGE OF KWINHAGAK, P O BOX 149, QUINHAGAK, AK 99655               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20              Page 155 of 275
   3.398 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $850.48
         NC MACHINERY, P.O. BOX 11626, TACOMA, WA 98411-6626                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.399 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $390.5
         Nebraska Child Support Payment Center, PO Box 82890, Lincoln, NE            Check all that apply.
         68501-2890                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.400 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $571.00
         NEI FLUID TECHNOLOGY, 3408 ARCTIC BLVD, ANCHORAGE, AK 99503                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.401 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $35.00
         Newcal Aviation Inc, 14 Riser Road, Little Ferry, NJ 07643                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 156 of 275
   3.402 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $65,441.25
         Niacc-Avitech Technologies, 245 W. Dakota Avenue, Clovis, CA 93612-         Check all that apply.
         5608                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.403 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,200.00
         NINETEEN HUNDRED AVIATION LTD, 96 CONNAUGHT ROAD, FLEET,                    Check all that apply.
         HAMPSHIRE, GU51 3LP                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.404 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,562.00
         Noction, Inc., 1294 Lawrence Station Rd, Sunnyvale, CA 94089                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.405 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,102.28
         NOME JOINT UTILITY SYSTEMS, P.O. BOX 70, NOME, AK 99762                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 157 of 275
   3.406 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $500.00
         Nome Public Schools, PO Box 131, Nome, AK 99762                             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.407 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $84.00
         NOME TOYO TECH CENTER, P.O. BOX 1401, NOME, AK 99762                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.408 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $230.00
         Norcal Services, P.O. Box 221582, Anchorage, AK 99522                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.409 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,874.59
         Norgasco, Inc, 4341 B Street, Suite 306, Anchorage, AK 99503                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 158 of 275
   3.410 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,495.37
         North Coast Electric Company, 2405 Van Horn Road, Fairbanks, AK             Check all that apply.
         99701-7209                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.411 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,294.24
         North Paci c Fuel, 3833 Rezanof, Kodiak, AK 99615                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.412 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $75.29
         NORTH PEACE AIRPORT SERVICES LTD, FORT ST JOHN AIRPORT, BOX                 Check all that apply.
         6490, FORT ST JOHN BC, V1J 4H9                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.413 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $758.25
         NORTH POLE COFFEE ROASTING, INC., 1502 MINNIE ST, FARIBANKS,                Check all that apply.
         AK 99701                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 159 of 275
   3.414 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $13,703.88
         North Slope Borough - SA10, PO Box 790, Barrow, AK 99723                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.415 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $0.33
         North Slope Borough Public Works, PO Box 69, Barrow, AK 99723               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.416 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $746.00
         North Slope Borough Utilities, PO Box 790, Barrow, AK 99723                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.417 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $90,297.69
         Northern Air Cargo Inc., 3900 W. INTERNATIONAL, AIRPORT BLVD.,              Check all that apply.
         ANCHORAGE, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 160 of 275
   3.418 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $332.99
         Northern Equipment Co., 3831 Patricia Lane, Anchorage, AK 99504             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.419 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $538.04
         Northern Oil eld Solutions, LLC, 420 L Street, Suite 101, Anchorage, AK     Check all that apply.
         99501                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.420 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $100.8
         Northern Rockies Regional Municipality, Bag Service 399, Box 27, Fort       Check all that apply.
         Nelson BC, VOC 1R0                                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.421 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $38,703.81
         Northern Waste, LLC, 1237 E. 66th Ave., Anchorage, AK 99518                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20              Page 161 of 275
   3.422 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $45,789.46
         Northland Aviation Services, 3708 University Ave. S., Fairbanks, AK         Check all that apply.
         99709                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.423 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $750.00
         Northwest Fisheries Association, 6523 Californai Avenue SW #314,            Check all that apply.
         Seattle, WA 98136                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.424 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $98.74
         NUIQSUT UTILITY COOPERATIVE, P.O Box 89328, Nuiqsut, AK 99789               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.425 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $4,183.2
         Nullagvik Hotel, P.O. Box 336, Kotzebue, AK 99752                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 162 of 275
   3.426 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,782.85
         Nunamiut Corporation, 1038 Summer Street, Anaktuvuk Pass, AK 99721          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.427 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,721.91
         Nushagak Electric & Telephone Corp., Inc, PO Box 350, Dillingham, AK        Check all that apply.
         99576                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.428 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $380.00
         OCCUPATIONAL HEALTH SERVICES, 52 CREST AVE STE 7A, WINTHROP,                Check all that apply.
         MA 02152                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.429 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $25,263.56
         OFFICE DEPOT INC, P O BOX 29248, Phoenix, AZ 85038-9248                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 163 of 275
   3.430 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $944,662.46
         Oliver Wyman, P.O. Box 3800-28, Boston, MA 02241                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.431 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,401.23
         OLYMPUS IND. AMERICA, Dept 3595 PO Box 123595, Dallas, TX 75312-            Check all that apply.
         3595                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.432 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,056.00
         OMAR J. PEREIRA, 217 BARTON AV., SWANSEA, MA 02777                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.433 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,875.00
         ON TIME SPORTS, 6702 W. FAIRVIEW AVE, BOISE, ID 83704                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 164 of 275
   3.434 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,387.09
         OTZ Telephone Cooperative, Inc., P.O. BOX 324, KOTZEBUE, AK 99752           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.435 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,870.00
         Owens, Beatriz, 470 East 56th Avenue H, Anchorage, AK 99518                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.436 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $6,087.4
         Paci c Oil Cooler Service, Inc., 1677 Curtiss Court, La Verne, CA 91750-    Check all that apply.
         5848                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.437 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $23,308.94
         PACIFIC SOUTHWEST INSTRUMENTS, 1721 RAILROAD STREET,                        Check all that apply.
         CORONA, CA 92880                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 193       Filed 05/12/20              Page 165 of 275
   3.438 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $400.62
         Pan American Tool Corporation, 5990 N W 31st Avenue, Fort Lauderdale,       Check all that apply.
         FL 33309-2208                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.439 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,809.06
         Peace on Earth, P.O. Box 107, Unalakleet, Alaska 99684-0107                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.440 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $271,740.73
         Pegasus Aviation Services, LLC, 3901 Old International Airport Road,        Check all that apply.
         Anchorage, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.441 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $8,470,923.15
         Peninsula Aviation Services, Inc., 4700 Old International Airport Road,     Check all that apply.
         Anchorage, AK 99502                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 166 of 275
   3.442 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $49,292.76
         PERKINS COIE, 1201 THIRD AVE, 40TH FLOOR, SEATTLE, WA 98101-                Check all that apply.
         3099                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.443 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,982.14
         Perman Stoler CHB Inc., P.O. Box 190066, Anchorage, AK 99519-0066           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.444 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $21,716.94
         PERSONNEL PLUS EMPLOYMENT AGENCY INC, 1500 W 33rd Ave.#220,                 Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.445 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,500.00
         PETER J. CARUSO IV, PO BOX 110364, PO BOX 110364, Anchorage, AK             Check all that apply.
         99511                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 167 of 275
   3.446 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,024.55
         Petro Marine Services, Petro Express, Al, DBA Petro Marine Services, P.O.   Check all that apply.
         Box 389, Seward, AK 99664                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.447 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $617,427.35
         PETRO STAR, INC-wires, 3900 'C' STREET, SUITE 401, ANCHORAGE, AK            Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.448 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $197.95
         PETTY CASH- MX ANC MAINTENANCE, Petty Cash, MX ANC                          Check all that apply.
         Maintenance,                                                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.449 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $63.89
         PETTY CASH-FAIRBANKS, Fairbanks, AK                                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 168 of 275
   3.450 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $328.73
         PETTY CASH-HOMER STATION, Petty Cash - HOM,                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.451 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $166.83
         PETTY CASH-UNALAKLEET, PETTY CASH-UNK,                                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.452 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $569.91
         P ieger, David, 4700 Old International Airport Rd, Anchorage, AK 99502      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.453 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,886.16
         Phoenix Aerospace Inc, P O BOX 8744, Kansas City, MO 64114                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 169 of 275
   3.454 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $38,494.55
         Piedmont Propulsion Systems, LLC, 4400 Lansing Drive, Winston-Salem,        Check all that apply.
         NC 27105                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.455 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,382.64
         Pike's Waterfront Lodge, 1850 HOSELTON RD, FAIRBANKS, AK 99709              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.456 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $238.34
         Pioneer Credit Recovery, Inc, PO Box 92, Arcade, NY 14009                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.457 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $252.4
         Pioneer Door Inc, 6514 GREENWOOD, ANCHORAGE, AK 99518                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 170 of 275
   3.458 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $25,225.64
         PIP Printing, 833 E. 4TH AVENUE, ANCHORAGE, AK 99501                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.459 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $288.89
         PK ELECTRIC, LLC, PO BOX 7, NOME, AK 99762                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.460 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,333.33
         Planitas Airline Systems, Plaza 256 Suite 2, Blanchardstown Corporate       Check all that apply.
         Park 2, Dublin 15, Ireland                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.461 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $684.00
         Polar Supply Company, 2134 Texaco Avenue, Fairbanks, AK 99701               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 171 of 275
   3.462 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                                $6.8
         Polar Wire Products, Inc., 7941 Brayton Drive, Anchorage, AK 99507          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.463 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,195.00
         POSDATA Group, Inc, Dept CH 17886, Palatine, IL 60055-7886                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.464 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $76,554.2
         Pratt & Whitney Component Solution Inc., 21980 Network Place,               Check all that apply.
         Chicago, IL 60673-1219                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.465 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $174,347.48
         PRATT AND WHITNEY ENGINE SERVCIES INC, PO BOX 360727,                       Check all that apply.
         PITTSBURGH, PA 15251-6727                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 172 of 275
   3.466 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $18,485.00
         Precision Accessories & Instruments Cana, PO Box 99256, STN                 Check all that apply.
         Terminal, Vancouver, BC, Canada V6B 0N5                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.467 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $300.89
         PREMERA BLUE CROSS BLUE SHIELD OF AK, ATTN: PAYMENT                         Check all that apply.
         PROCESSING, P O BOX 91060, SEATTLE, WA 98111                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.468 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $438,181.63
         Premier Aviation Overhaul Center Inc., 3750, CH. DE L'Aeroport, Trois-      Check all that apply.
         Rivieres, Quebec, Canada G9A 5E1                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.469 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,648.19
         Premier Janitorial Services, LLC, 1030 S Serrano Drive, Wasilla, AK 99654   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 173 of 275
   3.470 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,500.00
         Priceless Alaska, PO Box 220114, Anchorage, AK 99502                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.471 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,181.61
         PRITT JOSEPH, 7H PILOT,                                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.472 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,350.00
         PROFESSIONAL AVIATION ASSOCIATES, INC., 105 South eld Pkwy,                 Check all that apply.
         Suite 300, Forest Park, GA 30297                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.473 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,146.24
         Pu n Inn of Anchorage, 4400 SPENARD RD, ANCHORAGE, AK 99517                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 174 of 275
   3.474 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $9,785.15
         QUALITY RESOURCES LLC, 355 RICHMOND ROAD, Richmond Heights,                 Check all that apply.
         OH 44143                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.475 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                      $18,807,592.14
         Ravn Air Group, Inc., 4700 Old International Airport Road, Anchorage, AK    Check all that apply.
         99502                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Intercompany Payable
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.476 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,859.78
         READY REFRESH BY NESTLE, PO BOX 856192, Louisville, KY 40285-               Check all that apply.
         6192                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.477 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $700.00
         Recycling Solutions of Alaska, PO Box 110015, Anchorage, AK 99516           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 175 of 275
   3.478 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $37.15
         Reddeen Marine Supply Inc./Kachemak Gear, 3625 East End Road,               Check all that apply.
         Homer, AK 99603                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.479 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $475.00
         REDLINE TAXI, PO BOX 31, PO BOX 31, Naknek, AK 99633                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 176 of 275

   3.480 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,220.76
         REGIONAL AVIONICS REPAIR LLC, 72230 WOBURN CT, THOUSAND                     Check all that apply.
         PALMS, CA 92276                                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.481 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $19,550.00
         Regional One, Inc., CL 600085, PO BOX 24620, WEST PALM BEACH, FL            Check all that apply.
         33416                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.482 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $150.00
         RENT A CAN, 11119 MAUSEL STREET, EAGLE RIVER, AK 99577                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.483 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $225.00
         REPUBLIC/AURORA PARKING, 6475 AIRPORT WAY, FAIRBANKS, AK                    Check all that apply.
         99709                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 177 of 275
   3.484 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,105.00
         Residence Inn by Marriott, 1025 E 35th Avenue, Anchorage, AK 99508          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.485 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,000.00
         Resource Development Council for Alaska,, 121 West Fireweed Lane,           Check all that apply.
         Suite 250, Anchorage, AK 99503                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.486 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,138.15
         Restoration Science & Engineering, LLC, 911 West 8th Ave, Suite 100,        Check all that apply.
         Anchorage, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.487 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $100.00
         RIPPEL COLE, 31 Blissful Lane, East Wareham, MA 02538                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 178 of 275
   3.488 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $20,180.24
         ROBERT LEE GIBSON, 1709 SHAGBARK TRAIL, MURFREESBORO, TN                    Check all that apply.
         37130                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.489 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $207,532.97
         ROLLS-ROYCE CORPORATION, 25306 NETWORK PLACE, CHICAGO, IL                   Check all that apply.
         60673-1253                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.490 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $16,140.00
         ROTORCRAFT ENTERPRISES, PO BOX 3068, WICKENBURG, AZ 85358                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.491 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $134.97
         Rouda, Terrence, (PLT208 H6 BET),                                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 179 of 275
   3.492 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,186.98
         Ruby Marine Inc., P.O. Box 269, Nenana, AK 99760                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.493 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $34,072.26
         Ryan Air, Inc, 6400 Carl Brady Drive, Anchorage, AK 99502                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.494 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $47,847.11
         SAAB DEFENSE & SECURITY USA, 20700 LOUDOUN COUNTY PRKWY,                    Check all that apply.
         Ashburn, VA 20147                                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.495 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,100.00
         Safeair Media. Inc., 320 Andover Park E, Suite100, Tukwila, WA 98188        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 180 of 275
   3.496 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $18,499.00
         SAGE MECHANICAL, LLC, PO BOX 231906, ANCHORAGE, AK 99523                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.497 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,133.96
         SAMANTHA HOLMBERG, PO BOX 363, DILLINGHAM, AK 99576                         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.498 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $0.01
         SAMSON ELECTRIC INC, 3125 N VAN HORN ROAD, FAIRBANKS, AK                    Check all that apply.
         99701                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.499 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,170.00
         Saywell International Inc, 3700 North 29th Avenue Unit 101, Hollywood,      Check all that apply.
         FL 33020-1006                                                                   Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 181 of 275
   3.500 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $778.14
         Schindler Elevator Corporation, P.O.BOX 93050, CHICAGO, IL 60673-3050       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.501 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $212.63
         Scruggs Automotive & Tire LLC, 1180 Ocean Drive, Homer, AK 99603            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.502 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $22,421.55
         SDP AIRLINE FUEL & FRGT, PO BOX 165, Sand Point, AK 99661                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.503 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $40,760.00
         Seabury MRO Solutions, Weesperstraat 105-A, Amsterdam, Netherlands          Check all that apply.
         1018 VN                                                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 182 of 275
   3.504 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,067.43
         Seaplanes North, LLC, 3830 AIRCRAFT DRIVE, ANCHORAGE, AK 99502              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.505 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,182.99
         SERMAT INTERNATIONAL, 3200 NW 27TH AVENUE, 3200 NW 27TH                     Check all that apply.
         AVENUE, Pompano Beach, FL 33069                                                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.506 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,000.00
         Shanks, Derek, 11821 N Oakhurst Way, Scottsdale, AZ 85254                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.507 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,937.17
         Sheysystem, Inc., 2050 PROGRESS DRIVE, Hiawatha, IA 52233                   Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 183 of 275
   3.508 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,055.98
         SHI International Corp., PO Box 952121, Dallas, TX 75395-2121               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.509 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $399.00
         SHINING SEA COMMUNICATIONS INC, 2626 Cottonwood St.,                        Check all that apply.
         ANCHORAGE, AK 99508                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.510 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $31,933.51
         Shoreside Petroleum Inc., 6401 Lake Otis, Anchorage, AK 99507               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.511 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,985.00
         SiberLogic Inc., 3100 Steelers Ave West Suite 205, Vaughan, Ontario L4K     Check all that apply.
         3R1 Ca                                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 184 of 275
   3.512 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $43.9
         Sioux Falls Regional Airport, 2801 Jaycee Lane, Sioux Falls, SD 57104       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.513 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $224.18
         Sivuqaq,Inc, P.O. BOX 101, Gambell, AK 99742                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.514 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,000.00
         SLM MANAGEMENT LLC, PO BOX 855, PO BOX 855, Bristol, IN 46507               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.515 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $3,402.6
         Snag Point Trucking & Snow Removal, PO Box 35, Dillingham, AK 99576         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 185 of 275
   3.516 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $23,495.00
         SOA - DOT&PF AIAS/SWA, Accounts Receivable, PO Box 196960,                  Check all that apply.
         Anchorage, AK 99519-6960                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.517 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $370.00
         SOA D/O LABOR DIVISION OF MECHANICAL IN, P.O. BOX 107020,                   Check all that apply.
         ANCHORAGE, AK 99510-7020                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.518 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,561.37
         SOA D/O Environmental Conservation, P.O. Box 111800, Juneau, AK             Check all that apply.
         99811-1800                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.519 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,780.00
         SOA D/O Measurement Standards, & COMMERICAL VEHICLE                         Check all that apply.
         ENFORCEME, 12050 INDUSTRIAL WAY, ANCHORAGE, AK 99515-3567                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 186 of 275
   3.520 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $162.00
         SOA D/O Trans & PF Southcoast Region-ADQ, & PUBLIC FACILITIES, P.O.         Check all that apply.
         BOX 196900, ANCHORAGE, AK 99519-6900                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.521 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $41,546.33
         SOA D/O Trans - Fair Landings/Rent, Fairbanks International Airport,        Check all that apply.
         Accounting Sect, 6450 Airport Way, Suite 1, Fairbanks, AK 99709                 Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.522 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $123,834.42
         SOA DOT Anc Airport, Accounting Section, Anchorage International            Check all that apply.
         Airport, Anchorage, AK 99519-6960                                               Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.523 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $15,265.3
         SOA DOT & PF CENTRAL REGION, 4111 Aviation Drive, P.O. Box 196900,          Check all that apply.
         Anchorage, AK 99519-6900                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 187 of 275
   3.524 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $142,047.51
         SOA DOT SOUTHWEST REGION, Department of Transportation,                     Check all that apply.
         Administrative Services, Juneau, AK 99811-2500                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.525 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,547.59
         SOA DOT&PF - FAI, FINANCE OFFICE, 2301 PEGER RD, FAIRBANKS, AK              Check all that apply.
         99709-5316                                                                      Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.526 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $32,446.09
         SOA DOT&PF- Interior, 2301 Peger Road, Fairbanks, AK 99709-5316             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.527 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $41,338.9
         SOCKEYE BUSINESS SOLUTIONS, INC., 808 E street, Suite 100,                  Check all that apply.
         Anchorage, AK 99501                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 188 of 275
   3.528 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $79,063.50
         Software One, Inc., 20875 Crossroads Circle, Suite 1, Waukesha, WI          Check all that apply.
         53186                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.529 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,266.85
         Somerset Capital Group, LTD., 1361 Boston Post Road, Milford, CT 06460      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.530 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,182.41
         SOURDOUGH EXPRESS, INC., P.O. BOX 73398, FAIRBANKS, AK 99707                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.531 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $390.00
         SOUTHWEST ALASKA MUNICIPAL CONFERENCE, 3300 ARCTIC BLVD.,                   Check all that apply.
         SUITE 203, ANCHORAGE, AK 99503                                                  Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 189 of 275
   3.532 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $50,902.72
         Spawn Ideas Inc., 510 L Street, Suite 100, Anchorage, AK 99501              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.533 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $66,420.07
         Spenard Builders Supply, 4412 Lois Drive, Anchorage, AK 99517               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.534 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,631.76
         SPIDER TRACKS NORTH AMERICA LIMITED, 203/150 Karangahape Rd,                Check all that apply.
         Newton, Auckland 1010                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.535 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $932.47
         Spring Alaska, 2700 19th Ave., Fairbanks, AK 99709                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20              Page 190 of 275
   3.536 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,440.00
         Startpac/Rotocraft Enterprises, LLC, 4357 West Sunset Road, Las Vegas,      Check all that apply.
         NV 89118                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.537 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $349.38
         STERLING TALENT SOLUTIONS, PO BOX 35626, NEWARK, NJ 07193-                  Check all that apply.
         5626                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.538 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,375.63
         Strategic Aviation Services, LTD, 10-1595 Innovation Drive, Kelowna,        Check all that apply.
         British Columbia                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.539 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $33,314.82
         Structured Communications Systems, Inc, 12901 SE 97th Ave, Ste 400,         Check all that apply.
         Clackamas, OR 97015                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 191 of 275
   3.540 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                        $588,923.39
         STS Engineering, 2000 NE Jensen Beach Blvd, Jensen Beach, FL 34957          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.541 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,970.00
         SUITE 881 LLC, 881 3RD AVE, BETHEL, AK 99559                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.542 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $227.23
         Sutliff True Value Hardware, P.O. Box 1157, Kodiak, AK 99615                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.543 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $803.78
         SWANSON'S ALASKA LLC, 3351 Arctic Blvd., Anchorage, AK 99503                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 192 of 275
   3.544 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $194.18
         SWISHER, PEGGY, HOMER STATION,                                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.545 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $13,900.00
         SYLINT GROUP, INC., 240 NORTH WASHINGTON BLVD., SUITE 600,                  Check all that apply.
         SARASOTA, FL 34236                                                              Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.546 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $125.00
         SYMMETRIC SOLUTIONS INC, PO BOX 113437, PO BOX 113437,                      Check all that apply.
         Anchorage, AK 99511                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.547 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $13.17
         Syracuse Hancock International Airport, 1000 Colonel Eileen Collins         Check all that apply.
         Blvd., Syracuse, NY 13212                                                       Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                      Doc 193      Filed 05/12/20              Page 193 of 275
   3.548 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,615.39
         T.W. Carrol & Co., Inc., 350 Upland Drive, Tukwila, WA 98188                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.549 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,810.89
         Tandem GSE, LLC, 2924 E. Ana St., E. Rancho Dominguez, CA 90221             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.550 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,120.00
         Tanis Aircraft Products, 2951 100th Court NE, Suite 150, Blaine, MN         Check all that apply.
         55449                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.551 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $47,099.69
         Taylor Communications, Inc, P.O. Box 91047, Chicago, IL 60693               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 194 of 275
   3.552 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $18,087.49
         TAYLOR FIRE PROTECTION SERVICES, LLC., 5887 E BLUE LUPINE DR,               Check all that apply.
         PALMER, AK 99645                                                                Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.553 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $127.00
         Taylored Restoration Services, 8535 Dimond D Circle No A, Anchorage,        Check all that apply.
         AK 99515                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.554 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,000.00
         TDATA, 60 GRACE DRIVE, POWELL, OH 43065                                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.555 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $398.00
         TDX CORPORATION, 3601 C Street, Suite 1000-10, Anchorage, AK 99503          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 195 of 275
   3.556 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $286.08
         TDX North Slope Generating, 3601 C Street, Suite 1000-56, Anchorage,        Check all that apply.
         AK 99503                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.557 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $968.06
         TDX SAND POINT GENERATING, LLC, 3601 C STREET, STE 1000-52,                 Check all that apply.
         ANCHORAGE, AK 99503                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.558 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,732.00
         Technology For Energy Corporation, 10737 Lexinton Drive, Knoxville, TN      Check all that apply.
         37932                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.559 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,222.96
         TELALASKA, 201 E. 56th Ave., Anchorage, AK 99518                            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 196 of 275
   3.560 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $51,113.68
         Textron Aviation, Inc, 7121 Southwest Blvd, Wichita, KS 67215               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.561 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $28.00
         TGI FREIGHT, P.O. BOX 221049, ANCHORAGE, AK 99501                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.562 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,821.42
         The Bristol Inn, P.O. Box 330, Dillinham, AK 99576                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.563 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,045.49
         THE CALGARY AIRPORT AUTHORITY, 2000 AIRPORT ROAD N. E.,                     Check all that apply.
         CALGARY, ALBERTA T2E 6W5                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 197 of 275
   3.564 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,018.38
         The Grand Aleutian Hotel, P.O. Box 921169, Dutch Harbor, Alaska 99692       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.565 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $49,359.19
         The Lakefront Anchorage, 4800 SPENARD ROAD, ANCHORAGE, AK                   Check all that apply.
         99517                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.566 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $11,051.55
         The University of Tennessee, 201 Andy Holt Tower, Knoxville, TN 37996-      Check all that apply.
         0100                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.567 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $364.66
         Thunder Bay International Airports Autho, 340-100 Princess Street,          Check all that apply.
         Thunder Bay, Ontario P7E 6S2                                                    Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20              Page 198 of 275
   3.568 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,648.34
         THYSSENKRUPP ELEVATOR CORP., 7930 King Street Unit 2,                       Check all that apply.
         ANCHORAGE, AK 99518                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.569 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $332.22
         Timmins Victor M. Power Airport, 4599 Airport Rd., Timmons, ON P4N          Check all that apply.
         7C3                                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.570 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $38.53
         Toenies, Sandra, H6 - FAI,                                                  Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.571 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $6,778.31
         Tool Testing Lab, Inc., 11601 N. Dixie Drive, Tipp City, OH 45371           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 199 of 275
   3.572 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $858.00
         TOTAL RECLAIM, INC, P O BOX 24996, SEATTLE, WA 98124                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.573 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $10,000.00
         TRANSPORTATION SECURITY ADMINSTRATOR, TRANSPORTATION                        Check all that apply.
         SECURITY ADMINISTRATION, P O BOX 70944, CHARLOTTE, NC 28272-                    Contingent
         0944
                                                                                         Unliquidated
           Date or dates debt was incurred
           Undetermined                                                                  Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.574 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $203.56
         Trident Seafoods, P.O. Box 229, Sand Point, AK 99661                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.575 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $179.36
         TRUCKWELL OF ALASKA, 5801 SILVERADO WAY, ANCHORAGE, AK                      Check all that apply.
         99518                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 200 of 275
   3.576 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,275.00
         TTF Aerospace LLC, 4620 B Street NW Suite 101, Auburn, WA 98001             Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.577 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $355.03
         Tundra Tours Inc./Top of the World Hotel, 3060 Eben Hopson Street,          Check all that apply.
         Barrow, AK 99723-0129                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.578 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $865.26
         Twigs Alaskan Gifts, 6450 Airport Way, Suite 12, Fairbanks, AK 99709        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.579 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,013.55
         Uline Shipping Supply Specialist, PO Box 88741, Chicago, IL 60680-1741      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 201 of 275
   3.580 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $16,007.87
         Unalakleet Native Corporation, PO Box 100, Unalakleet, AK 99684-0100        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.581 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $3,594.9
         Unalakleet Valley Electric Coop, P.O. BOX 186, UNALAKLEET, AK 99684         Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.582 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $515.00
         UNISEA INC, PO BOX 97019, REDMOND, WASHINGTON 98073-9719                    Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.583 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $19.85
         United Rentals, 9760 OLD Seward Highway, Anchorage, AK 99515                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 202 of 275
   3.584 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,228.78
         United Utilities, Inc., P.O. BOX 92730, ANCHORAGE, AK 99509-2730            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.585 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,092.79
         Univar USA Inc., 13009 Collections Center Drive, Chicago, IL 60693          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.586 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $21,901.41
         Universal Avionics Systems Corporation, PO BOX 849273, C/O Wells            Check all that apply.
         Fargo Bank, Los Angeles, CA 90084-9273                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.587 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $9,915.00
         University of AK Anchorage, ACCOUNTS RECEIVABLE, P.O. BOX 92330,            Check all that apply.
         ANCHORAGE, AK 99509-2330                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 203 of 275
   3.588 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $21,323.83
         UPS Supply Chain Solutions, P.O. Box 730900, Dallas, TX 75373-0900          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.589 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $400.00
         Valley Engravers, Inc., 27771 Avenue Hopkins, Valencia, CA 91355            Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.590 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $3,353.4
         Valley Hotel, Inc., 606 South Alaska Street, Palmer, AK 99645               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.591 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $250.00
         Vas Volvo Aero Services Corp, P.O. Box 713671, Cincinnati, OH 45271-        Check all that apply.
         3671                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20              Page 204 of 275
   3.592 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                       $1,225,232.44
         Vector Aerospace/StandardAero, 600 E. Dallas Rd., Ste. 400, Grapevine,      Check all that apply.
         TX 76051                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.593 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,490.00
         Velocity Aerospace-Burbank, 2840 N. Ontario Street, Burbank, CA 91504       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.594 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $2,488.5
         Vend Alaska, 1132 E 74th Ave, Anchorage, AK 99518                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.595 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $7,622.5
         Victory Enterprises LLC, P.O. Box 309, Palmer, AK 99645                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 205 of 275
   3.596 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,264.81
         VILLAGE INN, 4403 Spenard Rd., ANCHORAGE, AK 99517                          Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.597 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $700.00
         Vision Aerospace International, Inc., 5234 Cheseboro Rd. Ste 101,           Check all that apply.
         Agoura Hills, CA 91301                                                          Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.598 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,347.00
         VISIT ANCHORAGE, 524 W. FOURTH AVE, ANCHORAGE, AK 99501-2212                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.599 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $5,615.5
         VISTA AVIATION, INC, 10000 Airpark Way, Pacoima, CA 91331-7393              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20              Page 206 of 275
   3.600 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,649.92
         Vitus Terminals, 113 W. Northern Lights Blvd., Suite 200, Anchorage, AK     Check all that apply.
         99503                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.601 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $10,940.53
         VRC OF ALASKA, 801 E. 82nd Ave, Suite B1, Anchorage, AK 99518               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.602 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $20,822.22
         W C JONES LLC, P.O. Box 980415, Houston, TX 77098                           Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.603 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $3,383.85
         W Capital Management, LLC, 400 Park Avenue, Suite 900, New York, NY         Check all that apply.
         10022                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 207 of 275
   3.604 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $33,655.00
         WALKER ENTERPRISES, PO BOX 58239, FAIRBANKS, AK 99701                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.605 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,227.00
         Walsh & Sheppard Inc., 111 West 9th Ave, Anchorage, AK 99501                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.606 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                              $317.5
         Washington Crane & Hoist Co, Inc, 1334 Thornton Ave, SW, Paci c, WA         Check all that apply.
         98047                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.607 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,260.09
         Wells Fargo Vendor Fin Serv, P.O. Box 30310, Los Angeles, CA 90030-         Check all that apply.
         0310                                                                            Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 208 of 275
   3.608 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $4,603.41
         Wencor LLC., 1625 N 1100 W, Springville, UT 84663-0514                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.609 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $720.47
         WEST COAST CONSTRUCTION, BOX 248, UNALAKLEET, AK 99684                      Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.610 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                          $10,100.00
         Western Skyways Turbine, Inc., 21 Creative Place, Montrose, CO 81401        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.611 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,437.98
         Williams & Heintz Map Corp, 8119 Central Ave, Capitol Heights, MD           Check all that apply.
         20743                                                                           Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                       Doc 193     Filed 05/12/20              Page 209 of 275
   3.612 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $1,978.32
         Wings West, P.O. Box 1533, Graham, WA 98338                                 Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.613 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $548.37
         Winnipeg Airports Authority Inc., ROOM 249, 2000 WELLINGTON                 Check all that apply.
         AVENUE, WINNIPEG, MB, CANADA MB R3H 1C2                                         Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.614 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $8,584.89
         Worldwide Fuel, PO Box 299, Naknek, AK 99633                                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed

                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.615 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $475.16
         Wright Air Service, Inc., P.O. Box 60142, Fairbanks, AK 99706               Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 210 of 275
   3.616 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $792.00
         YELLOW PAGES UNITED, P O BOX 53251, ATLANTA, GA 30355                       Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim

                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.617 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                             $115.00
         Yukon Alaska Enterprise, P.O. Box 113, Galena, AK 99741                     Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.618 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                            $1,409.5
         Yukon Fire Protection Services, 330 E. INT'L AIRPORT RD, ANCHORAGE,         Check all that apply.
         AK 99518                                                                        Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.619 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                               $67.2
         YUKON, Box 2703 C.P 2703, White Horse, Y1A 2C6                              Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20              Page 211 of 275
   3.620 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $7,933.04
         Yute Commuter Service, PO Box 2988, Bethel, AK 99559                        Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.621 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $5,092.39
         Zee Medical Service Company, 3710 Woodland Dr Suite 1500,                   Check all that apply.
         Anchorage, AK 99517                                                             Contingent
           Date or dates debt was incurred
                                                                                         Unliquidated
           Undetermined
                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes



   3.622 Nonpriority creditor’s name and mailing address                             As of the petition ling date, the claim is:                           $2,480.39
         Zep Sales & Services, FILE 50188, Los Angeles, CA 90074-0188                Check all that apply.
           Date or dates debt was incurred                                               Contingent
           Undetermined
                                                                                         Unliquidated

                                                                                         Disputed
                                                                                     Basis for the claim:
                                                                                     Trade Claim
                                                                                     Is the claim subject to offset?
                                                                                        No

                                                                                        Yes
Debtor    Corvus Airlines, Inc.____________________________________________________                     Case number (if known) 20-10759________________________________________
          Name
                                      Case 20-10755-BLS                    Doc 193           Filed 05/12/20                 Page 212 of 275
  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                            $9,781,375.93
  5b. Total claims from Part 2                                                                                                        5b.                          $394,444,606.49
  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                 $404,225,982.42
  Lines 5a + 5b = 5c.
                                  Case 20-10755-BLS                  Doc 193           Filed 05/12/20             Page 213 of 275

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                      Check if this is an
  Case number: 20-10759
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        Engagement Agreement                             Acro Law Group PC, Attn: Matthew D. Cram, 11120 NE 2nd Street, Bellevue, WA
        or lease is for and the                                                         98004-8332
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.2     State what the contract        Alaska Communications Business Service           ACS Internet, LLC, 600 Telephone Avenue, Anchorage, AK 99503
        or lease is for and the        Order
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.3     State what the contract        Alaska communications Enterprise Services        ACS Internet, LLC, 600 Telephone Avenue, Anchorage, AK 99503
        or lease is for and the        Agreement
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.4     State what the contract        Alaska Communications Business Service           ACS Long Distance, LLC, 600 Telephone Avenue, Anchorage, AK 99503
        or lease is for and the        Order
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20           Page 214 of 275
  2.5      State what the contract    Alaska communications Enterprise Services      ACS Long Distance, LLC, 600 Telephone Avenue, Anchorage, AK 99503
           or lease is for and the    Agreement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.6      State what the contract    ADQ Advantage Air Freight Commercial Lease     Advantage Air Freight, 5353 W. Rezanof Drive, Kodiak, AK 99615
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -163 Days
           remaining
           List the contract number
           of any government
           contract


  2.7      State what the contract    Black Rock City 2016 - Air Carrier Agreement   Advantage Flight Solutions, LLC, 9590 Prototype Court, Suite 300, Reno, NV 89521
           or lease is for and the    Ravn Alaska
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.8      State what the contract    Special Fare Agreement for Afognak Native      Afognak Native Corporation, Jennie Smith, 360 C Quality Circle, Huntsville, AL 35806
           or lease is for and the    Corporation
           nature of the debtor’s
           interest
           State the term             -497 Days
           remaining
           List the contract number
           of any government
           contract


  2.9      State what the contract    Con dentiality, Noncompetition,                Aircraft Instrument Repair, LLC, 6160 Carl Brady Dr, Suite 1, Anchorage, AK 99502
           or lease is for and the    Noninterference and Nonsolocitation
           nature of the debtor’s     Agreement
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.10     State what the contract    Bill of Sale                                   Aircraft Instrument Repair, LLC, Attn: Roger Swanstrom Jr, Patrick Harings, 6160 Carl
           or lease is for and the                                                   Brady Dr, Suite 1, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193         Filed 05/12/20            Page 215 of 275
  2.11     State what the contract    Responsibility for Work Orders / FAA 8130s     Aircraft Instrument Repair, LLC, Attn: Roger Swanstrom Jr, Patrick Harings, 6160 Carl
           or lease is for and the                                                   Brady Dr, Suite 1, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.12     State what the contract    Maintenance Service Commercial Term Sheet      Aircraft Propeller Service LLC, 595 Telser Road, Lake Zurich, IL 60047
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -871 Days
           remaining
           List the contract number
           of any government
           contract


  2.13     State what the contract    Form of Statement of Work                      Airline Services, Attn: Ben Magnuson, Owner, Hatton Cross, Hounslow, England, TW6
           or lease is for and the                                                   3
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.14     State what the contract    Standard Service Agreement                     Airline Services, Hatton Cross, Hounslow, England, TW6 3
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.15     State what the contract    Data Subscription Contract                     Airline Tariff Publishing Company, Dulles international Airport, PO Box 17415,
           or lease is for and the                                                   Washington, DC 20041-0415
           nature of the debtor’s
           interest
           State the term             -1671 Days
           remaining
           List the contract number
           of any government
           contract


  2.16     State what the contract    Government Filing System (GFS) Contract        Airline Tariff Publishing Company, Dulles international Airport, PO Box 17415,
           or lease is for and the                                                   Washington, DC 20041-0415
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20             Page 216 of 275
  2.17     State what the contract    Industry Sales Record (ISR) Contract           Airline Tariff Publishing Company, Dulles international Airport, PO Box 17415,
           or lease is for and the                                                   Washington, DC 20041-0415
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.18     State what the contract    Passenger Interline Pricing/Prorate System     Airline Tariff Publishing Company, Dulles international Airport, PO Box 17415,
           or lease is for and the    (PIPPS) Contract                               Washington, DC 20041-0415
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.19     State what the contract    US/Canada Domestic Data Subscription           Airline Tariff Publishing Company, Dulles international Airport, PO Box 17415,
           or lease is for and the    Contract                                       Washington, DC 20041-0415
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.20     State what the contract    Amended ACH Settlement Agreement               Airlines Clearing House, Inc, Attn: Lori J. Tullu, Secretary-Treasurer, 1301
           or lease is for and the                                                   Pennsylvania Avenue NW, Suite 1100, Washington, DC 20004-1707
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.21     State what the contract    ARC AeroGram Order Form, Agency List and       Airlines Reporting Corportation, Attn: Bill Hoermle, VP and Controller, 4700 Old
           or lease is for and the    Email Messaging                                International Airport Road, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.22     State what the contract    Carrier Release Agreement                      Airlines Reporting Corportation, Attn: Bill Hoermle, VP and Controller, 4700 Old
           or lease is for and the                                                   International Airport Road, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20            Page 217 of 275
  2.23     State what the contract    Memorandum of Agremeent to the Carrier         Airlines Reporting Corportation, Attn: Bill Hoermle, VP and Controller, 4700 Old
           or lease is for and the    Services Agreement                             International Airport Road, Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.24     State what the contract    Agreement to Furnish Employees                 Airport Enterprise LLC, DBA Contract Aircraft Technicians, PO Box 7276, Kalispell,
           or lease is for and the                                                   Montana 59904
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.25     State what the contract    Standard Services Agreement                    AKN Grouond Support LLC, Attn: Jason Lazore, Owner, PO Box 214, King Salmon, AK
           or lease is for and the                                                   99613-0214
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.26     State what the contract    Bilateral Interline Agreement                  Alaska Airline, Inc, PO Box 68900, Seattle, WA 98168-0900
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.27     State what the contract    ADQ Alaska Airlines Terminal Sublease          Alaska Airlines Inc., Attn. Properties and Facilities Department, P.O Box 68900,
           or lease is for and the                                                   Seattle, WA 98168
           nature of the debtor’s
           interest
           State the term             -2233 Days
           remaining
           List the contract number   96-242
           of any government
           contract


  2.28     State what the contract    Amendment No. 1 to ADQ Alaska Airlines         Alaska Airlines Inc., Attn. Properties and Facilities Department, P.O Box 68900,
           or lease is for and the    Terminal Sublease                              Seattle, WA 98168
           nature of the debtor’s
           interest
           State the term             -2233 Days
           remaining
           List the contract number   96-242
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                Doc 193           Filed 05/12/20            Page 218 of 275
  2.29     State what the contract    Amendment No. 2 to ADQ Alaska Airlines         Alaska Airlines Inc., Attn. Properties and Facilities Department, P.O Box 68900,
           or lease is for and the    Terminal Sublease                              Seattle, WA 98168
           nature of the debtor’s
           interest
           State the term             -2233 Days
           remaining
           List the contract number   96-242
           of any government
           contract


  2.30     State what the contract    Amendment No. 3 to ADQ Alaska Airlines         Alaska Airlines Inc., Attn. Properties and Facilities Department, P.O Box 68900,
           or lease is for and the    Terminal Sublease                              Seattle, WA 98168
           nature of the debtor’s
           interest
           State the term             -2233 Days
           remaining
           List the contract number   96-242
           of any government
           contract


  2.31     State what the contract    Amendment No. 4 to ADQ Alaska Airlines         Alaska Airlines Inc., Attn. Properties and Facilities Department, P.O Box 68900,
           or lease is for and the    Terminal Sublease                              Seattle, WA 98168
           nature of the debtor’s
           interest
           State the term             -2233 Days
           remaining
           List the contract number   96-242
           of any government
           contract


  2.32     State what the contract    Cargo Capacity Purchase Agreement              Alaska Airlines, Inc, Attn: Managing Director, Cargo, 19300 International Blvd, Seattle,
           or lease is for and the                                                   WA 98188
           nature of the debtor’s
           interest
           State the term             -1788 Days
           remaining
           List the contract number
           of any government
           contract


  2.33     State what the contract    Amendment No. 1 to Codesharing Agreement       Alaska Airlines, Inc., 1300 International Boulevard, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             1421 Days
           remaining
           List the contract number
           of any government
           contract


  2.34     State what the contract    Amendment #1 To Ground Handling Service        Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    Agreement - CDV
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________           Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20            Page 219 of 275
  2.35     State what the contract    Amendment #1 To Ground Handling Services        Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the    Agreement (ADQ)
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.36     State what the contract    Amendment to 7H 2019-1                          Alaska Airlines, Inc., 19300 International Blvd, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.37     State what the contract    Alaska Airlines Mileage Plan Program            Alaska Airlines, Inc., 19300 International Boulevard, Seattle, WA 98188
           or lease is for and the    Participation Agreement Corvus Airlines, Inc.
           nature of the debtor’s
           interest
           State the term             1421 Days
           remaining
           List the contract number
           of any government
           contract


  2.38     State what the contract    Attachment A First Amendment Effective          Alaska Airlines, Inc., 19300 International Boulevard, Seattle, WA 98188
           or lease is for and the    September 1st, 2011 Service Pricing
           nature of the debtor’s     Agreement
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.39     State what the contract    Attachment A Second Amendment Effective         Alaska Airlines, Inc., 19300 International Boulevard, Seattle, WA 98188
           or lease is for and the    May 1st, 2013 Service Pricing Agreement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.40     State what the contract    Codesharing Agreement Between Alaska            Alaska Airlines, Inc., 19300 International Boulevard, Seattle, WA 98188
           or lease is for and the    Airlines, Inc. and Corvus Airlines, Inc.
           nature of the debtor’s
           interest
           State the term             1421 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20            Page 220 of 275
  2.41     State what the contract    Deicing Agreement                              Alaska Airlines, Inc., 19300 International Boulevard, Seattle, WA 98188
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.42     State what the contract    Ground Handling Service Agreement for (CDV)    Alaska Airlines, Inc., Director, Vendor Oversight, 20833 International Blvd, Seattle, WA
           or lease is for and the                                                   98198
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.43     State what the contract    Ground Handling Services Agreement for         Alaska Airlines, Inc., Director, Vendor Oversight, 20833 International Boulevard,
           or lease is for and the    (ADQ)                                          Seattle, WA 98198
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.44     State what the contract    On-Call Maintenance Agreement                  Alaska Airlines, Inc., Manager of Line Maintenance Contracts-SEAMK, P.O. Box
           or lease is for and the                                                   68900, Seattle, WA 98168-0900
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.45     State what the contract    Alaska Airlines Mileage Plan Program           Alaska Airlines, Inc., Managing Director, Loyalty Marketing & Customer Advocacy,
           or lease is for and the    Participation Agreement                        19300 International Boulevard, Seattle, WA 98188
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.46     State what the contract    Special Protection Agreement                   Alaska Airlines, Inc., Rob Lamka, Codeshare & Interline Revenue Manager, 19300
           or lease is for and the                                                   International Blvd, Seattle, WA 98188
           nature of the debtor’s
           interest
           State the term             -138 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                 Doc 193          Filed 05/12/20             Page 221 of 275
  2.47     State what the contract    Special Prorate Agreement                      Alaska Airlines, Inc., Rob Lamka, Codeshare & Interline Revenue Manager, P.O. Box
           or lease is for and the                                                   68900 SEAVZ, Seattle, WA 98168-0900
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.48     State what the contract    Special Prorate Agreement                      Alaska Airlines, Inc., Rob Lamka, Senior Analyst, Revenue Management, P.O. Box
           or lease is for and the                                                   68900 SEAVZ, Seattle, WA 98168-0900
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.49     State what the contract    2017 Cash/Trade Agreement                      Alaska Airmen's Association, Corey Hester, Executive Director, 4200 Floatplane Drive,
           or lease is for and the                                                   Anchorage, AK 99502
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.50     State what the contract    Ground Handling Agreement                      Alaska Central Express, Inc., P.O. Box 190248, Anchorage, AK 99519-0248
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -1369 Days
           remaining
           List the contract number
           of any government
           contract


  2.51     State what the contract    Aircraft Charter Agreement                     Alaska Destinations Specialist, Inc., 639 W. International Airport Rd, Ste. 26,
           or lease is for and the                                                   Anchorage, AK 99518
           nature of the debtor’s
           interest
           State the term             -724 Days
           remaining
           List the contract number
           of any government
           contract


  2.52     State what the contract    Special Fare Agreement for Alaska Fisherman    Alaska Fisherman Club, Carmen Curtis-Schrettl, P.O. Box 190466, Anchorage, AK
           or lease is for and the    Club                                           99519
           nature of the debtor’s
           interest
           State the term             -589 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193         Filed 05/12/20           Page 222 of 275
  2.53     State what the contract    2018 Media Trade Agreement                     Alaska Media, LLC, Jason Evans, Publisher, 500 W International Airport Rd,
           or lease is for and the                                                   Anchorage, AK 99518-1175
           nature of the debtor’s
           interest
           State the term             -343 Days
           remaining
           List the contract number
           of any government
           contract


  2.54     State what the contract    Contract Fare Agreement                        Alaska Native Tribal Health Consortium, Michelle Pattison, 4315 Diplomacy Dr.,
           or lease is for and the                                                   Anchorage, AK 99508
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.55     State what the contract    Special Fare Agreement for Alaska Railroad     Alaska Railroad Corporation (ARRC), Tucker Remley, 431 W. 1st Ave., Anchorage, AK
           or lease is for and the    Corporation                                    99501
           nature of the debtor’s
           interest
           State the term             -132 Days
           remaining
           List the contract number
           of any government
           contract


  2.56     State what the contract    Special Fare Agreement                         Alaska Railroad Corporation, Tucker Remley, P.O. Box 107500, Anchorage, AK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -497 Days
           remaining
           List the contract number
           of any government
           contract


  2.57     State what the contract    CDB Terminal Sublease                          Aleutians East Borough, Attn. Borough Administrator, 3380 C St., Suite 205,
           or lease is for and the                                                   Anchorage, AK 99503
           nature of the debtor’s
           interest
           State the term             1876 Days
           remaining
           List the contract number
           of any government
           contract


  2.58     State what the contract    Aircraft Charter Agreement                     Alion Science and Technology, 8193 Dorsey Run Road, Suite 250, Annapolis
           or lease is for and the                                                   Junction, MD 20701
           nature of the debtor’s
           interest
           State the term             -1063 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                    Doc 193       Filed 05/12/20           Page 223 of 275
  2.59     State what the contract    Contract TAPS/400616 - Amendment Number:       Alyeska Pipeline Service Company, Ed Hendrickson, PO Box 196660, MS 530B,
           or lease is for and the    2                                              Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term             20 Days
           remaining
           List the contract number
           of any government
           contract


  2.60     State what the contract    Contract TAPS/400616 - Amendment Number:       Alyeska Pipeline Service Company, John Estabrook, Jr., PO Box 196660, MS 530B,
           or lease is for and the    1                                              Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term             -1807 Days
           remaining
           List the contract number
           of any government
           contract


  2.61     State what the contract    Contract TAPS/400616 - Pump Station Crew       Alyeska Pipeline Service Company, Mike Muckenthaler, PO Box 196660, MS 530B,
           or lease is for and the    Change Flight Services                         Anchorage, AK 99519-6660
           nature of the debtor’s
           interest
           State the term             -2537 Days
           remaining
           List the contract number
           of any government
           contract


  2.62     State what the contract    Amendment Regarding Data Protection            American Airlines, Inc., Julie Morris, PO Box 619616, DFW Airport, TX 75261-9616
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.63     State what the contract    Airline Card Service Agreement                 American Express Travel Related Services Company, Inc., American Express
           or lease is for and the                                                   Payment Services Limited, Attn: President, Global Merchant Services, 3 World
           nature of the debtor’s                                                    Financial Center, 200 Vesey Street, 40th Floor, New York, NY 10285
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.64     State what the contract    2016 Contract for Services                     Anderson Group, LLC, 3165 Riverview Drive, Fairbanks, AK 99709
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -1227 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20           Page 224 of 275
  2.65     State what the contract    Appareo Distributor Agreement                  Appareo Systems, LLC, 1810 NDSU Research Circle North, Fargo, ND 58102
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.66     State what the contract    Form of Statement of Work                      APUN LLC, Donnell Bond, 2130 E. Diamond Blvd, Anchorage, AK 99507
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.67     State what the contract    Standard Services Agreement                    APUN LLC, Donnell Bond, 2130 E. Diamond Blvd, Anchorage, AK 99507
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.68     State what the contract    Interline Pass Agreement                       APUN, 2130 E. Diamond Blvd, Anchorage, AK 99507
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.69     State what the contract    FAI Arctic Couriers Warehouse Lease            Arctic Couriers Inc., 5690 Supply Rd Bay 1, Fairbanks, AK 99709
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.70     State what the contract    Special Fare Agreement for Arctic Slope        Arctic Slope Regional Corpration, Angie Middleton, 3900 C. Street, Suite 1000,
           or lease is for and the    Regional Corporation                           Anchorage, AK 99503
           nature of the debtor’s
           interest
           State the term             -132 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193         Filed 05/12/20           Page 225 of 275
  2.71     State what the contract    Special Fare Agreement for Arctic Slope        Arctic Slope Regional Corpration, Kyle Jones, 3900 C. Street, Suite 201, Anchorage,
           or lease is for and the    Regional Corporation                           AK
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.72     State what the contract    Snow Removal Bid 2017-2018                     ArcticTerra, PO Box 240243, Anchorage, AK 99524
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -207 Days
           remaining
           List the contract number
           of any government
           contract


  2.73     State what the contract    ARINC Incorporated                             ARINC Incorporated, Attn. Real Estate Dept., 2551 Riva Rd, MS 5-1B35, Annapolis,
           or lease is for and the                                                   MD 21401-7435
           nature of the debtor’s
           interest
           State the term             658 Days
           remaining
           List the contract number
           of any government
           contract


  2.74     State what the contract    2014 Authorized Dealer Agreement - Revised     Aspen Avionics, Mark Ferrari, 5001 Indian School Rd NE, Albuquerque, NM 87110
           or lease is for and the    June 12, 2013
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.75     State what the contract    Power By the Hour Agreement                    Atlantic Turbines International Inc., Brian Thompson
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -2264 Days
           remaining
           List the contract number
           of any government
           contract


  2.76     State what the contract    Customer Sales Agreement                       Aviall Services, Inc., Andy Storer, PO Box 619048, Dallas, TX 75261-9048
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -954 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193          Filed 05/12/20           Page 226 of 275
  2.77     State what the contract    Rebate Program Agreement                         Aviall Services, Inc., Corey J. McBride, 2750 Regent Blvd, DFW Airport, TX 75261
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             234 Days
           remaining
           List the contract number
           of any government
           contract


  2.78     State what the contract    Rebate Program Agreement                         Aviall Services, Inc., Kerry Anderson, 2750 Regent Blvd, DFW Airport, TX 75261
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             -497 Days
           remaining
           List the contract number
           of any government
           contract


  2.79     State what the contract    Customer Sales Agreement                         Aviall Services, Inc., Stephen Wilkinson, PO Box 619048, Dallas, TX 75261-9048
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.80     State what the contract    First Amendment to Rebate Program                Aviall Services, Inc., W. Stephen Jackson, 2750 Regent Blvd, DFW Airport, TX 75261
           or lease is for and the    Agreement
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.81     State what the contract    Residential Lease for Property located at 7714   Baker Construction, Inc., PO Box 2246, Barrow, AK 99723
           or lease is for and the    Yugit Street
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.82     State what the contract    Statement of Work                                Beacon Occupational Health and Safety Services, Inc. , Bob Lee, 450 Adubenspeck
           or lease is for and the                                                     Circle, Kenai, AK 99611
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20            Page 227 of 275
  2.83     State what the contract    Standard Services Agreement                    Beacon Occupational Health and Safety Services, Inc. , Mark Hylen, 800 Cordova St,
           or lease is for and the                                                   Anchorage, AK 99501
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.84     State what the contract    Special Fare Agreement for Bering Strait       Bering Strait School District (BSSD), Dr. Robert Bolen, 225 Main Street, Unalakleet,
           or lease is for and the    School District                                AK 99684
           nature of the debtor’s
           interest
           State the term             -316 Days
           remaining
           List the contract number
           of any government
           contract


  2.85     State what the contract    Engagement Agreement                           Bersenas Jacobsen Chouest Thomson Blackburn, Carlos P. Martins, 33 Younge
           or lease is for and the                                                   Street, Suite 201, Toronto, ON M5E IG4
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.86     State what the contract    Amendment No. 01 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.87     State what the contract    Amendment No. 02 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             -2810 Days
           remaining
           List the contract number
           of any government
           contract


  2.88     State what the contract    Amendment No. 03 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             -2445 Days
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193        Filed 05/12/20           Page 228 of 275
  2.89     State what the contract    Amendment No. 05 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             -1715 Days
           remaining
           List the contract number
           of any government
           contract


  2.90     State what the contract    Amendment No. 06 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.91     State what the contract    Amendment No. 07 to BP Exploration (Alaska)    BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the    Inc. Contract No. 12829
           nature of the debtor’s
           interest
           State the term             112 Days
           remaining
           List the contract number
           of any government
           contract


  2.92     State what the contract    Global Model Contract Aircraft Services        BP Exploration (Alaska), Inc., 900 E. Benson Blvd.,, Anchorage, AK 99508
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.93     State what the contract    VIP Agreement                                  Brandyourself.com, Inc., 336 W. 37th St, Ste 1200, New York, NY 10018
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.94     State what the contract    VIP Agreement Amendment                        Brandyourself.com, Inc., 336 W. 37th St, Ste 1200, New York, NY 10018
           or lease is for and the
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________           Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 229 of 275
  2.95     State what the contract    Special Fare Agreement for Bristol Bay          Bristol Bay Economic Development Corporation, Attn: Helen Smeaton for and on
           or lease is for and the    Economic Devleopment Corporation                behalf of BBEDC, PO Box 1464, Dillingham, AK 99576
           nature of the debtor’s
           interest
           State the term             -497 Days
           remaining
           List the contract number
           of any government
           contract


  2.96     State what the contract    Special Fare Agreement for Bristol Bay Native   Bristol Bay Native Association, Attn: Ralph Andersen, President & CEO, PO Box 310,
           or lease is for and the    Association                                     Dillingham, AK 99576
           nature of the debtor’s
           interest
           State the term             -497 Days
           remaining
           List the contract number
           of any government
           contract


  2.97     State what the contract    Proposal and Quote for Onsite Training          BSI Group America Inc., Attn: Mitchell McGovern, 12950 Worldgate Dr., Suite 800,
           or lease is for and the    Services for Ravn Alaska                        Herndon, VA 20170
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.98     State what the contract    Ravn Air Group Aviation Services Agreement      Caelus Energy Alaska, LLC & A liates, Attn: Jessica Rauchenstein, Procurement &
           or lease is for and the                                                    Contracts Manager, 3700 Centerpoint Dr., Suite 500, Anchorage, AK 99503
           nature of the debtor’s
           interest
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.99     State what the contract    Special Fare Agreement for Camai Community      Camai Community Health Center, Attn: Wendy Johnson, 2 School Road, Naknek, AK
           or lease is for and the    Health Center                                   99633
           nature of the debtor’s
           interest
           State the term             -316 Days
           remaining
           List the contract number
           of any government
           contract


  2.100 State what the contract       2018-2019 Trade Agreement                       Camp Fire Alaska, Attn: Joanne Phillips-Nutter, Director of Development & Marketing,
        or lease is for and the                                                       161 Klevin Street, Suite 100, Anchorage, AK 99508
        nature of the debtor’s
        interest
        State the term                -438 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20           Page 230 of 275
  2.101 State what the contract      Software License Agreement                      Cargo Data Management, Corp., Attn: Allen Bohne, 650 S. Edmonds Lane, Suite 120,
        or lease is for and the                                                      Lewisville, TX 75067
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.102 State what the contract      Statement of Work C208B Maintenance Time        Cavok, Attn: David A. Marcontell, 1500 Solana Blvd., Westlake, TX 76262
        or lease is for and the      Limit Manual Creation
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.103 State what the contract      CBIZ CMF, LLC Audit Support and Consulting      CBIZ CMF, LLC, Attn: Seth Goldblum, Managing Director, 325 Chestnut Street, Suite
        or lease is for and the      Services Agreement                              410, Philadelphia, PA 19106
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.104 State what the contract      Chaz Aero Aircraft Re nish Work Authorization   Chaz Aero Aircraft Re nish, 2150 E. 5th Ave., Anchorage, AK 99501
        or lease is for and the      Form
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.105 State what the contract      HOM Ticket Counter Sublease                     City of Homer, 491 East Pioneer Avenue, Homer, AK 99603
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               1053 Days
        remaining
        List the contract number
        of any government
        contract


  2.106 State what the contract      Amendment No. 1 to Kenai Municipal Airport      City of Kenai, 210 Fidalgo Avenue, Kenai, AK 99611-7794
        or lease is for and the      Operating Agreement and Terminal Area Lease
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 231 of 275
  2.107 State what the contract      Amendment No. 2 to Kenai Municipal Airport      City of Kenai, 210 Fidalgo Avenue, Kenai, AK 99611-7794
        or lease is for and the      Operating Agreement and Terminal Area Lease
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number
        of any government
        contract


  2.108 State what the contract      Amendment No. 3 to Kenai Municipal Airport      City of Kenai, 210 Fidalgo Avenue, Kenai, AK 99611-7794
        or lease is for and the      Operating Agreement and Terminal Area Lease
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number
        of any government
        contract


  2.109 State what the contract      Kenai Municipal Airport Operating Agreement     City of Kenai, 210 Fidalgo Avenue, Kenai, AK 99611-7794
        or lease is for and the      and Terminal Area Lease
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number
        of any government
        contract


  2.110 State what the contract      Aircraft Charter Contract                       City of Unalaska, Attn: Erin Reinders, City Manager, PO Box 610, Unalaska, AK 99685
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.111 State what the contract      Supplement No. 1 to VDZ Terminal Building       City of Valdez, P.O Box 307, Valdez, AK 99686
        or lease is for and the      Sublease
        nature of the debtor’s
        interest
        State the term               234 Days
        remaining
        List the contract number
        of any government
        contract


  2.112 State what the contract      Supplement No. 2 to VDZ Terminal Building       City of Valdez, P.O Box 307, Valdez, AK 99686
        or lease is for and the      Sublease
        nature of the debtor’s
        interest
        State the term               234 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20            Page 232 of 275
  2.113 State what the contract      Supplement No. 3 to VDZ Terminal Building       City of Valdez, P.O Box 307, Valdez, AK 99686
        or lease is for and the      Sublease
        nature of the debtor’s
        interest
        State the term               234 Days
        remaining
        List the contract number
        of any government
        contract


  2.114 State what the contract      VDZ Terminal Building Sublease                  City of Valdez, P.O Box 307, Valdez, AK 99686
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               234 Days
        remaining
        List the contract number
        of any government
        contract


  2.115 State what the contract      Corporate Account Agreement                     Coast Gateway Hotel, WA, Attn: Richard J.H., 18415 International Boulevard, Seatac,
        or lease is for and the                                                      WA 98188
        nature of the debtor’s
        interest
        State the term               -346 Days
        remaining
        List the contract number
        of any government
        contract


  2.116 State what the contract      Corporate Account Agreement                     Coast Gateway Hotel, WA, Attn: Richard J.H., 18415 International Boulevard, Seatac,
        or lease is for and the                                                      WA 98188
        nature of the debtor’s
        interest
        State the term               20 Days
        remaining
        List the contract number
        of any government
        contract


  2.117 State what the contract      General Agency Agreement                        Cole International, Inc., Attn: Craig Ozimko, 111 49th Avenue NE, Calgary, Alberta
        or lease is for and the                                                      T2E 8V2
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.118 State what the contract      Agreement for Collection Services               Cornerstone Credit Services, LLC ("CCS"), Attn: Cyprianna, 1835 S Bragaw, Suite 500,
        or lease is for and the                                                      Anchorage, AK 99508
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20             Page 233 of 275
  2.119 State what the contract      Engagement Agreement                            Covington & Burling LLp, Attn: Nigel L. Howard, The New York Times Building, 620
        or lease is for and the                                                      Eighth Avenue, New York, NY 10018-1405
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.120 State what the contract      Grounds Maintenance Agreement                   D&S Services, Attn: David Gower, 7601 Upper O'Malley Road, Anchorage, AK 99507
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -757 Days
        remaining
        List the contract number
        of any government
        contract


  2.121 State what the contract      Grounds Maintenance Agreement                   D&S Services, Attn: David Gower, 7601 Upper O'Malley Road, Anchorage, AK 99507
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -26 Days
        remaining
        List the contract number
        of any government
        contract


  2.122 State what the contract      Copier Lease Agreement                          De Lage Landen Financial Services, Inc., 1111 Old Eagle School Road, Wayne, PA
        or lease is for and the                                                      19087
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.123 State what the contract      Special Fare Agreement for Deep Sea Fisheries   Deep Sea Fisheries, Attn: Mary Boggs, 3900 Railway Ave, Everett, WA 98201
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.124 State what the contract      Data Protection Addendum - Controller-to-       Delta Airlines, Inc., Attn: Steve Jensen - Manager Interline & Industry Affairs, 1030
        or lease is for and the      Controller                                      Delta Blvd, Atlanta, GA 30354
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20            Page 234 of 275
  2.125 State what the contract      Master Agreement Department of Natural          Department of Natural Resources, Forestry Palmer, 101 Airport Road, Palmer, AK
        or lease is for and the      Resources                                       99645
        nature of the debtor’s
        interest
        State the term               1420 Days
        remaining
        List the contract number     MA 10 190000247-1
        of any government
        contract


  2.126 State what the contract      Fixed Wing on Call Contract                     DOI - O ce of Aviation Services (OAS), Attn: Marc Tunstall, 4405 Lear Court,
        or lease is for and the                                                      Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.127 State what the contract      Aircraft Charter Agreement                      Doyon LImited , Attn: Aaron Schutt, 11500 C Street, Suite 250, Anchorage, AK 99515
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -588 Days
        remaining
        List the contract number
        of any government
        contract


  2.128 State what the contract      Aircraft Services Agreement                     Doyon LImited , Attn: Aaron Schutt, 11500 C Street, Suite 250, Anchorage, AK 99515
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1318 Days
        remaining
        List the contract number
        of any government
        contract


  2.129 State what the contract      EFS Master Services Agreement                   Electronic Funds Source (EFS), Attn: Derrick Strupp, 1104 Country Hills Drive Suite
        or lease is for and the                                                      600, Ogden, UT 84403
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.130 State what the contract      Invoice Payment Agreement                       Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the                                                      20001
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20          Page 235 of 275
  2.131 State what the contract      Non-Disclosure and Non-Circumvent               Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the      Agreement                                       20001
        nature of the debtor’s
        interest
        State the term               -257 Days
        remaining
        List the contract number
        of any government
        contract


  2.132 State what the contract      RAVN Engagement - Commercial Planning and       Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the      Management                                      20001
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.133 State what the contract      RAVN Engagement - Commercial Planning and       Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the      Management - Amendment 1                        20001
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.134 State what the contract      RAVN Engagement - Commercial Planning and       Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the      Management - Amendment 2                        20001
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.135 State what the contract      RAVN Engagement - Network and Schedule          Embark Aviation Corp, Attn: Benjamin Munson, 718 7th St NW, Washington, DC
        or lease is for and the      Planning Services                               20001
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.136 State what the contract      Contract of Agreement for Deice Services For    Empire Airlines, 11559 N Atlas Road, Hayden, ID 83835
        or lease is for and the      Empire Airlines-Kenai
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20            Page 236 of 275
  2.137 State what the contract      Marketing Agreement                             Engineering Support Personnel, Inc., 2603 Discovery Drive, Suite 115, Orlando , FL
        or lease is for and the                                                      32826
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.138 State what the contract      Northwest Arctic Adventures LCC Residential     Erik Snuggerud, P.O Box 976, Kotzebue, AK 99752
        or lease is for and the      lease
        nature of the debtor’s
        interest
        State the term               780 Days
        remaining
        List the contract number
        of any government
        contract


  2.139 State what the contract      Ticketing Agreement                             Expedia Inc., Attn General Counsel, 333 108th Ave, NE, Bellevue, WA 98004
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -223 Days
        remaining
        List the contract number
        of any government
        contract


  2.140 State what the contract      BIS Pricing Addendum                            Experian Information Solutions, Inc.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.141 State what the contract      Work Order Release Form                         ExxonMobil Alaska Production, Inc., Keith Patterson, P.O. Box 196601, Anchorage ,
        or lease is for and the                                                      AK 99519
        nature of the debtor’s
        interest
        State the term               -589 Days
        remaining
        List the contract number     A2505326
        of any government
        contract


  2.142 State what the contract      Work Order Release Form                         ExxonMobil Alaska Production, Inc., Keith Patterson, P.O. Box 196601, Anchorage ,
        or lease is for and the                                                      AK 99519
        nature of the debtor’s
        interest
        State the term               -558 Days
        remaining
        List the contract number     A2505326
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20           Page 237 of 275
  2.143 State what the contract      Work Order Release Form                         ExxonMobil Alaska Production, Inc., Keith Patterson, P.O. Box 196601, Anchorage ,
        or lease is for and the                                                      AK 99519
        nature of the debtor’s
        interest
        State the term               -528 Days
        remaining
        List the contract number     A2505326
        of any government
        contract


  2.144 State what the contract      Agreement A2505326 Amendment 001                ExxonMobil Global Services Company, 22777 Springwoods Village Parkway, Spring,
        or lease is for and the                                                      TX 77389
        nature of the debtor’s
        interest
        State the term               -741 Days
        remaining
        List the contract number     A2505326
        of any government
        contract


  2.145 State what the contract      Agreement A2505326 Amendment 002                ExxonMobil Global Services Company, 22777 Springwoods Village Parkway, Spring,
        or lease is for and the                                                      TX 77389
        nature of the debtor’s
        interest
        State the term               355 Days
        remaining
        List the contract number     A2505326
        of any government
        contract


  2.146 State what the contract      Amendment 007 to A2301204                       ExxonMobil Global Services Company, 396 West Green Road, Houston, TX 77067
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     A2301204
        of any government
        contract


  2.147 State what the contract      Standard Procurement Agreement for Goods        ExxonMobil Global Services Company, Dan Naughton, 22777 Springwoods Village
        or lease is for and the      and Services Agreement                          Parkway, Spring, TX 77389
        nature of the debtor’s
        interest
        State the term               -771 Days
        remaining
        List the contract number     A2505326
        of any government
        contract


  2.148 State what the contract      Special Fare Agreement for Fairbanks Ice        Fairbanks Ice Dogs, 139 32nd Avenue, Fairbanks, AK 99701
        or lease is for and the      Dogs-Kenai River Brown Bears
        nature of the debtor’s
        interest
        State the term               -710 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 238 of 275
  2.149 State what the contract      Firm Fixed Price Blank Purchase Agreement       Federal Emergency Management Agency, Contracting O ce - Janice Joseph, 130
        or lease is for and the      (BPA) - Air Cargo Services                      228th Street, Bothel, WA 98201
        nature of the debtor’s
        interest
        State the term               -1782 Days
        remaining
        List the contract number     HSFE10-14-A-5119
        of any government
        contract


  2.150 State what the contract      Mutual Non-Disclosure Agreement                 Federal Express Corporation
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.151 State what the contract      Mutual Non-Disclosure Agreement                 Federal Express Corporation, Industry Affairs, 942 S Shady Grove Road, Memphis ,
        or lease is for and the                                                      TN 38120
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.152 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1809 Days
        remaining
        List the contract number
        of any government
        contract


  2.153 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1777 Days
        remaining
        List the contract number
        of any government
        contract


  2.154 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1684 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 239 of 275
  2.155 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1234 Days
        remaining
        List the contract number
        of any government
        contract


  2.156 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1231 Days
        remaining
        List the contract number
        of any government
        contract


  2.157 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, 2955 Republican Drive, Memphis , TN 38118
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1230 Days
        remaining
        List the contract number
        of any government
        contract


  2.158 State what the contract      Aircraft Charter Agreement                      Fedex - Feeder Aircraft Operations, Industry Affairs, 942 S Shady Grove Road,
        or lease is for and the                                                      Memphis , TN 38120
        nature of the debtor’s
        interest
        State the term               -1605 Days
        remaining
        List the contract number
        of any government
        contract


  2.159 State what the contract      Agreement for Reduced Rate Transportation       FedEx Corporation, Industry Affairs, 942 S Shady Grove Road, Memphis , TN 38120
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.160 State what the contract      Agreement for Reduced Rate Transportation       FedEx Corporation, Industry Affairs, 942 S Shady Grove Road, Memphis , TN 38120
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     17-0178-000
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________              Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                     Doc 193           Filed 05/12/20             Page 240 of 275
  2.161 State what the contract      ONEpay Online Authorization                         First National Bank Alaska, Electronic Banking Service Department, 1753 Gambell
        or lease is for and the                                                          Street, Anchorage , AK 99501
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.162 State what the contract      One Time Agreement for Training                     FlightSafety International Inc., Marine Air Terminal, Laguardia Airport, Flushing, NY
        or lease is for and the                                                          11371
        nature of the debtor’s
        interest
        State the term               -132 Days
        remaining
        List the contract number
        of any government
        contract


  2.163 State what the contract      Flightstats Analytics License Subscription          FlightStats, Inc., 522 SW 5th Avenue , Suite 200, Portland, OR 97204
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -681 Days
        remaining
        List the contract number
        of any government
        contract


  2.164 State what the contract      Subcontract Agreement                               FreeFlight Systems, 8150 Springwood Drive, Suite 100, Irving, TX 75063
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.165 State what the contract      Galileo International Global Airline Distribution   Galileo International, Windmill Hill, Swindon,
        or lease is for and the      Agreement
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.166 State what the contract      Domestic Aviation Distruibtor Agreement             Garmin USA, 1200 East 151st Street, Olathe, KS 66062
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________           Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193          Filed 05/12/20           Page 241 of 275
  2.167 State what the contract       Change Order                                    GCI Communication Corp., 2550 Denali Street, Suite 1000, Anchorage, AK 99503
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                -466 Days
        remaining
        List the contract number
        of any government
        contract


  2.168 State what the contract       Professional Services Agreement PSA-0328        GCI Communication Corp., 2550 Denali Street, Suite 1000, Anchorage, AK 99503
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.169 State what the contract       Mendrandum of Agreement Between Galena          Gelena City School District, P.O. Box 299, Galena, AK 99741
        or lease is for and the       City School District and Ravn Air Group
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.170 State what the contract       Special Fare Agreement for Galena City School   Gelena City School District, P.O. Box 299, Galena, AK 99741
        or lease is for and the       District
        nature of the debtor’s
        interest
        State the term                -316 Days
        remaining
        List the contract number
        of any government
        contract


  2.171 State what the contract       Special Fare Agreement for Galena City School   Gelena City School District, P.O. Box 299, Galena, AK 99741
        or lease is for and the       District
        nature of the debtor’s
        interest
        State the term                50 Days
        remaining
        List the contract number
        of any government
        contract


  2.172 State what the contract       Next Gen Surveillance Data License Agreement    Harris Corporation, 5245 Airport Industrial Road, Fairbanks, AK 99709
        or lease is for and the       Between Harris Corporation and Corvus
        nature of the debtor’s        Airlines, Inc. doing business as Ravn Alaska
        interest                      Change Order 004
           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20            Page 242 of 275
  2.173 State what the contract      BET Parking Space Lease                         Harry Faulkner, P.O Box 1543, Bethel, AK 99559
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.174 State what the contract      King Select/Elite Amendment to Bendixking       Honeywell International Inc., 9201 San Mateo Blvd., Albuquerque, NM 87113
        or lease is for and the      Avionics Dealership Agreement
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.175 State what the contract      Special Prorate Agreement                       Horizon Air Industries, Inc., 19521 International Blvd, Seatac, WA 98188
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.176 State what the contract      ID90 Technologies Addendum to Contract          ID90 Technologies, Inc., 925 South Kimball Ave, Suite #140, Southlake, TX 76092
        or lease is for and the      Dated November 11, 2011
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.177 State what the contract      ID90 Technologies Client Agreement              ID90 Technologies, Inc., 925 South Kimball Ave, Suite #140, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.178 State what the contract      DHC-8-100 Flight Simulator Quote for ERA        InMotion Simulation LLC, 6724 Corsair Ave, #3, Prescott, AZ 86301
        or lease is for and the      Aviation
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20            Page 243 of 275
  2.179 State what the contract      Order for Supplies or Services                  Interior Business Center, AQD, Attn: Government POC, Division 4/Branch 1A, 4405
        or lease is for and the                                                      Lear Court, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.180 State what the contract      Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
        or lease is for and the      Contract                                        Court, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -41 Days
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.181 State what the contract      Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
        or lease is for and the      Contract                                        Court, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.182 State what the contract      Solicitation/Contract/Order for Commerical      Interior Business Center, AQD, Attn: Valerie Flynn, Division 4/Branch 1A, 4405 Lear
        or lease is for and the      Items                                           Court, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.183 State what the contract      Amendment of Solicitation/Modi cation of        Interior Business Center, AQD, Division 4/Branch 1A, 4405 Lear Court, Anchorage, AK
        or lease is for and the      Contract                                        99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D17PC00048/D17PD00747
        of any government
        contract


  2.184 State what the contract      Order for Supplies or Services                  Interior Business Center, AQD, Valerie Flynn, 4405 Lear Court, Division 4/Branch 1A,
        or lease is for and the                                                      4405 Lear Court, Anchrorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -497 Days
        remaining
        List the contract number     D17PC00048
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20            Page 244 of 275
  2.185 State what the contract      Solicitation/Contract/Order for Commercial      Interior Business Center, AQD, Valerie Flynn, Division 4/Branch 1A, 4405 Lear Court,
        or lease is for and the      Items                                           Anchrorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -1137 Days
        remaining
        List the contract number     D17PC00048
        of any government
        contract


  2.186 State what the contract      Audit Agreement                                 International Air Transport Association, 800 Place Victoria, PO Box 113, Montreal,
        or lease is for and the                                                      QB H4Z 1M1
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.187 State what the contract      Flight Data Analysis Service & Purchase         International Air Transport Association, Rodolfo Quevedo, 800 Place Victoria,
        or lease is for and the      Agreement                                       Montreal, QB H4Z 1M1
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.188 State what the contract      Chapter B16 - Standard Agreement for SIS        International Air Transport Association, SIS Operations, 800 Place Victoria, PO Box
        or lease is for and the      Participation                                   113, Montreal, QB H4Z 1M1
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.189 State what the contract      Fueling Services Agreement                      International Aviation Services, Inc., 4200 West 50th Avenue, Anchrorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.190 State what the contract      Corporate Agreement                             JARO, 1345 Route de I'Aeroport, L'Ancienne-Lorette, Quebec G2G 1G5
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -132 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                      Doc 193      Filed 05/12/20           Page 245 of 275
  2.191 State what the contract      Special Fare Agreement                          Katmai Water Taxi LLC, PO Box 188, King Salmon, AK 99613
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -132 Days
        remaining
        List the contract number
        of any government
        contract


  2.192 State what the contract      Retention of Keller & Benvenutti                Keller & Benvenutti LLP, 650 California Street, Suite 1900, San Francisco, CA 94108
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.193 State what the contract      Kenai Airport Logistics Commercial Sublease     Kenai Airport Logistics LLC, P.O Box 1916, Soldotna, AK 99669
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -465 Days
        remaining
        List the contract number
        of any government
        contract


  2.194 State what the contract      Commercial Sublease Agreement                   Kenai Airport Logistics, LLC, P.O. Box 1916, Soldotna, AK 99669
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -465 Days
        remaining
        List the contract number
        of any government
        contract


  2.195 State what the contract      Emergency Services Service Agreement            Kenyon International Emergency Services, Inc., 15180 Grand Point Drive, Houston,
        or lease is for and the                                                      TX 77090
        nature of the debtor’s
        interest
        State the term               -893 Days
        remaining
        List the contract number
        of any government
        contract


  2.196 State what the contract      Lynden Knik O ce Sublease                       Knik Construction Co, 6400 South Airpark Place, Suite 1, Anchorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 246 of 275
  2.197 State what the contract      Media Trade Agreement 2018                      Koahnic Broadcast Corporation
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -300 Days
        remaining
        List the contract number
        of any government
        contract


  2.198 State what the contract      Special Fare Agreement                          Kodiak Area Native Association, 3449 Rezanof Drive East, Kodiak, AK 99615
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.199 State what the contract      Special Fare Agreement                          Kodiak Island Borough School District, 722 Mill Bay Road , Kodiak, AK 99615
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -681 Days
        remaining
        List the contract number
        of any government
        contract


  2.200 State what the contract      Special Fare Agreement                          Kodiak Island Borough School District, 722 Mill Bay Road , Kodiak, AK 99615
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number
        of any government
        contract


  2.201 State what the contract      Special Fare Agreement                          Kodiak Island Borough School District, 722 Mill Bay Road , Kodiak, AK 99615
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number
        of any government
        contract


  2.202 State what the contract      Special Fare Agreement                          Kuspuk School District, P.O. Box 49, Aniak, AK 99557
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20          Page 247 of 275
  2.203 State what the contract      Online Training Services Agreement              Lambda Solutions, 110 West Hastings Street, 2nd Floor, Vancouver, BC V6B 1GB
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.204 State what the contract      Product Order                                   LinkedIn, 1000 West Maude Avenue, Sunnyvale, CA 94085
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     CS4702638-18
        of any government
        contract


  2.205 State what the contract      Special Fare Agreement                          Lower Kuskokwim School District, P.O .Box 305, Bethel, AK 99559
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number
        of any government
        contract


  2.206 State what the contract      Special Fare Agreement                          Maniilaq Association, P.O. Box 256 #733 2nd Avenue, Kotzebue, AK 99752
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.207 State what the contract      International Registry Services Agreement       McAfee & Taft, 211 North Robinson , Two Leadership Square 10th Floor, Oklahoma
        or lease is for and the                                                      City, OK 73102-7103
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.208 State what the contract      Letter of Intention                             Miatech, 1837 Lighthouse CT, Weston, FL 33327-1326
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1792 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 248 of 275
  2.209 State what the contract      Service Contract                                Miatech, 1837 Lighthouse CT, Weston, FL 33327-1326
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number     MIA0515RVN
        of any government
        contract


  2.210 State what the contract      Service Contract Exhibits                       Miatech, 1837 Lighthouse CT, Weston, FL 33327-1326
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number     MIA0515RVN
        of any government
        contract


  2.211 State what the contract      Amendment to Contract Documents                 Microsoft Corporation, Dept 551, Volume Licensing, 6100 Nell Road, Suite 210, Reno,
        or lease is for and the                                                      NV 89511-1137
        nature of the debtor’s
        interest
        State the term               740 Days
        remaining
        List the contract number     47206691
        of any government
        contract


  2.212 State what the contract      Program Signature Form                          Microsoft Corporation, Dept 551, Volume Licensing, 6100 Nell Road, Suite 210, Reno,
        or lease is for and the                                                      NV 89511-1137
        nature of the debtor’s
        interest
        State the term               740 Days
        remaining
        List the contract number     47206691
        of any government
        contract


  2.213 State what the contract      Volume Licensing                                Microsoft Corporation, Dept 551, Volume Licensing, 6100 Nell Road, Suite 210, Reno,
        or lease is for and the                                                      NV 89511-1137
        nature of the debtor’s
        interest
        State the term               740 Days
        remaining
        List the contract number     47206691
        of any government
        contract


  2.214 State what the contract      Bilateral Interline Tra c Agreement -           MN Airlines, LLC, Benjamin Brookman, 1300 Corporate Center Curve, Eagan, MN
        or lease is for and the      Passenger Tickets                               55121
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     7H & SY Agreement
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20           Page 249 of 275
  2.215 State what the contract      Contract for Services                           Morgan Partnership, LLC, 3298 Riverview Drive, Fairbanks, AK 99709
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -862 Days
        remaining
        List the contract number
        of any government
        contract


  2.216 State what the contract      Audit Agreement                                 Morton Beyer & Agnew, 2101 Wilson Boulevard, Suite 1001, Arlington, VA 22201
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.217 State what the contract      Amendment No 1 to AT&T Rooftop                  New Cingular Wireless PCS LLC, 208 S Akard St, Dallas, TX 75202-4206
        or lease is for and the      Communications Site Lease Agreement
        nature of the debtor’s
        interest
        State the term               2484 Days
        remaining
        List the contract number     AN2441
        of any government
        contract


  2.218 State what the contract      Amendment No 2 to AT&T Rooftop                  New Cingular Wireless PCS LLC, 208 S Akard St, Dallas, TX 75202-4206
        or lease is for and the      Communications Site Lease Agreement
        nature of the debtor’s
        interest
        State the term               2484 Days
        remaining
        List the contract number     AN2441
        of any government
        contract


  2.219 State what the contract      Software Licensing Agreement                    Noction, Inc. , 1294 Lawrence Station Rd, Sunnyvale, CA 94089
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.220 State what the contract      Charter Agreement                               Northern Air Cargo, Inc. , VP of Administration and Contracting, 4510 Old
        or lease is for and the                                                      International Airport Road, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -772 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 250 of 275
  2.221 State what the contract      Charter Agreement Amendment                     Northern Air Cargo, Inc. , VP of Administration and Contracting, 4510 Old
        or lease is for and the                                                      International Airport Road, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -589 Days
        remaining
        List the contract number
        of any government
        contract


  2.222 State what the contract      Charter Agreement Amendment                     Northern Air Cargo, Inc. , VP of Administration and Contracting, 4510 Old
        or lease is for and the                                                      International Airport Road, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -497 Days
        remaining
        List the contract number
        of any government
        contract


  2.223 State what the contract      Charter Agreement Amendment                     Northern Air Cargo, Inc. , VP of Administration and Contracting, 4510 Old
        or lease is for and the                                                      International Airport Road, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               -466 Days
        remaining
        List the contract number
        of any government
        contract


  2.224 State what the contract      Engineering Services Contract                   Northern Electrical Engineering Consulting, LLC, James H. Parker, P.E., 721 Sesame
        or lease is for and the                                                      Street, Suite 2B, Anchorage , AK 99503
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.225 State what the contract      Addendum to Fare Agreement                      Northwest Arctic Borough School District, P.O. Box 51, 744 East Third Avenue,
        or lease is for and the                                                      Kotzebue, AK 99752
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number
        of any government
        contract


  2.226 State what the contract      Special Fare Agreement                          Northwest Arctic Borough School District, P.O. Box 51, 744 Third Avenue, Kotzebue,
        or lease is for and the                                                      AK 99752
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 251 of 275
  2.227 State what the contract      Aviation Services Agreement                     Oil Search (Alaska) LLC, 510 L Street, Suite 310, Anchorage, AK 99501
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               1 Days
        remaining
        List the contract number     5101TIKOP
        of any government
        contract


  2.228 State what the contract      Statement of Work                               Oliver Wyman Cavok, 1500 Solana Boulevard, Fort Worth, TX 76262
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.229 State what the contract      IATA Standard Technical Handling Agreement      Pegasus Aviation Services, LLC, General Manager, 3901 W. Old International Airport
        or lease is for and the                                                      Rd, Anchorage, AK 99502
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.230 State what the contract      Cargo Interline Tra c Agreement 11MAR2019       Peninsula Aviation Services, Inc., 6100 Boeing Ave, Anchorage , AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.231 State what the contract      Cargo Interline Tra c Agreement 31JUL2019       Peninsula Aviation Services, Inc., 6100 Boeing Ave, Anchorage , AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.232 State what the contract      Software License & Maintenance Agreement        Planitas Airline Systems, Avonlea Demesne, Lucan, Dublin,
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               272 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 252 of 275
  2.233 State what the contract      Fleet Enhancement Agreement                     Pratt & Whitney Canada Corp, 1000, Marle Vitorin, Longueull, QC J4G 1A1
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     2553513
        of any government
        contract


  2.234 State what the contract      Hosted Services Agreement                       QL2 Software LLC, 4751 Best Road, Suite 400M, Atlanta, GA 30337
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.235 State what the contract      Statement of Work                               QL2 Software LLC, 4751 Best Road, Suite 400M, Atlanta, GA 30337
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.236 State what the contract      Dealer Agreement                                Rockwell Collins Business and Regional Systems, Dealer Administration, 400 Collins
        or lease is for and the                                                      Road NE, Mail Station 124-300, Cedar Rapids, IA 52498
        nature of the debtor’s
        interest
        State the term               653 Days
        remaining
        List the contract number     70116
        of any government
        contract


  2.237 State what the contract      Amendment to Agreement                          Rockwell Collins Inc., 400 Collins Road NE, Cedar Rapids, IA 52498
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1288 Days
        remaining
        List the contract number     15129.00
        of any government
        contract


  2.238 State what the contract      Amendment to Agreement                          Rockwell Collins Inc., 400 Collins Road NE, Cedar Rapids, IA 52498
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1107 Days
        remaining
        List the contract number     15129.00
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20             Page 253 of 275
  2.239 State what the contract      Employment Agreement                            Roger Swanstrom Jr.
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -954 Days
        remaining
        List the contract number
        of any government
        contract


  2.240 State what the contract      O ce Sublease Agreement                         Ross Aviation, 6160 Carl Brady Drive, Anchorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -286 Days
        remaining
        List the contract number
        of any government
        contract


  2.241 State what the contract      Ground Service Agreement                        Ryan Air, Inc., 6400 Carl Brady Dr., Anchorage, AK 99502
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.242 State what the contract      Selected Optional Services                      Sable Travel International Limited, Attn: Cristina P. Scott, 13th Floor, One Croydon,
        or lease is for and the                                                      12-16 Addiscombe Rd, Croydon, CR0 0XT
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.243 State what the contract      Amendment to Work Order #2                      Sabre GLBL Inc. (fka Sabre Inc.), Attn: President, Airline Solutions, 3150 Sabre Drive,
        or lease is for and the                                                      Southlake, TX 76092
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.244 State what the contract      Amendment to Work Order #2                      Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20          Page 254 of 275
  2.245 State what the contract      Second Amendment to Work Order 16 Revenue       Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Manager
        nature of the debtor’s
        interest
        State the term               -711 Days
        remaining
        List the contract number
        of any government
        contract


  2.246 State what the contract      Work Order: Number 17 to Master Agreement       Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               235 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 255 of 275

  2.247 State what the contract      Work Order: Number 17 to Master Agreement       Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Sabre AirVision Schedule Manager Base
        nature of the debtor’s
        interest
        State the term               235 Days
        remaining
        List the contract number
        of any government
        contract


  2.248 State what the contract      Work Order: Number 18 to Master Agreement       Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               447 Days
        remaining
        List the contract number
        of any government
        contract


  2.249 State what the contract      Work Order: Number 18 to Master Agreement       Sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Sabre AirVision Revenue Optimizer SaaS
        nature of the debtor’s       Application
        interest
        State the term               447 Days
        remaining
        List the contract number
        of any government
        contract


  2.250 State what the contract      Work Order: Number 19 to Master Agreement       sabre GLBL Inc., 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      for Revenue Management Business Consulting
        nature of the debtor’s       Services
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.251 State what the contract      Amendment 4 to Work Order 2                     Sabre GLBL Inc., Attn: Greg Gilchrist, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.252 State what the contract      Third Amendment to Work Order 15 (Traveler      Sabre GLBL Inc., Attn: Greg Gilchrist, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Loyalty)
        nature of the debtor’s
        interest
        State the term               -862 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 256 of 275
  2.253 State what the contract      Work Order Number 27 to Master Agreement        Sabre GLBL Inc., Attn: Greg Gilchrist, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.254 State what the contract      Third Amendment to Various Work Orders to       Sabre GLBL Inc., Attn: Hugh W. Jones, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Master Agreement
        nature of the debtor’s
        interest
        State the term               385 Days
        remaining
        List the contract number
        of any government
        contract


  2.255 State what the contract      Second Amendment to Work Order 16 Revenue       Sabre GLBL Inc., Attn: Hugh W. Jones, c/o Sabre Airline Solutions, 3150 Sabre Drive,
        or lease is for and the      Manager                                         Southlake, TX 76092
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.256 State what the contract      Third Amendment to Various Work Orders to       Sabre GLBL Inc., Attn: Hugh W. Jones, c/o Sabre Airline Solutions, 3150 Sabre Drive,
        or lease is for and the      Master Agreement                                Southlake, TX 76092
        nature of the debtor’s
        interest
        State the term               385 Days
        remaining
        List the contract number
        of any government
        contract


  2.257 State what the contract      Amendment Number 1 to Work Order 13             Sabre GLBL Inc., Attn: Kamal Qatato, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -41 Days
        remaining
        List the contract number
        of any government
        contract


  2.258 State what the contract      Extension of SabreSonic Res & SabreSonic        Sabre Holdings, Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX
        or lease is for and the      Web Agreements                                  76092
        nature of the debtor’s
        interest
        State the term               -3268 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20            Page 257 of 275
  2.259 State what the contract      Master Agreement                                Sabre Inc, Attn: Gianni Marostica, 3150 Sabre Blvd., Southlake, TX 76092-2129
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.260 State what the contract      Work Order No. 3 to Master Agreement for        Sabre Inc, Attn: Gianni Marostica, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      System Usage and Professional Services
        nature of the debtor’s       Between Sabre Inc. and Era Aviation, Inc.
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.261 State what the contract      Work Order No. 4 to Master Agreement Usage      Sabre Inc, Attn: Gianni Marostica, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      and Professional Services Between Sabre Inc.
        nature of the debtor’s       and Era Aviation, Inc.
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.262 State what the contract      Work Order No. 5 to Master Agreement Usage      Sabre Inc, Attn: Gianni Marostica, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      and Professional Services Between Sabre Inc.
        nature of the debtor’s       and Era Aviation, Inc.
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.263 State what the contract      Work Order No. 6 to Master Agreement Usage      Sabre Inc, Attn: Gianni Marostica, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      and Professional Services Between Sabre Inc.
        nature of the debtor’s       and Era Aviation, Inc.
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.264 State what the contract      Amendment to Various Work Orders to Master      Sabre Inc, Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Agreement
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20            Page 258 of 275
  2.265 State what the contract      Amendment to Work Order 03 Revenue              Sabre Inc, Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Accounting to Master Agreement
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.266 State what the contract      Work Order No. 21 to the Master Agreement       Sabre Inc, Attn: Ronald C. Berry, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between Sabre Inc.
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.267 State what the contract      Work Order No.19 to Master Agreement            Sabre Inc, Attn: Stephen Clampett, President, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      between Sabre and Era Aviation, Inc.
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.268 State what the contract      Work Order #20 to the Information Technology    Sabre Inc, Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Services Agreement Between Sabre Inc. and
        nature of the debtor’s       Era Aviation, Inc.
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.269 State what the contract      Work Order 26 to the Master Agreement           Sabre Inc, Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between Sabre Inc. and Era Alaska
        nature of the debtor’s
        interest
        State the term               -1343 Days
        remaining
        List the contract number
        of any government
        contract


  2.270 State what the contract      Work Order No. 22 to the Master Agreement       Sabre Inc, Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between SabreSonic
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                  Case 20-10755-BLS                  Doc 193         Filed 05/12/20            Page 259 of 275
  2.271 State what the contract       Work Order No. 23 to the Master Agreement      Sabre Inc, Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the       "SabreSonic Inventory"
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.272 State what the contract       Work Order No. 24 to the Master Agreement      Sabre Inc, Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                Unknown
        remaining
        List the contract number
        of any government
        contract


  2.273 State what the contract       Work Order No. 1 to Master Agreement for       Sabre Inc., Attn: Gianna Marostica, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the       System Usage and Professional Services
        nature of the debtor’s        Between Sabre Inc. and Era Aviation, Inc.
        interest
        State the term                -3664 Days
        remaining
        List the contract number
        of any government
        contract


  2.274 State what the contract       Second Amendment to Work Order 16 Revenue      Sabre Inc., Attn: Hugh W. Jones, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the       Manager
        nature of the debtor’s
        interest
        State the term                -711 Days
        remaining
        List the contract number
        of any government
        contract


  2.275 State what the contract       Amendment #1 to Work Order #15 to the          Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the       Information Technology Services Agreement
        nature of the debtor’s        Between Sabre Inc. and Era Aviation, Inc
        interest                      "Traveler Loyalty"

           State the term             Unknown
           remaining
           List the contract number
           of any government
           contract


  2.276 State what the contract       Amendment to Work Order 15 Traveler Loyalty    Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the       to Master Agreement
        nature of the debtor’s
        interest
        State the term                -2385 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20            Page 260 of 275
  2.277 State what the contract      Amendment to Work Order 16 Revenue              Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Manager to Master Agreement
        nature of the debtor’s
        interest
        State the term               -1441 Days
        remaining
        List the contract number
        of any government
        contract


  2.278 State what the contract      Master Agreement                                Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.279 State what the contract      Work Order 13 to Master Agreement               Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -3127 Days
        remaining
        List the contract number
        of any government
        contract


  2.280 State what the contract      Work Order 13 to Master Agreement               Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1299 Days
        remaining
        List the contract number
        of any government
        contract


  2.281 State what the contract      Work Order No. 2 to Master Agreement for        Sabre Inc., Attn: President, Airline Solutions, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      system usage and professional services
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.282 State what the contract      Amendment #1 to Work Order #17 to the           Sabre Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Information Technology Services Agreement
        nature of the debtor’s       Between Sabre Inc. and Era Aviation, Inc
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 261 of 275
  2.283 State what the contract      Work Order #18 to the Master Agreement          Sabre Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      between Sabre Inc. and Era Aviation
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.284 State what the contract      Work Order No 16 to Master Agreement            Sabre Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between Sabre Inc. and Era Avaition, Inc.
        nature of the debtor’s       "AirMax Revenue Manager"
        interest
        State the term               -2780 Days
        remaining
        List the contract number
        of any government
        contract


  2.285 State what the contract      Work Order No. 15 to Master Agreement           Sabre Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between Sabre Inc. and Era Avaition, Inc.
        nature of the debtor’s       "Traveler Loyalty"
        interest
        State the term               -2780 Days
        remaining
        List the contract number
        of any government
        contract


  2.286 State what the contract      Work Order No. 17 to the Master Agreement       Sabre Inc., Attn: Stephen M. Clampett, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the      Between Sabre Inc. and Era Aviation, Inc.
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.287 State what the contract      Customer Sales Order for: ERA Aviation, Inc     Sabre Inc., Mike Ficklin, 3150 Sabre Drive, Southlake, TX 76092
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1927 Days
        remaining
        List the contract number
        of any government
        contract


  2.288 State what the contract      Addendum to Agreement                           Scalar Developments, LLC, 240 JackRabbit Trl, Chino Valley, AZ 86323
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     DHC8-Q100 FTD
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 262 of 275
  2.289 State what the contract      Training Device Contract                        Scalar Developments, LLC, 240 JackRabbit Trl, Chino Valley, AZ 86323
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     DHC8-Q100 FTD
        of any government
        contract


  2.290 State what the contract      Special Fare Agreement                          Schlumberger Technology Corporation, 300 Schlumberger Drive, Sugar Land, TX
        or lease is for and the                                                      77478
        nature of the debtor’s
        interest
        State the term               -771 Days
        remaining
        List the contract number
        of any government
        contract


  2.291 State what the contract      Economic Proposal                               Seabury SMRO Solutions, Weesperstraat 105A , 5th Floor, Amsterdam, 1018 VN
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.292 State what the contract      Statement of Work                               Seabury Solutions
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.293 State what the contract      Consulting Proposal                             Sean Palmer, 3728 W. 61st Avenue
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.294 State what the contract      Amending Agreement                              Shell Offshore, Inc., 150 N. Dairy Ashford Rd, Houston, TX 77079
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1227 Days
        remaining
        List the contract number     UA18137 (now UA56547)
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 263 of 275
  2.295 State what the contract      Purchase Contract                               Shell Offshore, Inc., 150 N. Dairy Ashford Rd, Houston, TX 77079
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -1227 Days
        remaining
        List the contract number     UA18137
        of any government
        contract


  2.296 State what the contract      License Agreement                               Simpli le LC, 4844 North 300 West, Suite 202, Provo, UT 84604
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.297 State what the contract      Service Agreement                               Societe Internationale de Telecommunications Aeronautiques S.C., 3100
        or lease is for and the                                                      Cumberland Blvd, Suite 200, Atlanta, GA 30339
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.298 State what the contract      World Wide Change of Reseller/Consultant        Sockeye Business Solutions, Nick Brorson, 737 W 5th Ave., Ste. 209, Anchorage, AK
        or lease is for and the      Request Form                                    99501
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.299 State what the contract      Statement of Work (Project Scope and            Sockeye Business Solutions, W. Stephen Jackson, 737 W 5th Ave., Ste. 209,
        or lease is for and the      Objectives)                                     Anchorage, AK 99501
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.300 State what the contract      Cloud Service Agreement                         SoftwareONE US, 20875 Crossroads Cr #1, Waukesha, WI 53186
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 264 of 275
  2.301 State what the contract      Microsoft Cloud Subscription Agreement          SoftwareONE US, 20875 Crossroads Cr #1, Waukesha, WI 53186
        or lease is for and the      Addendum
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.302 State what the contract      Mutual Nondisclosure Agreement (NDA)            SoftwareONE US, James Brady, 20875 Crossroads Cr #1, Waukesha, WI 53186
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               1504 Days
        remaining
        List the contract number
        of any government
        contract


  2.303 State what the contract      Statement of Work - O ce 365 Migration          SoftwareONE US, Jared Dion, 20875 Crossroads Cr #1, Waukesha, WI 53186
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               825 Days
        remaining
        List the contract number
        of any government
        contract


  2.304 State what the contract      FAI Terminal Lease                              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
        or lease is for and the                                                      Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.305 State what the contract      ADA-31879 Alaska International Airports         State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the      System Operating Agreement and Passenger        International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s       Terminal Lease                                  Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.306 State what the contract      Master Supplement No. 1 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                  Doc 193          Filed 05/12/20           Page 265 of 275
  2.307 State what the contract      Master Supplement No. 2 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.308 State what the contract      Master Supplement No. 3 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.309 State what the contract      Master Supplement No. 4 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.310 State what the contract      Master Supplement No. 5 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.311 State what the contract      Master Supplement No. 6 to ADA-31879            State of Alaska Department of Transportation and Public Facilities, Ted Stevens
        or lease is for and the                                                      International Airport, Attn. Leasing & Property Management, P.O Box 196960,
        nature of the debtor’s                                                       Anchorage, AK 99519-6960
        interest
        State the term               1145 Days
        remaining
        List the contract number     ADA-31879
        of any government
        contract


  2.312 State what the contract      State of Alaska Bilateral Amendment to          State of Alaska- Dept. of Corrections, Michael Roberson, 550 W. 7th Avenue, Ste.
        or lease is for and the      Standard Contract Form                          1800, Anchorage, AK 99501
        nature of the debtor’s
        interest
        State the term               -681 Days
        remaining
        List the contract number     170012697
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________            Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                     Doc 193         Filed 05/12/20            Page 266 of 275
  2.313 State what the contract      State of Alaska Contract Award                    State of Alaska- Dept. of Corrections, Michael Roberson, 550 W. 7th Avenue, Ste.
        or lease is for and the                                                        1800, Anchorage, AK 99501
        nature of the debtor’s
        interest
        State the term               -1046 Days
        remaining
        List the contract number     170012697
        of any government
        contract


  2.314 State what the contract      State of Alaska, Division of Forestry, Aircraft   State of Alaska- Division of Forestry, Jason Jordet, 550 W. 7th Avenue, Ste. 1450,
        or lease is for and the      Rental Offer                                      Anchorage, AK 99501
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.315 State what the contract      State of Alaska Advice of Change in               State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
        or lease is for and the      Contractual Document - Amendment                  Avenue, 7th Floor, Juneau, AK 99811
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number     2019-9900-3987 T
        of any government
        contract


  2.316 State what the contract      State of Alaska Contract Award                    State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
        or lease is for and the                                                        Avenue, 7th Floor, Juneau, AK 99811
        nature of the debtor’s
        interest
        State the term               -1046 Days
        remaining
        List the contract number     2017-9900-3411 D
        of any government
        contract


  2.317 State what the contract      State of Alaska Contract Award                    State of Alaska- Division of General Services, Shavonne Jordan, 333 Willoughby
        or lease is for and the                                                        Avenue, 7th Floor, Juneau, AK 99811
        nature of the debtor’s
        interest
        State the term               -316 Days
        remaining
        List the contract number     2019-9900-3987 T
        of any government
        contract


  2.318 State what the contract      Reduced Rate Fare Agreement                       State of Alaska, Attn Matthew Pegues, PO Box 110210, Juneau, AK 99811
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               599 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20            Page 267 of 275
  2.319 State what the contract      Standard Service Agreement                      State of Alaska, Attn: Department of Transportation & Public Facilities, PO Box 6900,
        or lease is for and the                                                      Anchorage, AK 99519-6900
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     ADA-07570
        of any government
        contract


  2.320 State what the contract      Master Agreement - Emergency Aircraft           State of Alaska, Dept. of Natural Resources, Division of Forestry, Shawn M. Olsen,
        or lease is for and the      Services for Wildland Fire Support              101 Airport Road, Palmer, AK 99645
        nature of the debtor’s
        interest
        State the term               1420 Days
        remaining
        List the contract number     MA 10 190000247-1
        of any government
        contract


  2.321 State what the contract      Supplement No. 7 to Master Lease Agreement      State of Alaska, Dept. of Transportation and Public Facilitites, Katie Gage, PO Box
        or lease is for and the      ADA-02847                                       196960, Anchorage, AK 99519
        nature of the debtor’s
        interest
        State the term               -3134 Days
        remaining
        List the contract number     ADA-02847
        of any government
        contract


  2.322 State what the contract      Supplement No. 8 to Master Lease Agreement      State of Alaska, Dept. of Transportation and Public Facilitites, Katie Gage, PO Box
        or lease is for and the      ADA-02847                                       196960, Anchorage, AK 99519
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     ADA-02847
        of any government
        contract


  2.323 State what the contract      State of Alaska Contract Award                  State of Alaska, Shavonne Jordan, 333 Willoughby Avenue, 7th Floor, Juneau, AK
        or lease is for and the                                                      99811
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number     2019-9900-3987 T
        of any government
        contract


  2.324 State what the contract      State of Alaska Contract Award                  State of Alaska, Shavonne Jordan, 333 Willoughby Avenue, 7th Floor, Juneau, AK
        or lease is for and the                                                      99811
        nature of the debtor’s
        interest
        State the term               50 Days
        remaining
        List the contract number     2019-9900-3987 U
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 268 of 275
  2.325 State what the contract      Master Service Agreement - Temporary            STS Aviation Group, Inc., Ethan Steele, 2000 NE Jensen Beach Blvd, Jensen Beach,
        or lease is for and the      Employment (Supplied Personnel)                 FL 34957
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.326 State what the contract      Addendum #1 to the Master Service               STS Engineering Solutions, LLC, Mark Smith, 2000 NE Jensen Beach Blvd, Jensen
        or lease is for and the      Agreement                                       Beach, FL 34957
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.327 State what the contract      Master Service Agreement - Engineering          STS Engineering Solutions, LLC, Mark Smith, 2000 NE Jensen Beach Blvd, Jensen
        or lease is for and the      Services                                        Beach, FL 34957
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.328 State what the contract      Master Engagement Agreement for                 Taylor Communications, Inc., Nathan Arbogast, 1725 Roe Crest Drive, North
        or lease is for and the      Warehousing & Distribution Services             Mankato, MN 56003
        nature of the debtor’s
        interest
        State the term               324 Days
        remaining
        List the contract number
        of any government
        contract


  2.329 State what the contract      Statement of Work for e-Commerce platform       Taylor Communications, Inc., Nathan Arbogast, 1725 Roe Crest Drive, North
        or lease is for and the      services                                        Mankato, MN 56003
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.330 State what the contract      Authorized Provider Agreement                   The American National Red Cross, O ce of the General Counsel , 431 18th Street
        or lease is for and the                                                      NW, Washington, DC 20006
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20            Page 269 of 275
  2.331 State what the contract      Change-of-Name Agreement                        The Government (represented by various Contracting O cers of the Department of
        or lease is for and the                                                      the Interior, O ce of Aircraft Services)
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     D12PA00116
        of any government
        contract


  2.332 State what the contract      2016 Pricing Information for TIGADA             Travelport, LP, Christopher Engle, 300 Galleria Parkway, S.E., Atlanta, GA 30339
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.333 State what the contract      2017 Pricing Information for TIGADA             Travelport, LP, Christopher Engle, 300 Galleria Parkway, S.E., Atlanta, GA 30339
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.334 State what the contract      Global Airline Distribution Agreement -         Travelport, LP, Dan Wesbrook, 300 Galleria Parkway, S.E., Atlanta, GA 30339
        or lease is for and the      Reduced Rates Letter
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.335 State what the contract      Travelport Master Service Agreement             Travelport, LP, Diana Johnson, 300 Galleria Parkway, S.E., Atlanta, GA 30339
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -589 Days
        remaining
        List the contract number
        of any government
        contract


  2.336 State what the contract      2018 Pricing Information for TIGADA             Travelport, LP, Michael Douglas, 300 Galleria Parkway, S.E., Atlanta, GA 30339
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20           Page 270 of 275
  2.337 State what the contract      Trademark Licensing Agreement                   University of Alaska Anchorage, Fairbanks, Tom Case, PO Box 755000, Fairbanks, AK
        or lease is for and the                                                      99775
        nature of the debtor’s
        interest
        State the term               -923 Days
        remaining
        List the contract number
        of any government
        contract


  2.338 State what the contract      Custom Master Services Agreement -              US Bank
        or lease is for and the      Customer Signators
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.339 State what the contract      Order Selecting Carrier                         US Department of Transportation, Joel Szabat
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               203 Days
        remaining
        List the contract number     DOT-OST-2018-8-22
        of any government            DOT-OST-2017-0108
        contract


  2.340 State what the contract      Amending Agreement                              Vector Aerospace Engine Services-Atlantic Inc., Attn: Jeff Poirier, 800 Aerospace
        or lease is for and the                                                      Blvd., Hangar #8, Summerside PE C1N 4P6,
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.341 State what the contract      Amendment to the Power by the Hour              Vector Aerospace Engine Services-Atlantic Inc., Attn: Jeff Poirier, 800 Aerospace
        or lease is for and the      Agreement for PT6A-67D Engines                  Blvd., Hangar #8, Summerside PE C1N 4P6,
        nature of the debtor’s
        interest
        State the term               -438 Days
        remaining
        List the contract number
        of any government
        contract


  2.342 State what the contract      Amendment to the Power by the Hour              Vector Aerospace Engine Services-Atlantic Inc., Attn: Jeff Poirier, 800 Aerospace
        or lease is for and the      Agreement for PW121 Engines                     Blvd., Hangar #8, Summerside PE C1N 4P6,
        nature of the debtor’s
        interest
        State the term               -619 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                 Doc 193           Filed 05/12/20            Page 271 of 275
  2.343 State what the contract      Amendment to the Power by the Hour              Vector Aerospace Engine Services-Atlantic Inc., Attn: Jeff Poirier, 800 Aerospace
        or lease is for and the      Agreement for PW121 Engines - Name Change       Blvd., Hangar #8, Summerside PE C1N 4P6,
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.344 State what the contract      Power By the Hour Agreement                     Vector Aerospace Engine Services-Atlantic Inc., Brian Thompson
        or lease is for and the
        nature of the debtor’s
        interest
        State the term               -2264 Days
        remaining
        List the contract number
        of any government
        contract


  2.345 State what the contract      Settlement Agreement for Corvus Debt owed to    Vector Aerospace Engine Services-Atlantic Inc., Jeff Piorier, 800 Aerospace Blvd.,
        or lease is for and the      Vector Aerospace                                Slemon Park, Prince Edward Island, C0B2A0
        nature of the debtor’s
        interest
        State the term               -234 Days
        remaining
        List the contract number
        of any government
        contract


  2.346 State what the contract      Service License Agreement                       Vistair Systems Limited, Attn: Ian Herbert, Broadway House, Almondsbury Business
        or lease is for and the                                                      Centre, Woodlands, Bristol, BS32 4QH
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     VSL-RVF-001-2019
        of any government
        contract


  2.347 State what the contract      Professional Services Agreement - Purchase      Williamette Management Associates, John Ramirez, 111 S.W. Fifth Avenue, Suite
        or lease is for and the      Price Transaction                               2150, Portland, OR 97204
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.348 State what the contract      Addendum to Purchase Agreement of Revenue       Worldspan, LP, Craig Banks
        or lease is for and the      Accounting Data
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     PC-RAD-12/2003
        of any government
        contract
Debtor   Corvus Airlines, Inc.____________________________________________________          Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 193         Filed 05/12/20           Page 272 of 275
  2.349 State what the contract      Addendum to Supplemental Services               Worldspan, LP, Craig Farthing
        or lease is for and the      Agreement
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number     PC-TTN-0205
        of any government
        contract


  2.350 State what the contract      Aircraft Ferry Delivery Agreement               Worldwide Aircraft Ferrying Limited, Michael Bannock , 36-2355 Derry Road East,
        or lease is for and the                                                      Toronto, Ontario L5S 1V6
        nature of the debtor’s
        interest
        State the term               Unknown
        remaining
        List the contract number
        of any government
        contract


  2.351 State what the contract      Aircraft Charter Agreement                      Zero Point Zero Production, Inc., Kati Davenport, 875 Avenue of the Americas, 19th
        or lease is for and the                                                      Floor, New York, NY 10001
        nature of the debtor’s
        interest
        State the term               -1883 Days
        remaining
        List the contract number
        of any government
        contract


  2.352 State what the contract
        or lease is for and the
        nature of the debtor’s
        interest
        State the term
        remaining
        List the contract number
        of any government
        contract
                                     Case 20-10755-BLS                        Doc 193            Filed 05/12/20                 Page 273 of 275

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                        Check if this is an
  Case number: 20-10759
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

      No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

      Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1                                                                                                BNP Paribas                                                             D
                                    Frontier Flying Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.2                                                                                                BNP Paribas                                                             D
                                    Hageland Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.3                                                                                                BNP Paribas                                                             D
                                    HoTH, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.4                                                                                                BNP Paribas                                                             D
                                    JJM, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.5                                                                                                BNP Paribas                                                             D
                                    Peninsula Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.6                                                                                                BNP Paribas                                                             D
                                    Ravn Air Group Holdings, LLC
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G
Debtor   Corvus Airlines, Inc.____________________________________________________         Case number (if known) 20-10759________________________________________
         Name
                                 Case 20-10755-BLS                    Doc 193        Filed 05/12/20         Page 274 of 275
  2.7                                                                                BNP Paribas                                                 D
                                Ravn Air Group, Inc.
                                4700 Old International Airport Road                                                                              E/F
                                Anchorage, AK99502
                                                                                                                                                 G
                                  Case 20-10755-BLS                     Doc 193      Filed 05/12/20             Page 275 of 275

  Fill in this information to identify the case:

  Debtor name: Corvus Airlines, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
  Case number: 20-10759
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

05/11/2020                                                                            /s/ John Mannion

Executed on                                                                           Signature of individual signing on behalf of debtor
                                                                                      John Mannion

                                                                                      Printed name
                                                                                      Chief Financial O cer

                                                                                      Position or relationship to debtor
